 



EXECUTION COPY
Exhibit 10.1
 
Published CUSIP Number:                                         
CREDIT AGREEMENT
Dated as of November 21, 2007
among
EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
and
WYOMING INTERSTATE COMPANY, LTD.,
as the Borrowers,
EL PASO PIPELINE PARTNERS, L.P.
as the Parent Guarantor
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and L/C Issuer,
and
The Other Lenders Party Hereto
 
BANC OF AMERICA SECURITIES LLC,
JPMORGAN CHASE SECURITIES, INC.
and
CITIGROUP GLOBAL MARKETS INC.
Joint Lead Arrangers and Joint Book Running Managers
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
Article I. DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    24  
1.03 Accounting Terms
    24  
1.04 Rounding
    25  
1.05 Times of Day
    25  
1.06 Letter of Credit Amounts
    25  
Article II. THE COMMITMENTS AND CREDIT EXTENSIONS
    25  
2.01 Committed Loans
    25  
2.02 Borrowings, Conversions and Continuations of Committed Loans
    25  
2.03 Letters of Credit
    27  
2.04 Swing Line Loans
    34  
2.05 Prepayments
    37  
2.06 Termination or Reduction of Commitments
    38  
2.07 Repayment of Loans
    38  
2.08 Interest
    38  
2.09 Fees
    39  
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
    40  
2.11 Evidence of Debt
    40  
2.12 Payments Generally; Administrative Agent’s Clawback
    41  
2.13 Sharing of Payments by Lenders
    43  
2.14 Extension of Scheduled Maturity Date
    43  
2.15 Increase in Commitments
    44  
2.16 Term-Out Option
    45  
2.17 Additional Borrowers
    45  
2.18 Liability of Borrowers; Appointment of Opco as Agent for the Subsidiary
Borrowers
    47  
2.19 Additional Guarantors
    47  
2.20 Unrestricted Subsidiaries
    48  
Article III. TAXES, YIELD PROTECTION AND ILLEGALITY
    48  
3.01 Taxes
    48  
3.02 Illegality
    50  

i



--------------------------------------------------------------------------------



 



          Section   Page  
3.03 Inability to Determine Rates
    50  
3.04 Increased Costs
    50  
3.05 Compensation for Losses
    52  
3.06 Mitigation Obligations; Replacement of Lenders
    52  
3.07 Survival
    53  
Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    53  
4.01 Conditions of Initial Credit Extension
    53  
4.02 Conditions to all Credit Extensions
    55  
Article V. REPRESENTATIONS AND WARRANTIES
    55  
5.01 Existence, Qualification and Power
    55  
5.02 Authorization; No Contravention
    55  
5.03 Governmental Authorization; Other Consents
    55  
5.04 Binding Effect
    55  
5.05 Financial Statements; No Material Adverse Effect
    56  
5.06 Litigation
    56  
5.07 No Default
    56  
5.08 Ownership of Property; Liens
    56  
5.09 Environmental Compliance
    56  
5.10 Taxes
    56  
5.11 ERISA Compliance
    56  
5.12 Subsidiaries; Equity Interests
    57  
5.13 Margin Regulations; Investment Company Act; Use of Proceeds
    57  
5.14 Disclosure
    57  
5.15 Compliance with Laws
    57  
Article VI. AFFIRMATIVE COVENANTS
    58  
6.01 Financial Statements
    58  
6.02 Certificates; Other Information
    59  
6.03 Notices
    60  
6.04 Preservation of Existence, Etc
    61  
6.05 Maintenance of Properties
    61  
6.06 Maintenance of Insurance
    61  
6.07 Compliance with Laws
    61  
6.08 Books and Records
    62  
6.09 Inspection Rights
    62  
6.10 Use of Proceeds
    62  

ii



--------------------------------------------------------------------------------



 



          Section   Page  
6.11 Maintenance of Separateness
    62  
Article VII. NEGATIVE COVENANTS
    62  
7.01 Liens
    62  
7.02 Certain Investments
    64  
7.03 Indebtedness
    64  
7.04 Fundamental Changes
    65  
7.05 Dispositions
    66  
7.06 Restricted Payments
    67  
7.07 Change in Nature of Business
    67  
7.08 Transactions with Affiliates
    67  
7.09 Burdensome Agreements
    67  
7.10 Amendment to Organization Documents
    68  
7.11 Use of Proceeds
    68  
7.12 Leverage Ratio
    68  
7.13 Unrestricted Subsidiaries
    68  
7.14 Swap Contracts
    69  
Article VIII. EVENTS OF DEFAULT AND REMEDIES
    69  
8.01 Events of Default
    69  
8.02 Remedies Upon Event of Default
    71  
8.03 Application of Funds
    71  
Article IX. ADMINISTRATIVE AGENT
    72  
9.01 Appointment and Authority
    72  
9.02 Rights as a Lender
    72  
9.03 Exculpatory Provisions
    73  
9.04 Reliance by Administrative Agent
    73  
9.05 Delegation of Duties
    74  
9.06 Resignation of Administrative Agent
    74  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    74  
9.08 No Other Duties, Etc
    75  
9.09 Administrative Agent May File Proofs of Claim
    75  
9.10 Guaranty Matters
    75  
Article X. MISCELLANEOUS
    76  
10.01 Amendments, Etc
    76  
10.02 Notices; Effectiveness; Electronic Communication
    77  
10.03 No Waiver; Cumulative Remedies
    79  

iii



--------------------------------------------------------------------------------



 



          Section   Page  
10.04 Expenses; Indemnity; Damage Waiver
    79  
10.05 Payments Set Aside
    81  
10.06 Successors and Assigns
    82  
10.07 Treatment of Certain Information; Confidentiality
    85  
10.08 Right of Setoff
    86  
10.09 Interest Rate Limitation
    86  
10.10 Counterparts; Integration; Effectiveness
    86  
10.11 Survival of Representations and Warranties
    87  
10.12 Severability
    87  
10.13 Replacement of Lenders
    87  
10.14 Governing Law; Jurisdiction; Etc
    88  
10.15 Waiver of Jury Trial
    88  
10.16 No Advisory or Fiduciary Responsibility
    89  
10.17 USA PATRIOT Act Notice
    89  
10.18 ENTIRE AGREEMENT
    89  
SIGNATURES            
    S-1  

iv



--------------------------------------------------------------------------------



 



         
SCHEDULES
       
 
       
2.01 Commitments
       
5.09 Environmental Compliance
       
5.12 Subsidiaries; Other Equity Investments
       
7.01 Existing Liens
       
7.03 Existing Indebtedness
       
7.09 Burdensome Agreements
       
10.02 Administrative Agent’s Office; Certain Addresses for Notices
       
 
       
EXHIBITS
       
 
       
Form of
       
 
       
A            Committed Loan Notice
       
B             Swing Line Loan Notice
       
C             Note
       
D             Compliance Certificate
       
E             Assignment and Assumption
       
F-1          Parent Guaranty
       
F-2          Opco Guaranty
       
F-3          Subsidiary Guaranty
       
G-1          Legal Opinion (Bracewell and Giuliani LLP)
       
G-2          Legal Opinion (General Counsel of General Partner)
       
G-3          Legal Opinion (Colorado Counsel)
       
H            Additional Borrower Counterpart
       

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (“Agreement”) is entered into as of November 21,
2007, among EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C., a Delaware
limited liability company (“Opco”), WYOMING INTERSTATE COMPANY, LTD., a Colorado
limited partnership (“WIC”), the Additional Borrowers that may from time to time
become party hereto (together with Opco and WIC, the “Borrowers” and each
individually, a “Borrower”), EL PASO PIPELINE PARTNERS, L.P., a Delaware limited
partnership (the “MLP”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
     Each Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquired Assets” has the meaning set forth in the definition of “Initial
Asset Acquisition”.
     “Acquisition” means an acquisition of Equity Interests or other assets.
     “Acquisition Period” means the period beginning with the date on which
payment of the purchase price for a Specified Acquisition is made and ending on
the earlier of (a) the Quarter-End Date that occurs on or after the third full
fiscal quarter following such date, (b) the date on which the MLP notifies the
Administrative Agent that it desires to end the Acquisition Period for such
Specified Acquisition, and (c) the date on which the MLP is in compliance with
Section 7.12(a) (without giving affect to the proviso in Section 7.12(a));
provided that during any Acquisition Period, no additional Acquisition Period
shall commence, nor shall such Acquisition Period be extended, by any subsequent
Specified Acquisition until the current Acquisition Period shall have terminated
and the MLP shall be in compliance with Section 7.12(a) (without giving affect
to the proviso in Section 7.12(a)). As used above, “Specified Acquisition” means
an Acquisition by the MLP, any Borrower or any of their Restricted Subsidiaries
(a) for which the purchase price exceeds $25,000,000, and (b) which is
designated by the MLP or Opco (by written notice to the Administrative Agent) as
a “Specified Acquisition”.
     “Additional Borrower” means a Restricted Subsidiary of Opco that is a
Borrower under this Agreement pursuant to Section 2.17.
     “Additional Borrower Counterpart” has the meaning specified in
Section 2.17.
     “Additional Borrower Sublimit” means with respect to each Additional
Borrower, the lesser of the borrowing sublimit set forth on the Additional
Borrower Counterpart of such Additional Borrower and the Aggregate Commitments.
Each Additional Borrower Sublimit is part of, and not in addition to, the
Aggregate Commitments.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 



--------------------------------------------------------------------------------



 



     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrowers and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Agreement” means this Credit Agreement.
     “Alternate Program” of a Person means any program providing for the sale or
other Disposition of trade or other receivables and related assets entered into
by such Person on terms customary for such a financing transaction.
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.
     “Applicable Rate” means, from time to time during any time that the MLP
does not have a Debt Rating, the following percentages per annum, based upon the
Leverage Ratio of the MLP as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a).
Applicable Rate

                                                              Eurodollar Rate  
          Leverage Ratio           and         Pricing Level   of the MLP  
Facility Fee   Letters of Credit   Utilization Fee   Base Rate
1
  < 3.00 to 1.0     0.100 %     0.350 %     0.100 %     0 %
2
  ³ 3.00 to 1.0 but                                
 
  < 3.75 to 1.0     0.125 %     0.425 %     0.100 %     0 %
3
  ³ 3.75 to 1.0 but                                
 
  < 4.50 to 1.0     0.150 %     0.500 %     0.100 %     0 %
4
  ³ 4.50 to 1.0     0.175 %     0.575 %     0.100 %     0 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio of the MLP shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 4 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered until the first Business Day
after the date on which the Compliance Certificate is delivered. The initial
Leverage Ratio of the MLP shall be determined as of the Closing Date pursuant to
the certificate delivered by the MLP as of the Closing Date pursuant to
Section 4.01(a)(ix).

2



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10.
If at any time the MLP shall have a Debt Rating, then during such time that the
MLP has a Debt Rating “Applicable Rate” shall mean the following percentages per
annum, based upon the Debt Rating:

                                          Applicable Rate                    
Eurodollar Rate             Debt Rating           and         Pricing Level  
S&P/Moody’s/Fitch   Facility Fee   Letters of Credit   Utilization Fee   Base
Rate
1
    ³ A- / A3 / A-       0.050 %     0.200 %     0.050 %     0 %
2
  BBB+ / Baal / BBB+     0.070 %     0.230 %     0.050 %     0 %
3
  BBB / Baa2 / BBB     0.090 %     0.310 %     0.050 %     0 %
4
  BBB- / Baa3 / BBB-     0.110 %     0.440 %     0.050 %     0 %
5
  < BBB- / Baa3 / BBB-     0.125 %     0.575 %     0.050 %     0 %

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P, Moody’s or Fitch (collectively, the “Debt Ratings”) of the MLP’s
non-credit-enhanced, senior unsecured long-term debt; provided that, in the
event the ratings are different (i) if three ratings are available, either
(a) the majority rating will govern, if two ratings are the same, or (b) the
middle rating will govern, if all three ratings differ, (ii) if only two ratings
are available, the higher rating will govern, unless there is more than one
level between the ratings and then the level one below the higher rating will
apply, and (iii) if only one rating is available, such available rating will
govern.
From and after the date of receipt by the MLP of a Debt Rating, the Applicable
Rate shall be determined based upon such Debt Rating. Thereafter, each change in
the Applicable Rate resulting from a publicly announced change in the Debt
Rating shall be effective during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means either Banc of America Securities LLC, JPMorgan Chase
Securities, Inc. or Citigroup Global Markets Inc., in their respective
capacities as joint lead arrangers and joint book running managers. As used
herein, the term “Arranger” shall mean “each Arranger” or the “applicable
Arranger” as the context may require.
     “Assets” means, with respect to any Person, all or any part of its
business, property, rights, interests and assets, both tangible and intangible
(including Equity Interests in any Person), wherever situated.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and

3



--------------------------------------------------------------------------------



 



accepted by the Administrative Agent, in substantially the form of Exhibit E or
any other form approved by the Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
     “Audited Financial Statements” means the audited financial statements for
WIC set forth in the MLP Registration Statement.
     “Availability Period” means, for any Lender, the period from and including
the Closing Date to the earliest of (a) the Scheduled Maturity Date for such
Lender, (b) the date of termination of the Aggregate Commitments pursuant to
Section 2.05(e), and (c) the date of termination of the commitment of each
Lender to make Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
     “Available Amount” means the amount of Loans and Letters of Credit that
Opco would be permitted to obtain on the Closing Date after giving effect to the
MLP Offering Closing, the receipt of proceeds therefrom and the Credit
Extensions made on the Closing Date, based on Opco’s pro forma Leverage Ratio
set forth in the certificate delivered on the Closing Date pursuant to
Section 4.01(a)(ix).
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
     “Borrowing Sublimit” shall mean with respect to any Subsidiary Borrower,
the WIC Sublimit or the Additional Borrower Sublimit of such Subsidiary
Borrower, as applicable.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

4



--------------------------------------------------------------------------------



 



     “Business Entity” means a partnership, limited partnership, limited
liability partnership, corporation (including a business trust), limited
liability company, unlimited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity.
     “Cash Collateralize” has the meaning specified in Section 2.03(g).
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means an event or series of events by which:
     (a) EPC fails to own directly or indirectly more than 50% of the Equity
Interests of the General Partner entitled to vote for members of the board of
directors or equivalent governing body of the General Partner on a fully-diluted
basis; or
     (b) the MLP fails to own directly or indirectly 100% of the Equity
Interests of Opco.
     “CIG” means Colorado Interstate Gas Company, a Delaware general
partnership.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986.
     “Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.
     “Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
     “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
     “Committed Loan” has the meaning specified in Section 2.01. In the event
that Opco elects the Term-Out option pursuant to Section 2.16, “Committed Loans”
shall mean the Term Loans thereafter.
     “Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Consolidated EBITDA” means, for any period, (x) for the MLP or for any
Restricted Subsidiary, on a consolidated basis, an amount equal to Consolidated
Net Income for such Person and its Restricted Subsidiaries for such period, and
(y) for an Unrestricted Subsidiary, on a consolidated basis, an amount equal to
Consolidated Net Income for such Unrestricted Subsidiary and its Subsidiaries

5



--------------------------------------------------------------------------------



 



     plus
     (a) the following to the extent deducted, or otherwise not included, in
calculating such Consolidated Net Income:
     (i) (A) interest expense and (B) charges in connection with the payment,
repayment redemption, defeasance, early retirement or refinancing of any
Indebtedness;
     (ii) income tax expense,
     (iii) depreciation and amortization expense
     (iv) losses from sales of assets outside the ordinary course of business,
     (v) non-cash extraordinary items and non-cash impairment charges,
     (vi) non-recurring noncash charges;
     (vii) cash distributions actually received from Unrestricted Subsidiaries,
from Joint Venture Entities and from GP LLCs, provided that such distributions
are received within forty-five (45) days after the end of such period (provided,
however, that in calculating the Consolidated EBITDA of any Person for any
four-quarter period, the aggregate amount of cash distributions from
Unrestricted Subsidiaries and from Unregulated GP LLCs added to Consolidated Net
Income of such Person pursuant to this clause shall not exceed 15% of
Consolidated EBITDA of such Person for such period),
     (viii) the amount of insurance proceeds received or determined, in
accordance with GAAP, to be receivable, not to exceed the amounts by which
Consolidated EBITDA for such period or any prior period is or has been reduced
on account of the loss to which such insurance proceeds relate, and
     (ix) (A) unrealized losses in respect of derivatives resulting from mark to
market activity, and (B) cash received in respect of gains from derivatives, and
minus
     (b) the following to the extent included in calculating such Consolidated
Net Income:
     (i) gains from sales of assets outside the ordinary course of business,
     (ii) allowance for equity funds during construction as determined in
accordance with generally accepted regulatory accounting principles for Persons
subject to rate regulation by FERC,
     (iii) income from Unrestricted Subsidiaries, from Joint Venture Entities
and from GP LLCs,
     (iv) the amount of insurance proceeds received that exceed the amounts by
which Consolidated EBITDA for such period or any prior period is or has been
reduced on account of the loss to which such insurance proceeds relate,
     (v) cash payments during such period not deducted in the determination of
Consolidated Net Income on account of charges or reserves taken in a prior
period, and

6



--------------------------------------------------------------------------------



 



     (vi) (A) unrealized gains in respect of derivatives resulting from mark to
market activity, and (B) cash paid in respect of realized losses on derivatives;
provided, that, Consolidated Net Income of a Person and the expenses and other
items of such Person described in clauses (a) and (b) above shall be adjusted
with respect to the portion of Consolidated Net Income and the portion of
expenses and other items which are attributable to such Person’s Subsidiaries
that are not Wholly Owned Subsidiaries, so that Consolidated Net Income and the
expenses and other items described in clauses (a) and (b) above reflect only
such Person’s pro rata ownership interest in such Subsidiaries;
Consolidated EBITDA for a Person for a consecutive four quarter period shall be
calculated after giving effect, on a pro forma basis, to Acquisitions and
Dispositions made by such Person or its Restricted Subsidiaries during such
period (and subsequent to such period and on or before the date of incurrence of
the Indebtedness giving rise to the need to calculate the Leverage Ratio) as if
such Acquisitions or Dispositions occurred on the first day of the period; and,
at such Person’s option, Consolidated EBITDA for such Person shall be calculated
by giving effect to Material Project EBITDA Adjustments.
     “Consolidated Indebtedness” means, as of any date of determination, (a) for
the MLP or for a Restricted Subsidiary, on a consolidated basis, without
duplication, all Indebtedness of such Person and its Restricted Subsidiaries,
and (b) for an Unrestricted Subsidiary, on a consolidated basis, without
duplication, all Indebtedness of such Person and its Subsidiaries, in the case
of clauses (a) and (b), other than Hybrid Securities. Notwithstanding the
foregoing, such Indebtedness of a non-Wholly Owned Subsidiary of a Person shall
be included in Consolidated Indebtedness of such Person only to the extent of
such Person’s proportional interest therein, unless such Indebtedness is
recourse to such Person, in which case the full amount of such Indebtedness that
is recourse to such Person shall be included in the calculation of Consolidated
Indebtedness.
     “Consolidated L/C Exposure” means, as of any date of determination,
     (a) for the MLP or for a Restricted Subsidiary, on a consolidated basis,
without duplication, (i) the undrawn amount of all letters of credit issued for
the account of such Person and its Restricted Subsidiaries (or for which such
Person or any of its Restricted Subsidiaries is otherwise liable to reimburse
drawings thereunder), and (ii) all payment obligations of such Person and its
Restricted Subsidiaries arising under letters of credit, bankers’ acceptances,
bank guaranties, surety bonds and similar instruments to the extent such payment
obligations do not constitute Indebtedness by reason of the five Business Day
“grace” period set forth in clause (b)(ii) of the definition of Indebtedness,
and
     (b) for an Unrestricted Subsidiary, on a consolidated basis, without
duplication, (i) the undrawn amount of all letters of credit issued for the
account of such Person and its Subsidiaries (or for which such Person or any of
its Subsidiaries is otherwise liable to reimburse drawings thereunder), and
(ii) all payment obligations of such Person and its Subsidiaries arising under
letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar instruments to the extent such payment obligations do not constitute
Indebtedness by reason of the five Business Day “grace” period set forth in
clause (b)(ii) of the definition of Indebtedness.
     “Consolidated Net Income” means, for any period, (x) for the MLP or for a
Restricted Subsidiary, on a consolidated basis, without duplication, all net
income of such Person and its Restricted Subsidiaries, and (y) for an
Unrestricted Subsidiary, on a consolidated basis, without duplication, all net
income of such Person and its Subsidiaries on a consolidated basis.
     “Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of consolidated assets of the MLP and its Restricted Subsidiaries
after deducting therefrom: (a) all current liabilities (excluding (i) any
current liabilities that by their terms are extendable or renewable at the
option

7



--------------------------------------------------------------------------------



 



of the obligor thereon to a time more than 12 months after the time as of which
the amount thereof is being computed, and (ii) current maturities of long-term
debt); and (b) the value of all goodwill, trade names, trademarks, patents and
other like intangible assets, all as set forth, or on a pro forma basis would be
set forth, on the consolidated balance sheet of the MLP and its Restricted
Subsidiaries, prepared in accordance with GAAP.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Extension” means each of the following: (a) a Borrowing or (b) an
L/C Credit Extension.
     “Debt Rating” has the meaning specified in the definition of “Applicable
Rate.”
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2%
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Committed Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder unless such
failure has been cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute or unless such failure has been cured, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any Equity
Interests or other assets by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
     “Dollar” and “$” mean lawful money of the United States.
     “EPC” means El Paso Corporation, a Delaware corporation.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any

8



--------------------------------------------------------------------------------



 



Governmental Authority, regulating or imposing liability or standards of conduct
concerning protection of the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the MLP or any Restricted Subsidiary resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
     “Equity Contribution Obligations” has the meaning set forth in clause
(a)(iii) of the definition of Non-Recourse.
     “Equity Interests” means, with respect to any Person, the shares of capital
stock of (or other ownership or profit interests in) such Person, the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, the equity securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
from time to time thereunder.
     “ERISA Affiliate” means any Person who is a member of the MLP’s controlled
group within the meaning of Section 4001(a)(14)(A) of ERISA.
     “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     “Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and

9



--------------------------------------------------------------------------------



 



franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which any Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by a Borrower under
Section 10.13), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from a Borrower with respect to such
withholding tax pursuant to Section 3.01(a).
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letters” means the letter agreements, each dated October 18, 2007
among the MLP, the Administrative Agent and the Arrangers.
     “FERC” means the Federal Energy Regulatory Commission and any successor
federal regulatory agency.
     “Financing Vehicle” has the meaning set forth in the definition of Hybrid
Securities.
     “Fitch” means Fitch Ratings, Inc. and any successor thereto.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction other than the United States or a political subdivision thereof.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means generally accepted accounting principles in the United States
as in effect from time to time.
     “General Partner” means El Paso Pipeline GP Company, L.L.C., a Delaware
limited liability company, or any successor general partner of the MLP.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing,

10



--------------------------------------------------------------------------------



 



regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).
     “GP LLC” means a limited liability company or a corporation that is a
Restricted Subsidiary of the MLP, is validly existing and in good standing under
the laws of its organization, and holds a general partnership interest in a
partnership.
     “Guarantors” means, collectively, the Parent Guarantor, each Subsidiary
Guarantor, and Opco in its capacity as a guarantor.
     “Guaranty” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable by another Person (the “primary obligor”)
in any manner, whether directly or indirectly, and including any obligation of
such Person, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness of the payment of such Indebtedness, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness, or (iv) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Indebtedness of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness of any other Person, whether or
not such Indebtedness is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Guaranty shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guaranty is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guaranty” as a verb has a
corresponding meaning.
     “Guaranty Agreements” means, collectively, the Parent Guaranty, the Opco
Guaranty and the Subsidiary Guaranty, and “Guaranty Agreement” means any one of
them, as applicable.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature, in each case above to the
extent regulated pursuant to any Environmental Law.
     “Hybrid Securities” means any trust preferred securities or deferrable
interest subordinated debt issued by the MLP or a Financing Vehicle with a
maturity of at least 20 years, which provides for the optional or mandatory
deferral of interest or distributions at the option of the issuer thereof,
provided that no Restricted Subsidiary shall Guaranty payment of any portion
thereof. “Financing Vehicle” means a business trust, limited liability company,
limited partnership or similar entity (i) substantially all of the common
equity, general partner or similar interests of which are owned (either directly
or indirectly through one or more Wholly Owned Subsidiaries) at all times by the
MLP, (ii) that has been formed for the sole purpose of issuing trust preferred
securities or deferrable interest subordinated debt, and (iii) substantially all
the assets of which consist of (A) subordinated debt of the MLP and (B) payments
made from time to time on such subordinated debt.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

11



--------------------------------------------------------------------------------



 



     (b) (i) the amount available to be drawn under letters of credit issued for
the account of such Person (or for which such Person is otherwise liable to
reimburse drawings thereunder), if such letters of credit support Indebtedness
of another Person, (ii) to the extent not paid on or prior to the fifth Business
Day after the due date therefor, all payment obligations of such Person arising
under letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar instruments (for the avoidance of doubt, in the event that Unreimbursed
Amounts are converted into Base Rate Loans pursuant to Section 2.03(c)(i), such
Base Rate Loans shall be deemed made on the date such conversion occurs, and
from and after such date, such Base Rate Loans constitute Indebtedness pursuant
to clause (a) of this definition);
     (c) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
     (d) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (e) capital leases and Synthetic Lease Obligations;
     (f) Receivables Financing Indebtedness;
     (g) the greater of the voluntary or involuntary liquidation value of, plus
any accrued and unpaid dividends on, any preferred Equity Interests of such
Person redeemable at the option of the holder thereof; and
     (h) all Guaranties of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person other than a GP LLC
shall include the Indebtedness of any partnership in which such Person is a
general partner, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any capital lease or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Information” has the meaning specified in Section 10.07.
     “Initial Asset Acquisition” means the contribution to the MLP by EPC and
its Subsidiaries of the following (collectively, the “Acquired Assets”):
(i) 100% of the Equity Interests in WIC, (ii) a 10% general partnership interest
in SNG, and (iii) a 10% general partnership interest in CIG.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one or two weeks or
one, two, three or six months thereafter, as selected by the applicable Borrower
in its Committed Loan Notice; provided that:

12



--------------------------------------------------------------------------------



 



     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless in the
case of a one, two, three or six month Interest Period, such Business Day falls
in another calendar month, in which case such Interest Period shall end on the
next preceding Business Day;
     (ii) in the case of a one, two, three or six month Interest Period, any
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, or (b) a
loan, advance or capital contribution to, Guaranty or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guaranties Indebtedness of such other Person. For purposes of covenant
compliance, the amount of any Investment shall be the net amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
     “Investment Grade Rating” means a Debt Rating of BBB- or higher or Baa3 or
higher from S&P or Moody’s, respectively.
     “Investment Grade Rating Date” means the date that the MLP receives a Debt
Rating from both S&P and Moody’s and either (a) both such Debt Ratings are
Investment Grade Ratings, or (b) one such Debt Rating is an Investment Grade
Rating and the other Debt Rating is not less than BB+ in the case of S&P or Ba1
in the case of Moody’s.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the applicable Borrower (or any Subsidiary) or in
favor of the L/C Issuer and relating to such Letter of Credit.
     “Joint Venture Entity” means any Person (other than a Subsidiary) in which
the MLP or any Borrower (including ownership through any of their Subsidiaries)
owns Equity Interests representing less than 100% of the total outstanding
Equity Interests of such Person.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

13



--------------------------------------------------------------------------------



 



     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means with respect to each Letter of Credit issued hereunder,
either Bank of America or any other Lender that has agreed such issue such
Letter of Credit at the request of the applicable Borrower and that is
reasonably acceptable to the Administrative Agent in its capacity as an issuer
of Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder. As used herein, the term “the L/C Issuer” shall mean “each L/C
Issuer” or “the applicable L/C Issuer,” as the context may require.
     “L/C Issuer Commitment” means (a) with respect to Bank of America,
$750,000,000, or such other amount as shall be agreed by Opco and Bank of
America from time to time, not to exceed the Aggregate Commitments, and (b) with
respect to any Lender which agrees to be an L/C Issuer after the Closing Date,
such amount as shall be agreed by Opco and such Lender from time to time, not to
exceed the Aggregate Commitments.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender.
     “Lender Swap Contract” means any Swap Contract made or entered into at any
time, or in effect at any time, whether as a result of assignment or transfer or
otherwise, between any Loan Party or any Restricted Subsidiary thereof and any
Lender Swap Provider.
     “Lender Swap Provider” means any Lender or Affiliate of a Lender that is a
party to a Swap Contract with any Loan Party or any Restricted Subsidiary
thereof, in its capacity as party to such Swap Contract; provided, however, that
in the event that such Person ceases to be a Lender or an Affiliate of a Lender,
such Person shall no longer be a “Lender Swap Provider.”
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrowers
and the Administrative Agent.
     “Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
     “Letter of Credit Application” means (a) with respect to a standby letter
of credit, an application for the issuance or amendment of such Letter of Credit
sent for the purpose to contain such information as may be required pursuant to
Section 2.03(b)(i), and (b) with respect to a commercial letter of credit, an
application and agreement for the issuance or amendment of such Letter of Credit
in the form from time to time in use by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Scheduled Maturity Date of the applicable L/C Issuer (or, if such day is
not a Business Day, the next preceding Business Day).

14



--------------------------------------------------------------------------------



 



     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
     “Leverage Ratio” means with respect to any Person as of any date of
determination, the ratio of (a) Consolidated Indebtedness of such Person as of
such date to (b) Consolidated EBITDA of such Person for the period of four
fiscal quarters ending on such date of determination (or, if such date of
determination is not a Quarter-End Date, for the most recent Quarter-End Date
for which financial statements have been delivered pursuant to Section 6.01(a)
or 6.01(b)). The amount of Recourse Equity Contribution Obligations shall be
added to Consolidated Indebtedness, and prior to the Investment Grade Rating
Date, Consolidated L/C Exposure shall be added to Consolidated Indebtedness.
     “Lien” means any mortgage, lien, security interest or other charge or
encumbrance, any financing lease having substantially the same economic effect
as any of the foregoing, any assignment of the right to receive income, or any
other type of preferential arrangement.
     “Loan” means an extension of credit by a Lender to a Borrower under Article
II, in the form of a Committed Loan, a Swing Line Loan, or, if the Borrowers
elects the Term-Out option pursuant to Section 2.16, a Term Loan, each of the
foregoing types of Loans being mutually exclusive of the other types of Loan.
     “Loan Documents” means this Agreement, each Note, each Issuer Document, the
Fee Letters and each Guaranty Agreement.
     “Loan Parties” means, collectively, each Borrower, the MLP and each other
Guarantor.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect on, the operations, business, assets, properties,
liabilities (actual or contingent), or financial condition of the MLP and its
Restricted Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of the Loan Parties taken as a whole to perform
their obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any material Loan Document to which it
is a party.
     “Material Project” means any capital construction or expansion project of
the MLP or its Restricted Subsidiaries, the aggregate capital cost or budgeted
capital cost of which, in each case, including capital costs expended prior to
the acquisition of any such project by the MLP or its Restricted Subsidiaries,
as the case may be, exceeds $20,000,000.00.
     “Material Project EBITDA Adjustments” means, with respect to each Material
Project:
     (a) for any period of four consecutive fiscal quarters ending on or prior
to the last day of the fiscal quarter in which the Commercial Operation Date of
such Material Project occurs, a percentage (based on the then-current completion
percentage of such Material Project) of an amount determined by the MLP or Opco
as the projected Consolidated EBITDA attributable to such Material Project for
the first 12-month period following the scheduled Commercial Operation Date of
such Material Project (such proposed amount to be calculated by the MLP or Opco
in good faith and in a commercially reasonable manner based on multi-year
customer contracts relating to such Material Project, the creditworthiness of
the other parties to such contracts, projected revenues from such contracts,
capital costs and expenses, scheduled Commercial Operation Date, commodity price
assumptions and other factors deemed appropriate by the MLP or Opco) which may,
at the MLP’s or Opco’s option, be added to Consolidated EBITDA for the fiscal
quarter in which construction or expansion of such Material Project commences
and for each fiscal quarter thereafter until the Commercial Operation Date of
such Material Project (including the fiscal quarter in which such Commercial
Operation Date occurs, but without duplication of any actual Consolidated EBITDA
attributable to such Material Project following such Commercial

15



--------------------------------------------------------------------------------



 



Operation Date); provided that if the actual Commercial Operation Date does not
occur by the scheduled Commercial Operation Date as reflected in the Responsible
Officer’s Certificate delivered pursuant to clause (c)(i) of this definition
then the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after the actual Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the actual period of delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, (iv) longer than 270 days, 75%; and (v) longer than
365 days, 100%; and
     (b) for each period of four consecutive fiscal quarters ending on the last
day of the first, second and third fiscal quarters following the fiscal quarter
during which the Commercial Operation Date occurs, an amount equal to the
projected Consolidated EBITDA attributable to the Material Project for the
balance of the four fiscal quarter period following the fiscal quarter during
which the Commercial Operation Date occurs, may, at Opco’s option, be added to
Consolidated EBITDA for such period (net of any actual Consolidated EBITDA
attributable to the Material Project).
     (c) Notwithstanding the foregoing:
     (i) except for Material Project EBITDA Adjustments that are reflected in
the certificate delivered on the Closing Date pursuant to Section 4.01(a)(ix),
no such additions shall be allowed with respect to any Material Project unless
at least 20 days prior to the delivery of any Compliance Certificate on which
Material Project EBITDA Adjustments will be reflected for a Material Project (or
such shorter time period as may be agreed by the Administrative Agent),
     (A) Opco shall have delivered to the Administrative Agent a certificate of
a Responsible Officer of Opco certifying as to the scheduled Commercial
Operation Date of such Material Project and the projected Consolidated EBITDA
attributable to such Material Project, together with a reasonably detailed
explanation of the basis therefor and such other information and documentation
as the Administrative Agent or any Lender may reasonably request, and
     (B) within ten (10) Business Days after delivery of the certificate
described in clause (c)(i)(A) above, the Required Lenders shall not have
objected to the projected Consolidated EBITDA therein referenced on the grounds
that it was not calculated in compliance with clause (a) of this definition, or
if such an objection has been made, it shall have been resolved in a manner
reasonably satisfactory to the Required Lenders,
     (ii) prior to the date such Compliance Certificate is required to be
delivered, the Administrative Agent shall have received such other information
and documentation as the Administrative Agent may reasonably request, all in
form and substance satisfactory to the Administrative Agent, and
     (iii) the aggregate amount of all Material Project EBITDA Adjustments
during any period shall be limited to 25% of the total actual Consolidated
EBITDA for such period (which total actual Consolidated EBITDA shall be
determined without including any Material Project EBITDA Adjustments or any
adjustments for Acquisitions (other than the Initial Asset Acquisition) or
Dispositions pursuant to the definition of Consolidated EBITDA).
     “Maturity Date” with respect to a Lender means the earlier of (i) the
Scheduled Maturity Date for such Lender, or (ii) the date upon which the
Commitments are terminated in accordance with the terms hereof; provided,
however, that if the Borrowers exercise the Term-Out option set forth in
Section 2.16, the “Maturity Date” with respect to such Lenders shall mean the
Term Loan Maturity Date.

16



--------------------------------------------------------------------------------



 



     “MLP Offering” means the initial sale to the public of common units in the
MLP pursuant to the MLP Registration Statement.
     “MLP Offering Closing” means the consummation of the sale of common units
to the public pursuant to the MLP Registration Statement.
     “MLP Registration Statement” means the Registration Statement on Form S-1
filed on August 31, 2007 with the Securities and Exchange Commission in
connection with the sale of common units in the MLP, as amended by Amendment
No. 1 filed October 3, 2007, by Amendment No. 2 filed October 18, 2007, and
Amendment No. 3 filed November 5, 2007, and as may be further amended on or
prior to the Closing Date.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the MLP or an ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions and in
respect of which the MLP or an ERISA Affiliate has any liability (contingent or
otherwise), such plan being maintained pursuant to one or more collective
bargaining agreements.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which (a) is maintained for employees of the MLP
or an ERISA Affiliate and at least one Person other than the MLP and its ERISA
Affiliates, or (b) was so maintained and in respect of which the MLP or an ERISA
Affiliate could have liability under Section 4064 or 4069 of ERISA in the event
such plan has been or were to be terminated.
     “Non-Extending Lender” has the meaning specified in Section 2.14(a).
     “Non-Recourse” means, with respect to any Unrestricted Subsidiary and the
Indebtedness and other obligations of such Unrestricted Subsidiary:
     (a) Neither the MLP nor any Restricted Subsidiary guarantees or is
otherwise liable in respect of, grants a Lien on any of its assets to secure, or
provides credit support of any kind, for the Indebtedness or other obligations
of such Unrestricted Subsidiary other than:
     (i) a pledge of the Equity Interests in, or Indebtedness or other
obligations of, such Unrestricted Subsidiary or one or more other Unrestricted
Subsidiaries, to secure Project Financing of such Unrestricted Subsidiary or of
its Unrestricted Subsidiaries or to secure Equity Contribution Obligations,
     (ii) liability for reimbursement obligations (and incidental obligations
such as payment of interest on unreimbursed drawings and letter of credit fees)
in respect of letters of credit issued for the benefit of Unrestricted
Subsidiaries, provided that no such letter of credit shall be issued to support
Indebtedness of an Unrestricted Subsidiary (for the avoidance of doubt, no such
letter of credit may be issued to support obligations to fund a debt service
reserve account),
     (iii) equity contribution obligations in connection with a Project
Financing to the extent the equity contributed is permitted under Section 7.02
at the time of the entry into the equity contribution agreement and at the time
of the making of each equity contribution (such equity contribution obligations
are herein called “Equity Contribution Obligations”), provided that neither the
MLP nor any Restricted Subsidiary shall enter into any agreement containing
Recourse Equity Contribution Obligations unless at the time of entering into
such agreement and after giving effect thereto (x) the MLP shall be in pro forma
compliance with Section 7.12(a) determined as of the most recent Quarter End
Date for which financial

17



--------------------------------------------------------------------------------



 



statement have been delivered pursuant to Section 6.01(a) or 6.01(b) and (y) the
MLP and the Restricted Subsidiary entering into such agreement would be
permitted to incur Indebtedness at such time in an amount equal to such Recourse
Equity Contribution Obligation,
     (iv) guarantees of the Unrestricted Subsidiary’s performance of the
acquisition, improvement, installation, design, engineering, construction,
development and operation of all or any portion of the project that is financed
by a Project Financing, provided that the aggregate liability (including
contingent liability) of the MLP and its Restricted Subsidiaries under all such
guarantees shall not exceed $50,000,000 in the aggregate at any time; and
provided further that no such guaranty shall be a Guaranty of Indebtedness (for
the avoidance of doubt, a guarantee of obligations in respect of a debt service
reserve shall be deemed a Guaranty of Indebtedness for purposes of the
definition of Non-Recourse); and further for the avoidance of doubt, this clause
(iv) shall not be deemed to prohibit the MLP or a Restricted Subsidiary from
providing development, operations and maintenance services to an Unrestricted
Subsidiary on an arms-length basis in the ordinary course of business in
compliance with Section 7.08, and
     (b) In the case of an Unrestricted Subsidiary, no default on the
Indebtedness or other obligations of such Unrestricted Subsidiary (including any
rights that the holders of the Indebtedness or other obligations may have to
take enforcement action against an Unrestricted Subsidiary) would permit upon
notice, lapse of time or both any holder of Indebtedness of the MLP or any of
its Restricted Subsidiaries to declare a default on such Indebtedness of the MLP
or any of its Restricted Subsidiaries or cause the payment of such Indebtedness
of the MLP or any of its Restricted Subsidiaries to be accelerated or payable
prior to its stated maturity.
     “Non-U.S./Canadian Person” means any Person that is organized under the
laws of a jurisdiction other than the United States, Canada or any state,
province or other political subdivision thereof.
     “Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
     “Opco” has the meaning set forth in the introductory paragraph hereto.
     “Opco Guaranty” means the guaranty agreement made by Opco in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit F-2.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

18



--------------------------------------------------------------------------------



 



     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (i) with respect to Committed Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the applicable
Borrower of Unreimbursed Amounts.
     “Parent Guarantor” means the MLP.
     “Parent Guaranty” means the guaranty agreement made by the Parent Guarantor
in favor of the Administrative Agent and the Lenders, substantially in the form
of Exhibit F-1.
     “Participant” has the meaning specified in Section 10.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Person” means any natural person, Business Entity, or Governmental
Authority.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Platform” has the meaning specified in Section 6.02.
     “Project Financing” means any Indebtedness incurred to finance or refinance
the acquisition, improvement, installation, design, engineering, construction,
development, completion or operation of all or any portion of any project.
     “Proportionate Share” has the meaning specified in clause (ii) of Section
2.18(a), except that for purposes of Section 2.09(b), “Proportionate Share”
means, with respect to a Subsidiary Borrower, a percentage determined by
dividing (x) the dollar amount of the Outstanding Amount of Loans and L/C
Obligations attributable to such Subsidiary Borrower as of the last day of the
applicable quarter by (y) the Outstanding Amount of Loans and L/C Obligations at
such time.
     “Public Lender” has the meaning specified in Section 6.02.
     “Quarter-End Date” means the last day of each fiscal quarter.
     “Receivables Financing Indebtedness” means (i) the unrecovered investment
of the purchasers (or the transferees) of the receivables and other assets
transferred pursuant to an Alternate Program, and (ii) any other payment,
recourse, repurchase, hold harmless, indemnity or similar obligation of a Person
or any of its Subsidiaries in respect of assets transferred or payments made in
respect thereof, other than limited recourse provisions that are customary for
transactions of such type and do not have the effect of limiting the loss or
credit risk of such purchasers or transferees with respect to payment or
performance by the obligors of the assets so transferred.
     “Recourse Equity Contribution Obligations” means Equity Contribution
Obligations other than those that are non-recourse to the MLP and its Restricted
Subsidiaries. For purposes of this definition Equity Contribution Obligations
shall be considered non-recourse if there is no recourse against the MLP or any
Restricted Subsidiary of any kind for payment or performance, provided that such
obligations may

19



--------------------------------------------------------------------------------



 



be secured by a Lien on Equity Interests in, or Indebtedness or other
obligations of, an Unrestricted Subsidiary as described in clause (a)(i) of the
definition of “Non-Recourse”. The amount of Recourse Equity Contribution
Obligations of the MLP or of a Restricted Subsidiary means the aggregate amount
of equity contributions that the MLP or such Restricted Subsidiary is obligated
to make but has not yet made, whether or not such obligation is contingent upon
the occurrence of future events or conditions.
     “Register” has the meaning specified in Section 10.06(c).
     “Regulated” means subject to regulation by FERC.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Request for Credit Extension” means (a) with respect to a Borrowing, a
Committed Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of
Credit Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, or controller of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
     “Restricted Payment” by a Person means any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interest in such Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest or of any option, warrant or other right to acquire any
such Equity Interest.
     “Restricted Subsidiaries” means all of the MLP’s Subsidiaries, other than
Unrestricted Subsidiaries.
     “Revolving Termination Date” has the meaning set forth in Section 2.16.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Scheduled Maturity Date” means, with respect to any Lender, the later of
(a) November 21, 2012 and (b) if maturity is extended pursuant to Section 2.14
with the consent of such Lender, such extended maturity date as determined
pursuant to such Section; provided, however, that, in each case, if such date is
not a Business Day, the Scheduled Maturity Date shall be the next preceding
Business Day.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

20



--------------------------------------------------------------------------------



 



     “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the MLP or
an ERISA Affiliate and no Person other than the MLP and its ERISA Affiliates or
(b) was so maintained and in respect of which the MLP or an ERISA Affiliate
could have liability under Section 4069 of ERISA in the event such plan has been
or were to be terminated.
     “SNG” means Southern Natural Gas Company, a Delaware general partnership.
     “Subsidiary” of a Person means a Business Entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Business Entity. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the MLP (which shall include, for the avoidance of doubt, the Borrowers).
     “Subsidiary Borrower” means WIC and each Additional Borrower.
     “Subsidiary Guarantor” means each Restricted Subsidiary that becomes a
Guarantor pursuant to Section 2.19.
     “Subsidiary Guaranty” means the guaranty agreement made by the Subsidiary
Guarantors, if any, in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit F-3.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.04(a).

21



--------------------------------------------------------------------------------



 



     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Commitments.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Loan Margin” means 0.25% per annum.
     “Term Loan Maturity Date” means the date that is one year after the last
occurring Scheduled Maturity Date.
     “Term Loans” means the term loans made by the Lenders pursuant to Section
2.16.
     “Term-Out” has the meaning set forth in Section 2.16.
     “Termination Event” means (a) a “reportable event,” as such term is
described in Section 4043 of ERISA (other than a “reportable event” not subject
to the provision for 30-day notice to the PBGC under PBGC Reg. § 4043), or an
event described in Section 4062(e) of ERISA, or (b) the withdrawal of the MLP or
any ERISA Affiliate from a Multiple Employer Plan during a plan year in which it
was a “substantial employer,” as such term is defined in Section 4001(a)(2) of
ERISA or the incurrence of liability by the MLP or any ERISA Affiliate under
Section 4064 of ERISA upon the termination of a Multiple Employer Plan, or
(c) the filing of a notice of intent to terminate a Plan or the treatment of a
Plan amendment as a termination under Section 4041 of ERISA, or (d) the
institution of proceedings to terminate a Plan by the PBGC under Section 4042 of
ERISA, or (e) the conditions set forth in Section 302(f)(1)(A) and (B) of ERISA
to the creation of a lien upon property or rights to property of the MLP or any
ERISA Affiliate for failure to make a required payment to a Plan are satisfied,
or (f) the adoption of an amendment to a Plan requiring the provision of
security to such Plan, pursuant to Section 307 of ERISA, or (g) the occurrence
of any other event or the existence of any other condition which would
reasonably be expected to result in the termination of, or the appointment of a
trustee to administer, any Plan under Section 4042 of ERISA.
     “Threshold Amount” means $50,000,000.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Type” means, with respect to a Committed Loan, its character as a Base
Rate Loan or a Eurodollar Rate Loan.
     “United States” and “U.S.” mean the United States of America.
     “Unregulated GP LLC” means a GP LLC that holds a general partnership
interest in a partnership that is not Regulated.

22



--------------------------------------------------------------------------------



 



     “Unregulated Restricted Subsidiary” means a Restricted Subsidiary that is
not Regulated.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Unrestricted Subsidiary” means any Subsidiary of the MLP that is
designated by the MLP or Opco as an Unrestricted Subsidiary, but only if the
following conditions have been satisfied:
     (a) all Indebtedness and other obligations of such Subsidiary are
Non-Recourse to the MLP and its Restricted Subsidiaries;
     (b) except as permitted pursuant to Section 7.08, such Subsidiary is not
party to any agreement, contract, arrangement or understanding with the MLP or
any Restricted Subsidiary unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to the MLP or such Restricted
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of the MLP;
     (c) such Subsidiary is a Person with respect to which neither the MLP nor
any of its Restricted Subsidiaries has any direct or indirect obligation (i) to
subscribe for additional Equity Interests, except Non-Recourse equity
contribution obligations in connection with a Project Financing to the extent
the equity contribution is permitted under Section 7.02 at the time of entry
into the equity contribution agreement and at the time of the making of each
equity contribution, or (ii) to maintain or preserve such Person’s financial
condition, or, except to the extent such obligations are Non-Recourse to the MLP
and its Restricted Subsidiaries, to cause such Person to achieve any specified
levels of operating results;
     (d) such Subsidiary has not guaranteed or otherwise directly or indirectly
provided any credit support for any Indebtedness of the MLP or any Restricted
Subsidiary;
     (e) the Investments in such Person were permitted under Section 7.02 as of
the time of the designation; and
     (f) none of the following may be designated as an Unrestricted Subsidiary:
(i) Opco, WIC, any Additional Borrower, any GP LCC, and (ii) any Subsidiary
owning directly or indirectly any Investment in Opco, WIC, an Additional
Borrower, CIG, SNG, or any GP LLC.
     Any designation of a Subsidiary of the MLP as an Unrestricted Subsidiary
will be evidenced to the Administrative Agent by a certificate of a Responsible
Officer of the MLP certifying that such designation complied with the preceding
conditions and was permitted by Section 2.20(a). If, at any time, any
Unrestricted Subsidiary would fail to meet the preceding requirements as an
Unrestricted Subsidiary, it will thereafter cease to be an Unrestricted
Subsidiary for purposes of this Agreement and the other Loan Documents and any
Indebtedness of such Subsidiary will be deemed to be incurred by a Restricted
Subsidiary of the MLP as of such date and, if such Indebtedness is not permitted
to be incurred as of such date pursuant to Section 7.03, the MLP and, if
applicable, such Restricted Subsidiary, will be in default of such covenant.
     The MLP or Opco may at any time designate any Unrestricted Subsidiary to be
a Restricted Subsidiary pursuant to Section 2.20(b), provided that such
designation will be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of the MLP of any outstanding Indebtedness of such Unrestricted
Subsidiary and such designation will only be permitted if (i) such Indebtedness
is permitted pursuant to Section 7.03; and (ii) no Default would be in existence
following such designation.
     “Wholly Owned Restricted Subsidiary” means with respect to a Person, any
Restricted Subsidiary of such Person, all of the Equity Interests of which are
directly or indirectly (through one or more Restricted Subsidiaries) owned by
such Person, excluding directors’ qualifying shares if applicable.

23



--------------------------------------------------------------------------------



 



     “Wholly Owned Subsidiary” means, with respect to a Person, any Subsidiary
of such Person, all of the Equity Interests of which are directly or indirectly
(through one or more Subsidiaries) owned by such Person, excluding directors’
qualifying shares if applicable.
     “WIC” has the meaning set forth in the first paragraph of this Agreement.
     “WIC Sublimit” means an amount equal to the lesser of $375,000,000 and the
Aggregate Commitments. The WIC Sublimit is part of, and not in addition to, the
Aggregate Commitments.
     “Withdrawal Liability” has the meaning given such term under Part 1 of
Subtitle E of Title IV of ERISA.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Equity Interests
in subsidiaries and other securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

24



--------------------------------------------------------------------------------



 



     (b) Changes in GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the MLP notifies the
Administrative Agent that the MLP requests an amendment to any provision hereof
to eliminate the effect of any change occurring after the date hereof in GAAP or
in the application thereof on the operation of or calculation of compliance with
such provision (or if the Administrative Agent notifies the MLP that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
     1.04 Rounding. Any financial ratios required to be maintained by the MLP
and the Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed for
all purposes (other than determining the Letter of Credit Fee payable in
connection with such Letter of Credit) to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to each Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the Outstanding Amount of all Loans and L/C Obligations
attributable to WIC shall not exceed the WIC Sublimit, (iii) the Outstanding
Amount of all Loans and L/C Obligations attributable to each Additional Borrower
shall not exceed the applicable Additional Borrower Sublimit, and (iv) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, each
Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Committed Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
     2.02 Borrowings, Conversions and Continuations of Committed Loans.
     (a) Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the applicable Borrower’s irrevocable notice to the Administrative Agent,
which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the

25



--------------------------------------------------------------------------------



 



requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Committed
Loans, and (ii) on the requested date of any Borrowing of Base Rate Committed
Loans. Each telephonic notice by a Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of such Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Committed Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether such Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If a Borrower fails to specify a Type of Committed
Loan in a Committed Loan Notice or if such Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Committed
Loans shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If a Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.
     (b) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the applicable Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection. In the case of a Committed
Borrowing, each Lender shall make the amount of its Committed Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by such Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by such Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to such Borrower
as provided above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Loans may
be converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.
     (d) The Administrative Agent shall promptly notify the applicable Borrowers
and the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
applicable Borrowers and the Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

26



--------------------------------------------------------------------------------



 



     (e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.
     2.03 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the MLP and any of its Restricted Subsidiaries and
Affiliates in which it has an Equity Interest, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below,
provided that after giving effect thereto (y) the Outstanding Amount of all
Loans and L/C Obligations attributable to WIC shall not exceed the WIC Sublimit,
and (z) the Outstanding Amount of all Loans and L/C Obligations attributable to
each Additional Borrower shall not exceed the applicable Additional Borrower
Sublimit, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (y) the Total Outstandings shall not exceed the
Aggregate Commitments, and (z) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment. Each request by a Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by such Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, each Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly each Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.
     (ii) The L/C Issuer shall not issue any Letter of Credit, if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than three years after the date of issuance or
last extension, unless the Required Lenders have approved such expiry date;
     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, or in the event that Opco has elected the
Term-Out Option pursuant to Section 2.16, the expiry date of such requested
Letter of Credit would occur after the Term Loan Maturity Date, unless in either
case all the Lenders have approved such expiry date; or
     (C) the expiry date of such requested Letter of Credit would occur after
any Scheduled Maturity Date, unless the amount of such Letter of Credit together
with all other L/C Obligations outstanding on the date of issuance of such
Letter of Credit is equal to or less than the aggregate Commitments of all
Lenders who shall remain party to this Agreement subsequent to such Scheduled
Maturity Date; or
     (D) such Letter of Credit is to be denominated in a currency other than
Dollars.

27



--------------------------------------------------------------------------------



 



     (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
     (B) with respect to a commercial Letter of Credit, except as otherwise
agreed by the Administrative Agent and the L/C Issuer, such Letter of Credit is
in an initial stated amount less than $500,000;
     (C) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with the applicable
Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to such
Lender; or
     (D) the Outstanding Amount of the L/C Obligations under Letters of Credit
issued by such L/C Issuer would exceed the L/C Issuer Commitment of such L/C
Issuer.
     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit; Auto-Reinstatement Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the applicable Borrower delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least one Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular

28



--------------------------------------------------------------------------------



 



instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); and (C) such other matters as the L/C Issuer
may require. Additionally, the applicable Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the applicable Borrower and, if not, the L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, not later than 5:00 p.m. at least one Business Day prior to the requested
date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable conditions contained in Article IV shall not then be satisfied,
then, subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.
     (iii) If a Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, such Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date or in the event that Opco has elected the Term-Out Option
pursuant to Section 2.16, the Term Loan Maturity Date; provided, however, that
the L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or a Borrower that one or more of the

29



--------------------------------------------------------------------------------



 



applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.
     (iv) If a Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the L/C
Issuer, such Borrower shall not be required to make a specific request to the
L/C Issuer to permit such reinstatement. Once an Auto-Reinstatement Letter of
Credit has been issued, except as provided in the following sentence, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to reinstate all or a portion of the stated amount thereof in accordance with
the provisions of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or a Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.
     (v) Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the applicable Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
applicable Borrower and the Administrative Agent thereof. Not later than
11:00 a.m. on the date of any payment by the L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the applicable Borrower may (but shall not be
required to) reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing. If such Borrower fails to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof. In such event, the Unreimbursed Amount shall automatically
be converted (unless an Event of Default under Section 8.01(f) has occurred and
is continuing, or, in the case of a Letter of Credit with an expiry date that is
after the Revolving Termination Date, the drawing is made after the Revolving
Termination Date) a Committed Borrowing of Base Rate Loans to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
Base Rate Loans or the condition set forth in Section 4.02, but subject to the
amount of the unutilized portion of the Aggregate Commitments. Any notice given
by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
     (ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not

30



--------------------------------------------------------------------------------



 



later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the applicable Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of Base Rate Loans because an Event of Default under
Section 8.01(f) has occurred and is continuing or for any other reason, the
applicable Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
     (iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the applicable Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing. No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the applicable Borrower to reimburse the L/C Issuer for the
amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the applicable
Borrower or otherwise, including proceeds of Cash Collateral applied

31



--------------------------------------------------------------------------------



 



thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in the same funds as those
received by the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
     (e) Obligations Absolute. The obligation of the Borrowers to repay each
Committed Loan made in respect of the Unreimbursed Amount of any Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that any Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.
Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will immediately notify the L/C Issuer. Each Borrower shall be deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and each Loan Party agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other

32



--------------------------------------------------------------------------------



 



than any sight draft, certificates and documents expressly required by the
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. Each Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude each Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, a Borrower may have a
claim against the L/C Issuer, and the L/C Issuer may be liable to such Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by such Borrower which such
Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
     (g) Cash Collateral. (i) Upon the request of the Administrative Agent, if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the Letter of Credit Expiration Date, any Letters of Credit remain outstanding,
or any other L/C Obligation for any reason remains outstanding, each Borrower
shall, in each case, immediately Cash Collateralize 105% of the then Outstanding
Amount of all L/C Obligations attributable to it, and the Administrative Agent
shall hold such Cash Collateral in respect of each such Letter of Credit until
such time as the L/C Obligations in respect of such Letter of Credit has
thereafter been paid in full, and such Letter of Credit has expired or been
terminated. Sections 2.05 and 8.02(c) set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of this Section 2.03,
Section 2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the L/C Issuer (which documents are
hereby consented to by the Lenders). Derivatives of such term have corresponding
meanings. Each Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked, non-interest bearing deposit
accounts at Bank of America.
     (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the applicable Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.
     (i) Letter of Credit Fees. Each Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of

33



--------------------------------------------------------------------------------



 



Credit Fee”) for each Letter of Credit issued at the request of such Borrower
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit. For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the tenth Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, and (ii) computed on a quarterly basis in
arrears. If Opco does not receive an invoice for the Letter of Credit Fees on or
before 1 p.m. at least one Business Day before the Letter of Credit Fees are
due, the Letter of Credit Fees shall be due on the first Business Day after Opco
has received an invoice therefor before 1 p.m. on the prior Business Day. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Each Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee (i) with respect to each commercial Letter of Credit issued at the
request of such Borrower, at the rate agreed between the MLP and the L/C Issuer,
computed on the amount of such Letter of Credit, and payable upon the issuance
thereof, (ii) with respect to any amendment of a commercial Letter of Credit
issued at the request of such Borrower increasing the amount of such Letter of
Credit, at a rate separately agreed between such Borrower and the L/C Issuer,
computed on the amount of such increase, and payable upon the effectiveness of
such amendment, and (iii) with respect to each standby Letter of Credit issued
at the request of such Borrower, at the rate agreed between the MLP and the L/C
Issuer, computed on the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit. If Opco does not receive
an invoice for the fronting fees on or before 1 p.m. at least one Business Day
before the fronting fees are due, the fronting fees shall be due on the first
Business Day after Opco has received an invoice therefor before 1 p.m. on the
prior Business Day. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, each Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect in connection with Letters of Credit issued at the request of such
Borrower. Such customary fees and standard costs and charges are due and payable
in accordance with any invoice issued therefor and are nonrefundable.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (l) Letters of Credit Issued for Subsidiaries or Affiliates.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary or an
Affiliate of a Borrower, the Borrower that requested such Letter of Credit shall
be obligated to reimburse the L/C Issuer hereunder for any and all drawings
under such Letter of Credit. Each Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of any of its Subsidiaries or Affiliates
inures to the benefit of such Borrower, and that such Borrower’s business
derives substantial benefits from the businesses of such Subsidiaries or
Affiliates.
     2.04 Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, to make loans (each such loan, a “Swing
Line Loan”) to each Borrower from time to time on any Business Day

34



--------------------------------------------------------------------------------



 



during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, (ii) the
Outstanding Amount of all Loans and L/C Obligations attributable to WIC shall
not exceed the WIC Sublimit, (iii) the Outstanding Amount of all Loans and L/C
Obligations attributable to each Additional Borrower shall not exceed the
applicable Additional Borrower Sublimit, and (iv) the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment, and provided, further, that no Borrower
shall use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, each Borrower may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan
shall be a Base Rate Loan. Immediately upon the making of a Swing Line Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon a
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the applicable Borrower. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the applicable Borrower at its office
by crediting the account of such Borrower on the books of the Swing Line Lender
in immediately available funds.
     (c) Refinancing of Swing Line Loans.
     (i) The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of each Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans made to such Borrower then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02. The Swing Line Lender shall furnish Opco with a copy of the
applicable Committed Loan Notice promptly after delivering such notice

35



--------------------------------------------------------------------------------



 



to the Administrative Agent. Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Committed Loan to the applicable Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
     (iii) If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
     (iv) Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of any Borrower
to repay Swing Line Loans made to it, together with interest as provided herein.
     (d) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any

36



--------------------------------------------------------------------------------



 



of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the Swing Line Lender in its discretion), each Lender
shall pay to the Swing Line Lender its Applicable Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the Federal
Funds Rate. The Administrative Agent will make such demand upon the request of
the Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing each Borrower for interest on the Swing Line Loans
made to such Borrower. Until each Lender funds its Base Rate Committed Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. Each Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans made to it
directly to the Swing Line Lender.
     2.05 Prepayments.
     (a) Each Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by a Borrower, such Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
     (b) Each Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
a Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
     (c) If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, each Borrower shall immediately prepay
Loans made to such Borrower and/or Cash Collateralize the L/C Obligations
attributable to such Borrower in an aggregate amount equal to such excess;
provided, however, that no Borrower shall be required to Cash Collateralize its
respective L/C Obligations pursuant to this Section 2.05(c) unless after the
prepayment in full of the Loans of all Borrowers, the Total Outstandings exceed
the Aggregate Commitments then in effect.
     (d) If for any reason the Outstanding Amount of Obligations attributable to
WIC at any time exceeds the WIC Sublimit, WIC shall immediately prepay Loans
made to it and/or Cash Collateralize the L/C Obligations attributable to it in
an aggregate amount equal to such excess; provided, however, that

37



--------------------------------------------------------------------------------



 



WIC shall not be required to Cash Collateralize its respective L/C Obligations
pursuant to this Section 2.05(d) unless after the prepayment in full of the
Loans made to it, the Outstanding Amount of Obligations attributable to it
exceeds the WIC Sublimit.
     (e) If for any reason the Outstanding Amount of Obligations attributable to
any Additional Borrower at any time exceeds such Additional Borrower’s
Additional Borrower Sublimit, such Additional Borrower shall immediately prepay
Loans made to it and/or Cash Collateralize the L/C Obligations attributable to
it in an aggregate amount equal to such excess; provided, however, that such
Additional Borrower shall not be required to Cash Collateralize its respective
L/C Obligations pursuant to this Section 2.05(e) unless after the prepayment in
full of the Loans made to it, the Outstanding Amount of Obligations attributable
to it exceeds such Additional Borrower’s Additional Borrower Sublimit.
     (f) If for any reason Opco shall fail to own 100% of the Equity Interests
of any Additional Borrower, such Additional Borrower shall immediately prepay
all Loans made to it and Cash Collateralize all L/C Obligations attributable to
it.
     (g) Any prepayment of a Eurodollar Rate Loan made pursuant to this
Section 2.05 shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of Loans made pursuant to this Section 2.05 shall be applied to the
Committed Loans of the Lenders in accordance with their respective Applicable
Percentages.
     2.06 Termination or Reduction of Commitments. Opco may, upon notice to the
Administrative Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) Opco shall not terminate or
reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, the Swing Line Sublimit shall be automatically reduced by
the amount of such excess. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination.
     2.07 Repayment of Loans.
     (a) Each Borrower shall repay to each Lender on the Maturity Date for such
Lender the aggregate principal amount of Committed Loans made to such Borrower
outstanding on such date.
     (b) Each Borrower shall repay each Swing Line Loan made to such Borrower on
the earlier to occur of (i) the date ten Business Days after such Loan is made
and (ii) the Scheduled Maturity Date of the Swing Line Lender.
     2.08 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate, plus in the event Opco exercises the
Term-Out option pursuant to Section 2.16, the Term Loan Margin; (ii) each Base
Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate, plus in the event

38



--------------------------------------------------------------------------------



 



Opco exercises the Term-Out option pursuant to Section 2.16, the Term Loan
Margin; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.
     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by a Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
     (iii) Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09 Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03:
     (a) Facility Fee. The Borrowers shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
facility fee equal to the Applicable Rate times the actual daily amount of the
Aggregate Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Loans and L/C Obligations), regardless of usage;
provided that if Opco has exercised its option to Term-Out pursuant to
Section 2.16, during the Term-Out period, the facility fee shall be equal the
Applicable Rate times the actual daily amount of Total Outstandings; and
provided, further, that the liability of a Subsidiary Borrower under this
Section 2.09(a) shall not exceed an amount equal to such Subsidiary Borrower’s
Proportionate Share of the total amount due pursuant to this Section 2.09(a).
The facility fee shall accrue at all times during the Availability Period (and
thereafter so long as any Committed Loans, Swing Line Loans or L/C Obligations
remain outstanding), including at any time during which one or more of the
conditions in Article IV is not met and during the Term-Out period, if
applicable, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the Maturity Date (and,
if applicable, thereafter on demand). The facility fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
     (b) Utilization Fee. The Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
utilization fee equal to the Applicable Rate times the Total Outstandings on
each day that the Total Outstandings exceed 50% of the actual daily amount of
the Aggregate Commitments then in effect (or, if terminated, in effect
immediately prior to such termination); provided that if Opco has exercised its
option to Term-Out pursuant to Section 2.16, during the Term-Out period, the
utilization fee shall be equal the Applicable Rate times the actual daily amount
of Total Outstandings; and provided, further, that the liability of a Subsidiary
Borrower under this Section 2.09(b) shall not exceed an amount equal to such
Subsidiary Borrower’s Proportionate Share of the total amount due pursuant to
this Section 2.09(b). The utilization fee shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing

39



--------------------------------------------------------------------------------



 



with the first such date to occur after the Closing Date, and on the Maturity
Date (and, if applicable, thereafter on demand). The utilization fee shall be
calculated quarterly in arrears and if there is any change in the Applicable
Rate during any quarter, the daily amount shall be computed and multiplied by
the Applicable Rate for each period during which such Applicable Rate was in
effect. The utilization fee shall accrue at all times, including at any time
during which one or more of the conditions in Article IV is not met and during
the Term-Out period, if applicable.
     (c) Other Fees. (i) The Borrowers shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
     (ii) The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
     2.10 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
     (a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
     (b) If at any time during which the Applicable Rate is based upon the
Leverage Ratio of the MLP, (i) the Leverage Ratio of the MLP as calculated by
the MLP as of any applicable date was inaccurate as a result of error and (ii) a
proper calculation of the Leverage Ratio of the MLP would have resulted in
higher pricing for such period (x) each Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders, promptly upon demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to such Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer) an amount equal to the excess of the amount of interest that
should have been paid by such Borrower for such period over the amount of
interest actually paid by such Borrower for such period, and (y) the Borrowers
shall immediately and retroactively be obligated to pay to the Administrative
Agent for the account of the applicable Lenders, promptly upon demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to a Borrower under the Bankruptcy Code of the
United States, automatically and without further action by the Administrative
Agent, any Lender or the L/C Issuer) an amount equal to the excess of the amount
of fees that should have been paid for such period over the amount of fees
actually paid for such period; provided, however, that the Borrowers shall not
be required to make any of the payments pursuant to the foregoing clauses (x) or
(y) of this Section 2.10(b) if the inaccuracies in the Leverage Ratio are
discovered at a time that is after the Maturity Date and after payment in full
of all other Obligations of the Loan Parties. This paragraph shall not limit the
rights of the Administrative Agent, any Lender or the L/C Issuer, as the case
may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII.
     2.11 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business.

40



--------------------------------------------------------------------------------



 



The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders to each Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of any Borrower to pay any amount owing by it
under this Agreement or the other Loan Documents. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent,
each Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans to such
Borrower in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
     2.12 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by a Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
     (b) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by a Borrower, the
interest rate applicable

41



--------------------------------------------------------------------------------



 



to Base Rate Loans. If the applicable Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by a Borrower shall be without prejudice to any claim
such Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
     (c) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
     A notice of the Administrative Agent to any Lender or any Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (d) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Loan set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.
     (e) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).
     (f) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance

42



--------------------------------------------------------------------------------



 



with the aggregate amount of principal of and accrued interest on their
respective Committed Loans and other amounts owing them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to any Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).
     Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
     2.14 Extension of Scheduled Maturity Date.
     (a) Requests for Extension; Lender Elections to Extend. Opco may, by notice
to the Administrative Agent (who shall promptly notify the Lenders) not earlier
than 60 days and not later than 30 days prior to the latest Scheduled Maturity
Date then in effect hereunder (the “Existing Scheduled Maturity Date”), request
that each Lender whose Scheduled Maturity Date is the Existing Scheduled
Maturity Date extend such Lender’s Scheduled Maturity Date to a date that is one
year after the Existing Scheduled Maturity Date. Each Lender, acting in its sole
and individual discretion, shall, by notice to the Administrative Agent given
within 15 days of such notice (or such longer time period as may be agreed by
the Borrower and the Administrative Agent), advise the Administrative Agent
whether or not such Lender agrees to such extension (and each Lender that
determines not to so extend its Scheduled Maturity Date, a “Non-Extending
Lender”). Any Lender that does not so advise the Administrative Agent shall be
deemed to be a Non-Extending Lender. The election of any Lender to agree to such
extension shall not obligate any other Lender to so agree.
     (b) Additional Commitment Lenders. Opco shall have the right to replace
each Non-Extending Lender with, and add as “Lenders” under this Agreement in
place thereof, one or more Eligible Assignees (each, an “Additional Commitment
Lender”) as provided in Section 10.13; provided that each of such Additional
Commitment Lenders shall enter into an Assignment and Assumption pursuant to
which such Additional Commitment Lender shall, effective as of the Existing
Scheduled Maturity Date, undertake a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date). Each Non-Extending Lender
agrees to execute such Assignment and Assumption, if requested to do so by the
Borrower.
     (c) Minimum Extension Requirement. If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Scheduled
Maturity Date (each, an “Extending Lender”) and the additional Commitments of
the Additional Commitment Lenders shall be more than 50% of the aggregate amount
of the Commitments in effect immediately prior to the Existing Scheduled
Maturity Date, then, effective as of the Existing Scheduled Maturity Date, the
Scheduled Maturity Date of each Extending Lender and of each Additional
Commitment Lender shall be extended to the date falling one year after such
Existing Scheduled Maturity Date (except that, if such date is not a Business
Day, such Scheduled Maturity Date as so extended shall be the next preceding
Business Day) and each Additional Commitment Lender shall thereupon

43



--------------------------------------------------------------------------------



 



become a “Lender” for all purposes of this Agreement. The pre-existing Scheduled
Maturity Date shall remain in effect with respect to any Non-Extending Lender
that is not replaced.
     (d) Conditions to Effectiveness of Extensions. As a condition precedent to
such extension, Opco shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Existing Scheduled Maturity Date signed by a
Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such extension
and (ii) certifying that, before and after giving effect to such extension,
(A) the representations and warranties made by such Loan Party contained in
Article V and the other Loan Documents, as applicable, are true and correct in
all material respects on and as of the Existing Scheduled Maturity Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b) respectively, of Section 6.01, and (B) no
Default exists. In addition, on the Scheduled Maturity Date of each
Non-Extending Lender, each Borrower shall prepay any Committed Loans made to
such Borrower outstanding on such date (and pay any additional amounts required
pursuant to Section 3.05) to the extent necessary to keep outstanding Committed
Loans ratable with any revised Applicable Percentages of the respective Lenders
effective as of such date.
     (e) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
     2.15 Increase in Commitments.
     (a) Request for Increase; Additional Lenders. Provided there exists no
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), Opco may request up to two increases in the Aggregate Commitments
such that the Aggregate Commitments as so increased equal an amount not to
exceed $1,250,000,000; provided that any such request for an increase shall be
in a minimum amount of $5,000,000. To achieve the full amount of a requested
increase and subject to the approval of the L/C Issuer and the Swing Line Lender
(which approvals shall not be unreasonably withheld), Opco may (i) invite
Lenders to increase their commitments and/or (ii) invite Eligible Assignees to
become Lenders pursuant to a joinder agreement in form and substance
satisfactory to the Administrative Agent. In the event Opco invites Lenders to
increase their Commitments, then at the time of sending the notice referenced in
this Section 2.15(a), Opco (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders).
     (b) Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any increase
in the Commitment of a Lender shall be subject to the approval of the L/C Issuer
and Swing Line Lender such consents not to be unreasonably withheld. Unless
otherwise agreed between the Borrowers and the proposed Lender, any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment.
     (c) Notification by Administrative Agent. The Administrative Agent shall
notify Opco and each Lender of the Lenders’ responses to each request made
hereunder.
     (d) Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and Opco
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall

44



--------------------------------------------------------------------------------



 



promptly notify Opco and the Lenders of the final allocation of such increase
and the Increase Effective Date.
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, Opco shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (ii) certifying
that, before and after giving effect to such increase, (A) the representations
and warranties made by such Loan Party contained in Article V and the other Loan
Documents, as applicable, are true and correct in all material respects on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. Each Borrower
shall prepay any Committed Loans made to such Borrower outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
     2.16 Term-Out Option.
     (a) Provided no Default has occurred and is continuing, Opco may, upon
prior written notice to the Administrative Agent sent not earlier than 60 days
prior to, nor later than 10 days prior to, the last occurring Scheduled Maturity
Date then in effect, elect to have the principal balance of the Loans
outstanding on such Scheduled Maturity Date (the “Revolving Termination Date”)
continued to the Term Loan Maturity Date as non-revolving Term Loans (the
“Term-Out”). As a condition precedent to the Term-Out, no Letters of Credit
shall remain outstanding, except to the extent Cash Collateralized pursuant to
Section 2.03(g), and Opco shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Revolving Termination Date signed
by a Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such Term-Out,
and (ii) certifying that as of the Revolving Termination Date, (A) the
representations and warranties made by such Loan Party contained in Article V
and the other Loan Documents are true and correct in all material respects on
and as of the Revolving Termination Date, except to the extent that such
representations and warranties specifically refer to a an earlier date, in which
case they are true and correct in all material respects as of such date, and
except that for purposes of this Section 2.16, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists.
     (b) From and after the Revolving Termination Date, the Borrowers may repay,
without premium or penalty (subject to payment of amounts due, if any, pursuant
to Section 3.05), but not reborrow, the outstanding Term Loans.
     2.17 Additional Borrowers.
     (a) A Wholly Owned Restricted Subsidiary of the Opco (other than a Foreign
Subsidiary) may become an Additional Borrower under this Agreement, and shall be
bound by and entitled to the benefits and obligations of this Agreement as a
Borrower hereunder to the same extent as any other Borrower, upon not less than
10 Business Days’ notice to the Administrative Agent and each Lender (or

45



--------------------------------------------------------------------------------



 



such shorter period as may be agreed by the Administrative Agent) and upon the
fulfillment of the following conditions:
     (i) Resolutions and Officers’ Certificates. Such Additional Borrower shall
deliver the items identified in Sections 4.01(a)(iii), (iv), and (vi) with
respect to such Additional Borrower.
     (ii) No Default. No Default shall have occurred and be continuing, and the
Administrative Agent shall have received a certificate of a Responsible Officer
of the MLP so certifying.
     (iii) Representations and Warranties. The representations and warranties of
Borrowers in Article V, shall be true and correct in all material respects with
respect to such Additional Borrower, as of the date such Additional Borrower
executes the Additional Borrower Counterpart described in clause (iv) below.
     (iv) Additional Borrower Counterpart. An Additional Borrower Counterpart to
this Agreement has been duly executed by such Additional Borrower, Opco, the
MLP, the Subsidiary Guarantors and the Administrative Agent substantially in the
form of Exhibit H hereto (the “Additional Borrower Counterpart”), which shall
set forth the borrowing sublimit for such Additional Borrower as agreed by the
Administrative Agent and such Additional Borrower, or such other agreement in
form and substance satisfactory to such Additional Borrower and the
Administrative Agent.
     (v) Notes. The Administrative Agent shall have received a Note, drawn to
the order of each Lender requesting a Note, duly executed by such Additional
Borrower.
     (vi) Opinions of Counsel. The Administrative Agent shall have received
legal opinions with respect to such Additional Borrower, dated as of the date
such Additional Borrower executes the Additional Borrower Counterpart, addressed
to the Administrative Agent and the Lenders, having substantially the same
coverage as those opinions delivered pursuant to Section 4.01(a)(v).
     (vii) Know Your Customer Compliance. Following the giving of any notice
pursuant to this Section 2.17, if the designation of such Subsidiary as a
Additional Borrower obligates the Administrative Agent or any Lender to comply
with “know your customer” or similar identification procedures in circumstances
where the necessary information is not already available to it, Opco shall,
promptly upon the request of the Administrative Agent or any Lender, supply such
documentation and other evidence as is reasonably requested by the
Administrative Agent or any Lender in order for the Administrative Agent or such
Lender to carry out and be reasonably satisfied it has complied with the results
of all necessary “know your customer” or other similar checks under all
applicable laws and regulations.
     (b) Upon fulfillment of the conditions in Section 2.17(a), the
Administrative Agent will promptly notify each Lender of the date that such
Additional Borrower becomes an Additional Borrower hereunder.
     (c) If for any reason Opco shall fail to own 100% of the Equity Interests
of any Additional Borrower, such Additional Borrower shall make the prepayments
required pursuant to Section 2.05(f) and (g) and upon the making of such
prepayments shall no longer be deemed an Additional Borrower under this
Agreement or any other Loan Document.

46



--------------------------------------------------------------------------------



 



     2.18 Liability of Borrowers; Appointment of Opco as Agent for the
Subsidiary Borrowers. Notwithstanding anything to the contrary in this
Agreement, each party hereto agrees as follows:
     (a) (i) Each Borrower shall be severally liable to the Lenders for all
Loans made to such Borrower, all L/C Obligations related to Letters of Credit
issued at the request of such Borrower, all interest attributable to the
foregoing, and all other Obligations directly related or attributable thereto.
     (ii) Unless otherwise expressly provided herein, the liability of a
Subsidiary Borrower for Obligations other than those described in the preceding
clause (i) (“Other Obligations”) shall be limited to such Subsidiary Borrower’s
Proportionate Share of such Other Obligations. For purposes of this Section, the
“Proportionate Share” of a Subsidiary Borrower means at any time a percentage
determined by dividing the Borrowing Sublimit of such Subsidiary Borrower in
effect at such time by the dollar amount of the Aggregate Commitments at such
time.
     (iii) Each Subsidiary Borrower’s liability under Article III and under
Section 10.04(b) shall in each case be limited to the liability that results
from or is directly related to such Subsidiary Borrower’s actions or inaction,
or is related to the Obligations of such Subsidiary Borrower.
     (b) Each Borrower acknowledges that the Administrative Agent (on behalf of
the Lenders) may exercise remedies against such Borrower and its property
separately, whether or not the Administrative Agent exercises remedies against
any other Borrower or its property.
     (c) With respect to all Obligations, the Administrative Agent may enforce
the Obligations of one or more Borrower without enforcing the Obligations of any
other Borrower and vice versa. Any failure or inability of the Administrative
Agent to enforce the Obligations of one or more Borrowers shall not in any way
limit the Administrative Agent’s right to enforce the Obligations of any other
Borrower.
     (d) WIC hereby irrevocably appoints, and each other Subsidiary Borrower, by
its execution of the Subsidiary Guaranty or an Additional Borrower Counterpart,
shall be deemed to irrevocably appoint, Opco to act as its agent for all
purposes of the Loan Documents, including taking any action or receiving any
communication on behalf of such Borrower in connection with the Loan Documents.
Each of the Lenders and Agent shall be entitled to deal with any Subsidiary
Borrower through Opco and to rely on any instructions or other communications
from Opco on behalf of any Subsidiary Borrower. Notwithstanding the appointment
of Opco as agent for the Subsidiary Borrowers hereunder, the Administrative
Agent and the Lenders shall be entitled to, but shall not be required to, deal
directly with any Subsidiary Borrower for purposes of the Loan Documents.
     2.19 Additional Guarantors.
     (a) Opco may (but will not be required to) designate any Restricted
Subsidiary as a Guarantor, upon the fulfillment of the following conditions:
     (i) Counterpart to Subsidiary Guaranty. The Administrative Agent shall have
received the Subsidiary Guaranty or an Additional Guarantor Counterpart as
defined in the Subsidiary Guaranty duly executed by such Restricted Subsidiary,
or such other agreement in form and substance satisfactory to the Administrative
Agent.
     (ii) Resolutions and Officers’ Certificates. Such Restricted Subsidiary
shall deliver the items identified in Sections 4.01(a)(iii), (iv), and (vi) with
respect to such Restricted Subsidiary.

47



--------------------------------------------------------------------------------



 



     (iii) Opinions of Counsel. The Administrative Agent shall have received
legal opinions with respect to such Guarantor, dated as of the date such
Restricted Subsidiary executes the documentation referred to in clause (i)
above, addressed to the Administrative Agent and the Lenders, having
substantially the same coverage as those opinions delivered pursuant to
Section 4.01(a)(v).
     (b) Upon fulfillment of the conditions in Section 2.19(a), the
Administrative Agent will promptly notify each Lender of the date that such
Restricted Subsidiary becomes a Guarantor hereunder.
     2.20 Unrestricted Subsidiaries.
     (a) Opco may designate one or more Restricted Subsidiaries of Opco as
Unrestricted Subsidiaries, provided that (i) all Investments made in such
Subsidiary at the time of such designation (treating such Investments as having
been made on the date of such designation) shall be permitted under
Section 7.02, (ii) after giving effect to such designation, the MLP and any
Restricted Subsidiary that owns Equity Interests in such Subsidiary are in
compliance with the provisions of Article VII, including Section 7.01, and are
in pro forma compliance with Sections 7.03 and 7.12, (iii) no Default of Event
of Default shall exist or result from such designation, and (iv) the MLP has
provided to the Administrative Agent a Responsible Officer’s certificate in form
and substance satisfactory to the Administrative Agent to the effect that each
of the foregoing conditions have been satisfied.
     (b) Opco may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary, provided that such designation may be made only if at the time of
such designation and after giving effect thereto, (i) if such Unrestricted
Subsidiary has outstanding Indebtedness, it would be permitted to incur such
Indebtedness pursuant to Section 7.03 on the date of designation, (ii) after
giving effect to such designation, the MLP and any Borrower that owns Equity
Interests in such Subsidiary shall be in pro forma compliance with Section 7.12,
(iii) the representations and warranties herein that are applicable to
Restricted Subsidiaries shall be true and correct with respect to such
Subsidiary, (iv) no Default of Event of Default shall exist or result from such
designation, and (v) the MLP has provided to the Administrative Agent a
Responsible Officer’s certificate in form and substance satisfactory to the
Administrative Agent to the effect that each of the foregoing conditions have
been satisfied.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if a Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
such deductions and (iii) such Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
     (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

48



--------------------------------------------------------------------------------



 



     (c) Indemnification by the Borrowers. Each Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 30 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrowers by a Lender
or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.
     (d) Evidence of Payments. Within 30 days after any payment of Indemnified
Taxes or Other Taxes by any Borrower to a Governmental Authority, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
any Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrowers (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by any Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by any Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by any Borrower or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that a
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of such Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of a Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit such Borrower to determine the withholding or deduction
required to be made.

49



--------------------------------------------------------------------------------



 



     (f) Treatment of Certain Refunds. If the Administrative Agent, any Lender
or the L/C Issuer determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by a
Borrower or with respect to which a Borrower has paid additional amounts
pursuant to this Section, it shall pay to such Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrowers through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Committed
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, each Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender made
to such Borrower to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion by a Borrower, such Borrower shall also pay accrued
interest on the amount so prepaid or converted.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrowers and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, each Borrower may revoke any pending
request made by such Borrower for a Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.
     3.04 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account

50



--------------------------------------------------------------------------------



 



of, or credit extended or participated in by, any Lender (except any reserve
requirement contemplated by Section 3.04(e)) or the L/C Issuer;
     (ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or
     (iii) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to Opco shall be conclusive
absent manifest error. The Borrowers shall pay such Lender or the L/C Issuer, as
the case may be, the amount shown as due on any such certificate within 30 days
after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies such Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive,

51



--------------------------------------------------------------------------------



 



then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).
     (e) Reserves on Eurodollar Rate Loans. Each applicable Borrower shall pay
to each Lender, as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each Eurodollar Rate Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided such Borrower shall have received at least
30 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice 30 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 30 days from receipt of such notice.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, each Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan to such
Borrower other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);
     (b) any failure by such Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
made, or to be made, to such Borrower other than a Base Rate Loan on the date or
in the amount notified by or on behalf of such Borrower; or
     (c) any assignment of a Eurodollar Rate Loan made, or to be made, to such
Borrower on a day other than the last day of the Interest Period therefor as a
result of a request by such Borrower pursuant to Section 10.13;
excluding any loss of anticipated profits, but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. Each applicable Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
     For purposes of calculating amounts payable by any Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or a Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be

52



--------------------------------------------------------------------------------



 



disadvantageous to such Lender. The Borrowers hereby agree to pay the reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, Opco may replace such Lender in accordance with Section 10.13.
     3.07 Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies or electronic facsimiles, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:
     (i) executed counterparts of this Agreement, the Parent Guaranty and the
Opco Guaranty;
     (ii) a Note executed by each Borrower in favor of each Lender requesting a
Note;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party and each of its Subsidiaries
is duly organized or formed and in good standing in its jurisdiction of
organization;
     (v) a favorable opinion of Bracewell & Giuliani LLP, counsel to the Loan
Parties, a favorable opinion of the General Counsel of the General Partner, and
a favorable opinion of special Colorado counsel to WIC, in each case, addressed
to the Administrative Agent and each Lender, as to the matters set forth in
Exhibit G-1, G-2 and G-3 respectively and such other matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request;
     (vi) a certificate of a Responsible Officer of the MLP either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by the Loan Parties and the validity against
the Loan Parties of the Loan Documents, and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;
     (vii) a certificate signed by a Responsible Officer of the MLP certifying
that (A) both before and after giving effect to the MLP Offering Closing, the
Initial Asset Acquisition and the

53



--------------------------------------------------------------------------------



 



Borrowing on the Closing Date, (a) the representations and warranties of the MLP
and the Borrowers contained in Article V or any other Loan Document are true and
correct in all material respects on and as of such date, and (b) no Default
exists, and (B) there has been no event or circumstance since December 31, 2006
that has had or could be reasonably expected to have, either individually or in
the aggregate, (a) a material adverse change in, or a material adverse effect
on, the operations, business, assets, properties, liabilities (actual or
contingent), or financial condition of the businesses acquired by the MLP in
connection with the Initial Asset Acquisition taken as a whole, or the MLP and
any of its Subsidiaries, taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party;
     (viii) a certificate signed by a Responsible Officer of the MLP certifying
that (A) the MLP Offering Closing has been, or substantially concurrently with
delivery of such certificate is being, consummated on the Closing Date on the
terms described in the MLP Registration Statement and in compliance with
applicable Laws; and (B) the Initial Asset Acquisition has been, or
substantially concurrently with delivery of such certificate is being,
consummated on the Closing Date on the terms described in the MLP Registration
Statement and in compliance with applicable Laws and that after giving effect
thereto, the MLP and its Restricted Subsidiaries shall own the Acquired Assets
free and clear of all Liens other than Permitted Liens;
     (ix) a certificate signed by a Responsible Officer of the MLP (A) attaching
a calculation of the pro forma Leverage Ratio of the MLP as of September 30,
2007 after giving effect to the Initial Asset Acquisition and the Credit
Extensions on the Closing Date, (B) certifying that the Available Amount as of
the Closing Date is not less than $40,000,000, and attaching a calculation of
such amount; and (C) certifying as to the current Debt Ratings, if any; and
     (x) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.
     (b) Any fees invoiced at least one Business Day before the Closing Date and
required to be paid on or before the Closing Date shall have been paid.
     (c) Unless waived by the Administrative Agent, the Borrowers shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrowers and the
Administrative Agent).
     Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

54



--------------------------------------------------------------------------------



 



     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension is subject to the following conditions
precedent:
     (a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V (other than Section 5.05(c)) or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Credit Extension, both before and after
taking into account such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.
     (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
     (c) The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
Each Request for Credit Extension submitted by any Borrower shall be deemed to
be a representation and warranty that the conditions specified in
Section 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     Each of the Borrowers and the MLP represent and warrant to the
Administrative Agent and the Lenders that:
     5.01 Existence, Qualification and Power. The MLP is a limited partnership
duly formed, validly existing and in good standing under the laws of the State
of Delaware. Each other Loan Party is duly organized or formed, validly existing
and, if applicable, in good standing in the jurisdiction of its organization or
formation. Each Loan Party and each of its Restricted Subsidiaries possesses all
applicable Business Entity powers and all other authorizations and licenses
necessary to engage in its business and operations as now conducted, the failure
to obtain or maintain which would have a Material Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s applicable Business Entity powers, have been duly
authorized by all necessary applicable Business Entity action, and do not
contravene (a) any Loan Party’s Organizational Documents, or (b) any Law or any
material Contractual Obligation binding on or affecting any Loan Party.
     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or by general principles of equity.

55



--------------------------------------------------------------------------------



 



     5.05 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of WIC and its results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.
     (b) The unaudited financial statements for WIC set forth in the MLP
Registration Statement and the related statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of WIC as of the date thereof and
its results of operations for the period covered thereby, subject to the absence
of footnotes and to normal year-end audit adjustments.
     (c) Since December 31, 2006, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the MLP or the Borrowers, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of their Subsidiaries or against
any of their properties or revenues that (a) purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) except as described in the MLP Registration
Statement either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.
     5.07 No Default. No Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.
     5.08 Ownership of Property; Liens. Each Loan Party and each of their
Restricted Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     5.09 Environmental Compliance. Except for the matters set forth on
Schedule 5.09 and other matters that, in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, no Loan Party or any of its
Subsidiaries (a) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (b) is subject to any Environmental Liability, (c) has
received notice of any claim with respect to any Environmental Liability or
(d) knows of any basis for any Environmental Liability.
     5.10 Taxes. Each Loan Party and each of its Subsidiaries has duly filed all
tax returns required to be filed by it, and has duly paid and discharged all
taxes, assessments and governmental charges upon it or against its properties
now due and payable, the failure to file or pay which, as applicable, would have
a Material Adverse Effect, unless and to the extent only that the same are being
contested in good faith by the MLP or the applicable Subsidiary by appropriate
proceedings and if required by GAAP, for which adequate reserves have been
provided in accordance with GAAP.
     5.11 ERISA Compliance.
     (a) No Termination Event has occurred or is reasonably expected to occur
with respect to any Plan which, with the giving of notice or lapse of time, or
both, would constitute an Event of Default under Section 8.01(h).

56



--------------------------------------------------------------------------------



 



     (b) Each Plan has complied with the applicable provisions of ERISA and the
Code where the failure to so comply would reasonably be expected to result in a
Material Adverse Effect.
     (c) The statement of assets and liabilities of each Plan and the statements
of changes in fund balance and in financial position, or the statement of
changes in net assets available for plan benefits, for the most recent plan year
for which an accountant’s report with respect to such Plan has been prepared,
copies of which report have been made available to the Administrative Agent,
present fairly, in all material respects, the financial condition of such Plan
as at such date and the results of operations of such Plan for the plan year
ended on such date.
     (d) Neither the MLP nor any ERISA Affiliate has incurred, or is reasonably
expected to incur, any Withdrawal Liability to any Multiemployer Plan which,
when aggregated with all other amounts required to be paid to Multiemployer
Plans in connection with Withdrawal Liability (as of the date of determination),
would have a Material Adverse Effect.
     (e) Neither the MLP nor any ERISA Affiliate has received any notification
that any Multiemployer Plan is in reorganization, insolvent or has been
terminated, within the meaning of Title IV of ERISA, and no Multiemployer Plan
is reasonably expected to be in reorganization, to be insolvent or to be
terminated within the meaning of Title IV of ERISA the effect of which
reorganization, insolvency or termination would be the occurrence of an Event of
Default under Section 8.01(f).
     5.12 Subsidiaries; Equity Interests. As of the Closing Date, the MLP and
the Borrowers (a) have no Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.12, and all of the outstanding Equity Interests in
such Subsidiaries are owned by the Loan Party indicated on Schedule 5.12, and
(b) have no material equity investments in any other Business Entity other than
those disclosed in Part (b) of Schedule 5.12.
     5.13 Margin Regulations; Investment Company Act; Use of Proceeds.
     (a) No Loan Party is engaged and no Loan Party will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
     (b) No Loan Party, no Person Controlling any Loan Party, or any Subsidiary
of any Loan Party is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.
     5.14 Disclosure. No report, financial statement, certificate or other
information furnished in writing by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or,
when taken as a whole with publicly available information filed by any Loan
Party with the SEC, omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, each of the MLP and each Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
     5.15 Compliance with Laws. Each Loan Party and each Restricted Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently

57



--------------------------------------------------------------------------------



 



conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the MLP and each of the Borrowers shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03) cause each of their Restricted Subsidiaries to:
     6.01 Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
     (a) Annually as follows:
     as soon as available, but in any event within 120 days after the end of
each fiscal year
     (i) a consolidated balance sheet of the MLP and its Subsidiaries, as at the
end of such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
and
     (ii) if Opco, WIC or an Additional Borrower is required to file a Form 10-Q
or a Form 10-K with the SEC, a consolidated balance sheet of such Person and its
Subsidiaries, as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year,
all prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and
     (iii) if WIC or an Additional Borrower is not required to file a Form 10-K
or Form 10-Q with the SEC, a consolidated balance sheet of such Person and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year,
subject only to the absence of footnotes, all in reasonable detail, certified by
a Responsible Officer of the MLP as fairly presenting the financial condition,
results of operations, shareholders’ equity and cash flows of such Person and
its Subsidiaries in accordance with GAAP; and
     (b) Quarterly as follows:
as soon as available, but in any event within 60 days after the end of each of
the first three fiscal quarters of each fiscal year or, in the case of the
fiscal quarter most recently ended prior to the Closing Date, within 60 days
after the Closing Date:
     (i) a consolidated balance sheet of the MLP and its Subsidiaries, at the
end of such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’

58



--------------------------------------------------------------------------------



 



equity and cash flows for such fiscal quarter and for the portion of the MLP’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, and
     (ii) a consolidated balance sheet of WIC and its Subsidiaries, and a
consolidated balance sheet of each other Subsidiary Borrower and its
Subsidiaries, in each case at the end of such fiscal quarter, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of such Subsidiary Borrower’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year,
all in reasonable detail, certified by a Responsible Officer of the MLP as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the MLP and its Subsidiaries or the applicable
Subsidiary Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments (if applicable) and the absence of
footnotes.
As to any information contained in materials furnished pursuant to
Section 6.02(b), the MLP and the Borrowers shall not be separately required to
furnish such information under clause (a) or (b) above, but the foregoing shall
not be in derogation of the obligation of the MLP and the Borrowers to furnish
the information and materials described in clauses (a) and (b) above at the
times specified therein.
     6.02 Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:
     (a) within five Business Days after the delivery of the financial
statements referred to in Section 6.01(a) and Section 6.01(b) (but in any event,
no later than the deadlines for delivery of financial statements set forth in
Section 6.01(a) or 6.01(b), as applicable) a duly completed Compliance
Certificate signed by a Responsible Officer of the MLP;
     (b) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the equity
owners of the MLP, and copies of all annual, regular, periodic and special
reports and registration statements which the MLP may file or be required to
file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto;
     (c) within 10 days after sending or filing thereof, a copy of each FERC
Form No. 2: Annual Report of Major Natural Gas Companies, sent or filed by any
Borrower or other Restricted Subsidiary to or with the FERC; and
     (d) promptly, such additional information regarding the business, financial
or corporate affairs of the MLP or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.
     The electronic posting of any financial reports, notices or other items
required to be furnished pursuant to Section 6.01 or 6.02 on a website
established by the MLP and accessible by the Administrative Agent free of charge
and notice of such posting to the Administrative Agent shall constitute delivery
for all purposes of Section 6.01 or 6.02.
     Notwithstanding anything contained herein, in every instance the MLP shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to

59



--------------------------------------------------------------------------------



 



request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the MLP
and the Borrowers with any such request for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.
     Each of the MLP and the Borrowers hereby acknowledges that (a) the
Administrative Agent and/or the Arranger will make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the MLP
and the Borrowers hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the MLP, the Borrowers or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each of the MLP and the Borrowers hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” each of the MLP and the Borrowers shall be
deemed to have authorized the Administrative Agent, the Arranger, the L/C Issuer
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the MLP or any Borrower or their
respective securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”
     6.03 Notices. Notify the Administrative Agent and each Lender:
     (a) promptly after, and in any event within five Business Days after any
Responsible Officer has knowledge, of the occurrence of any Default that is
continuing;
     (b) promptly after, and in any event within five Business Days after any
Responsible Officer has knowledge, of the occurrence of any matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect,
including (i) any dispute, litigation, investigation, proceeding or suspension
between any Loan Party or any Restricted Subsidiary thereof and any Governmental
Authority or (ii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Restricted Subsidiary
thereof, including pursuant to any applicable Environmental Laws;
     (c) as soon as practicable and in any event (i) within 30 days after a Loan
Party, any of its Restricted Subsidiaries or any ERISA Affiliate knows or has
reason to know that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred that could
reasonably be expected to have a Material Adverse Effect, and (ii) within 10
days after a Loan Party, any of its Restricted Subsidiaries or any ERISA
Affiliate knows or has reason to know that any other Termination Event with
respect to any Plan has occurred, a statement of a Responsible Officer
describing such Termination Event and the action, if any, that the Loan Party,
its Restricted Subsidiary or such ERISA Affiliate proposes to take with respect
thereto;
     (d) promptly and in any event within five Business Days after receipt
thereof by a Loan Party, any of its Restricted Subsidiaries or any ERISA
Affiliate, copies of each notice received by a Loan Party or any of its
Restricted Subsidiaries from the PBGC stating its intention to terminate any
Plan or to have a trustee appointed to administer any Plan which termination
could reasonably be expected to have a Material Adverse Effect;

60



--------------------------------------------------------------------------------



 



     (e) promptly and in any event within 30 days after the filing thereof with
the Internal Revenue Service, copies of each Schedule B (Actuarial Information)
to the annual report (Form 5500 Series) with respect to each Single Employer
Plan;
     (f) promptly and in any event within five Business Days after receipt
thereof by a Loan Party, any of its Restricted Subsidiaries or any ERISA
Affiliate from the sponsor of a Multiemployer Plan, a copy of each notice
received by a Loan Party, any of its Restricted Subsidiaries or any ERISA
Affiliate concerning (i) the imposition of Withdrawal Liability by a
Multiemployer Plan, (ii) the determination that a Multiemployer Plan is, or is
expected to be, in reorganization or insolvent within the meaning of Title IV of
ERISA, (iii) the termination of a Multiemployer Plan within the meaning of Title
IV of ERISA, or (iv) the amount of liability incurred, or expected to be
incurred, by a Loan Party, any of its Restricted Subsidiaries or any ERISA
Affiliate in connection with any event described in clause (i), (ii), or
(iii) above, in each case if such event could reasonably be expected to have a
Material Adverse Effect; and
     (g) promptly after, and in any event within five Business Days after any
Responsible Officer has knowledge, of the occurrence of any material change in
accounting policies or financial reporting practices by the MLP or any
Restricted Subsidiary.
Each notice pursuant to this Section 6.03 (other than Section 6.03(g)) shall be
accompanied by a statement of a Responsible Officer of the MLP setting forth
details of the occurrence referred to therein and stating what action the MLP or
such Restricted Subsidiary, as applicable, has taken and proposes to take with
respect thereto.
     6.04 Preservation of Existence, Etc.
     (a) Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05 or where
the failure to so preserve would not have a Material Adverse Effect and except
that nothing herein shall prevent any change in Business Entity form of any
Subsidiary of the MLP, and
     (b) take reasonable action to maintain permits, licenses and franchises
necessary in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
     6.05 Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; and
(b) make all necessary repairs thereto and renewals and replacements thereof,
except in the case of both the foregoing clauses (a) and (b) where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.
     6.06 Maintenance of Insurance. Maintain or cause to be maintained with
financially sound and reputable insurance companies (or through self-insurance),
property damage and liability insurance of such types, in such amounts and
against such risks as is commercially reasonable to maintain; and furnish to the
Administrative Agent, upon written request, full information as to the insurance
carried.
     6.07 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

61



--------------------------------------------------------------------------------



 



     6.08 Books and Records.
     (a) Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving its assets and business; and
(b) maintain such books of record and account in conformity with all applicable
material requirements of any Governmental Authority having regulatory
jurisdiction over it.
     6.09 Inspection Rights. At any reasonable time and from time to time,
permit the Administrative Agent or any of the Lenders or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the MLP and any of
its Restricted Subsidiaries, and to discuss the affairs, finances and accounts
of the MLP and any of its Restricted Subsidiaries with any of their officers
and, in the company of an officer of the MLP or the applicable Restricted
Subsidiary if so requested by the MLP, with their independent certified public
accountants.
     6.10 Use of Proceeds. Use the proceeds of the Credit Extensions (a) to fund
a distribution and loan repayment to EPC and its Subsidiaries on the Closing
Date in connection with the Initial Asset Acquisition in accordance with the
terms described in the MLP Registration Statement, and (b) for general corporate
purposes not in contravention of any Law or of any Loan Document.
     6.11 Maintenance of Separateness. Observe organizational formalities and
keep separate books and records. Such books ands records shall be kept separate
from EPC and Unrestricted Subsidiaries.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the MLP and each of the Borrowers shall not,
nor shall they permit any of their Restricted Subsidiaries to, directly or
indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(a)(iv), and (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(a)(iv);
     (c) Liens for taxes, assessments, obligations under workers’ compensation
or other social security legislation or other requirements, charges or levies of
any Governmental Authority, in each case not yet overdue, or which are being
contested in good faith by appropriate proceedings diligently conducted;
     (d) inchoate Liens and charges imposed by law and incidental to
construction, maintenance, development or operation of properties, or the
operation of business, in the ordinary course of business if payment of the
obligation secured thereby is not yet overdue or if the validity or amount of
which is being contested in good faith by the MLP or any of its Restricted
Subsidiaries;

62



--------------------------------------------------------------------------------



 



     (e) pledges and deposits to secure the performance of bids, tenders, trade
or government contracts and leases (other than for Indebtedness), licenses,
statutory obligations, surety bonds, performance bonds, completion bonds and
other obligations of a like kind, in each case incurred in the ordinary course
of business;
     (f) easements, servitudes, rights-of-way and other rights, exceptions,
reservations, conditions, limitations, covenants and other restrictions that do
not materially interfere with the operation, value or use of the properties
affected thereby;
     (g) any Lien on any asset (including a capital lease) securing Indebtedness
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring such asset, provided that such Lien attaches to such asset
concurrently with or within 180 days after the acquisition thereof;
     (h) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(g) or appeal or surety bonds related to such
judgments;
     (i) Liens existing on any property or asset of any Person that becomes a
Restricted Subsidiary of the MLP or any Borrower after the Closing Date prior to
the time such Person becomes a Restricted Subsidiary; provided that (i) such
Lien is not created in contemplation of or in connection with such Person
becoming a Restricted Subsidiary, (ii) such Lien shall not apply to any other
property or assets of the MLP, any Borrower or any Restricted Subsidiary,
(iii) such Lien shall secure only those obligations which it secures on the date
such Person becomes a Restricted Subsidiary and any renewals, extensions and
modifications (but not increases) thereof;
     (j) conventional provisions contained in contracts or agreements affecting
properties under which the MLP or a Restricted Subsidiary is required
immediately before the expiration, termination or abandonment of a particular
property to reassign to such Person’s predecessor in title all or a portion of
such Person’s rights, titles and interests in and to all or portion of such
property;
     (k) any Lien consisting of (i) landlord’s liens under leases to which the
MLP or any of its Restricted Subsidiaries is a party or other Liens on leased
property reserved in leases thereof for rent or for compliance with the terms of
such leases (other than Liens securing Indebtedness), (ii) rights reserved to or
vested in any municipality or governmental, statutory or public authority to
control or regulate any property of the MLP or any of its Restricted
Subsidiaries, or to use such property in any manner which does not materially
impair the use of such property for the purposes for which it is held by the MLP
or any such Restricted Subsidiary, (iii) obligations or duties to any
municipality or public authority with respect to any franchise, grant, license,
lease or permit and the rights reserved or vested in any governmental authority
or public utility to terminate any such franchise, grant, license, lease or
permit or to condemn or expropriate any property, and (iv) zoning laws and
ordinances and municipal regulations;
     (l) Liens on the Equity Interests in, or Indebtedness or other obligations
of, an Unrestricted Subsidiary securing the payment of a Project Financing or
securing Equity Contribution Obligations as permitted by clauses (i) and (iii)
of the definition of “Non-Recourse” set forth in Section 1.01;
     (m) Liens that ratably secure the Obligations and other Indebtedness,
subject to customary collateral trust or similar arrangements and execution by
the Administrative Agent and the other necessary parties of appropriate
documentation governing such arrangement; and
     (n) Liens securing Indebtedness in an aggregate principal amount not to
exceed, at the time of incurrence of such Indebtedness, an amount equal to 10%
of Consolidated Net Tangible Assets as of the most recent Quarter End Date for
which financial statements have been delivered pursuant to Section 6.01(a) or
6.01(b).

63



--------------------------------------------------------------------------------



 



Liens permitted by this Section 7.01 may also extend to products and proceeds
(including dividends, distributions, interest and like payments on or with
respect to, and insurance and condemnation proceeds and rental, lease, licensing
and similar proceeds) of, and property evidencing or embodying, or constituting
rights or other general intangibles directly relating to or arising out of, and
accessions and improvements to, such property subject to such Liens.
     7.02 Certain Investments.
     (a) Make any Investments after the Closing Date in an Unrestricted
Subsidiary or in any other Person that is not a Subsidiary at the time of (or as
a result of) such Investment, unless (i) the lines of business in which such
Unrestricted Subsidiary or other Person is primarily engaged are permitted for
the MLP and its Restricted Subsidiaries under this Agreement, and (ii) at the
time of the making of such Investment and after giving effect thereto, the MLP
shall be in compliance on a pro forma basis with Section 7.12 and, if such
Investment is made by a Restricted Subsidiary, such Restricted Subsidiary shall
be in compliance with Section 7.03(b), in each case as of the most recent
Quarter End Date for which financial statements have been delivered pursuant to
Section 6.01(a) or 6.01(b);
     (b) Make any Investments in Non-U.S./Canadian Persons in excess of
$5,000,000 in the aggregate; and
     (c) The MLP may not directly own Equity Interests in any Person other than
Opco and Financing Vehicles.
     7.03 Indebtedness.
     (a) Create, incur, assume or suffer to exist any Indebtedness, except that,
subject to the limitations set forth in Section 7.03(b), the following
Indebtedness shall be permitted:
     (i) Indebtedness among the MLP and its Restricted Subsidiaries, provided
that in the case of Indebtedness owed by a Loan Party to a Restricted Subsidiary
of the MLP other than Opco, such Indebtedness is subordinated to the Obligations
on subordination terms reasonably acceptable to the Administrative Agent;
     (ii) Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03;
     (iii) Indebtedness of any Person that becomes a Restricted Subsidiary after
the Closing Date existing prior to the time such Person becomes a Restricted
Subsidiary; provided that such Indebtedness is not created in contemplation of
or in connection with such Person becoming a Restricted Subsidiary;
     (iv) refinancings, refundings, renewals or extensions (“Refinancing
Indebtedness”) of Indebtedness incurred pursuant to clause (ii) and (iii) above
(“Existing Indebtedness”), provided that in each such case, (1) any Loan Party
or Restricted Subsidiary who is not obligated on the Existing Indebtedness shall
be not be obligated in respect of the Refinancing Indebtedness, and (2) the
amount of such Existing Indebtedness is not increased except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such Refinancing Indebtedness; and
     (v) Indebtedness under the Loan Documents and other Indebtedness of the MLP
or any Restricted Subsidiary not described by the foregoing clauses (i) through
(iv) provided that at the time of incurring the Indebtedness permitted by this
clause, after giving effect thereto, (x) the MLP shall be in pro forma
compliance with Section 7.12(a) determined as of the most recent

64



--------------------------------------------------------------------------------



 



Quarter End Date for which financial statements have been delivered pursuant to
Section 6.01(a) or 6.01(b), as applicable, and (y) no Default shall have
occurred and be continuing.
     (b) Notwithstanding the foregoing, the parties agree that:
     (i) the outstanding principal balance of Indebtedness of WIC (other than
the Obligations) shall not at any time exceed $50,000,000;
     (ii) a Regulated Restricted Subsidiary (including any Borrower that is a
Regulated Restricted Subsidiary) may incur Indebtedness only if at the time of
incurring such Indebtedness and after giving effect thereto, the Leverage Ratio
of such Regulated Restricted Subsidiary, determined as of the most recent
Quarter End Date for which financial statements have been delivered pursuant to
Section 6.01(a) or 6.01(b), as applicable, does not exceed 5.00 to 1.00;
     (iii) an Unregulated Restricted Subsidiary (including Opco and any other
Borrower that is an Unregulated Restricted Subsidiary) that is a Guarantor may
incur Indebtedness only if at the time of incurring such Indebtedness and after
giving effect thereto, the Leverage Ratio of such Guarantor, determined as of
the most recent Quarter End Date for which financial statements have been
delivered pursuant to Section 6.01(a) or 6.01(b), as applicable, does not exceed
5.00 to 1.00;
     (iv) an Unregulated Restricted Subsidiary (including any Borrower that is
an Unregulated Restricted Subsidiary) not a Guarantor may incur Indebtedness
only if at the time of incurring such Indebtedness and after giving thereto, the
aggregate amount of Indebtedness of all Unregulated Restricted Subsidiaries that
are not Guarantors does not exceed an aggregate amount equal to 10% of
Consolidated Net Tangible Assets as of the most recently completed fiscal
quarter; and
     (v) in the event that a Subsidiary (other than Opco) owns, directly or
indirectly, Equity Interests or other Investments in WIC, in any other Regulated
Subsidiary, in SNG or in CIG, such Subsidiary may not incur any Indebtedness
(other than Obligations under this Agreement) or Recourse Equity Contribution
Obligations or enter into any Swap Contracts.
     7.04 Fundamental Changes. In the case of the MLP, Opco, WIC and an
Additional Borrower, merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets unless (i) at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (ii) if the MLP is involved in any such transaction,
either it is the surviving or resultant entity or the recipient of any such
sale, transfer, lease or other disposition of assets, or the continuing or
surviving Business Entity is a limited partnership organized under the laws of
the United States or a State thereof and unconditionally assumes by written
agreement reasonably satisfactory to the Administrative Agent all of the
performance and payment obligations of the MLP under each Loan Document to which
it is a party, (iii) if Opco is involved in any such transaction, it is the
surviving or resultant entity or the recipient of any such sale, transfer, lease
or other disposition of assets, (iv) if WIC is involved in any such transaction,
it is the surviving or resultant entity or the recipient of any such sale,
transfer, lease or other disposition of assets, and (v) if an Additional
Borrower is involved in any such transaction with a Person other than the MLP or
Opco, an Additional Borrower (or a Person that becomes an Additional Borrower
upon the completion of such transaction) is the surviving or resultant entity or
the recipient of any such sale, transfer, lease or other disposition of assets;
provided, however, that in no event shall any such merger, consolidation, sale,
transfer, lease or other disposition whether or not otherwise permitted by this
Section 7.04 have the effect of releasing the MLP or any Borrower from any of
its obligations and liabilities under this Agreement or any other Loan Document.

65



--------------------------------------------------------------------------------



 



     7.05 Dispositions.
     (a) Make any Disposition or enter into any agreement to make any
Disposition, except:
     (i) Dispositions of obsolete or worn out property or assets (or property or
assets no longer useful in the business of the relevant Loan Party) in the
ordinary course of business and leases or subleases of unused office or other
space entered into by any Loan Party on an arms-length basis and in the ordinary
course of business;
     (ii) Dispositions of inventory in the ordinary course of business;
     (iii) Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reinvested
within 365 days in assets to be used in the business of the Borrowers or their
Restricted Subsidiaries;
     (iv) Dispositions of property by any Restricted Subsidiary to the MLP or to
a Wholly Owned Restricted Subsidiary;
     (v) Dispositions of any receivables and related rights pursuant to any
Alternate Program so long as immediately before and immediately after giving
effect to such Disposition the MLP and any Subsidiaries parties thereto are in
compliance with Section 7.12 and Section 7.13, determined on a pro forma basis
as of the most recent Quarter End Date for which financial statements have been
delivered pursuant to Section 6.01(a) or 6.01(b);
     (vi) Investments permitted under Section 7.02;
     (vii) Dispositions of property or assets by a Restricted Subsidiary other
than WIC to a Restricted Subsidiary, or to a Business Entity that after giving
effect to such Disposition will become a Restricted Subsidiary in which the
MLP’s direct or indirect Equity Interest will be at least as great as its direct
or indirect Equity Interests in the transferor immediately prior to such
Disposition;
     (viii) Dispositions constituting licenses of intellectual property in the
ordinary course of business; ;
     (ix) Dispositions of cash or cash equivalents;
     (x) Dispositions of Indebtedness or instruments or other obligations that
are received as consideration for any Disposition of property or assets
permitted by this Section 7.05;
     (xi) Dispositions of investments (including Equity Interests and
Indebtedness or instruments or other obligations) that are received in
connection with the bankruptcy or reorganization of suppliers, customers or
other Persons, or in settlement of, or pursuant to any judgment or other order
in respect of, delinquent obligations of, or litigation proceedings or other
disputes with, or from exercises of rights or remedies against, any such
Persons; and
     (xii) any other Disposition by the Loan Parties and their Restricted
Subsidiaries provided that at the time of such Disposition, (i) no Default shall
exist or would result from such Disposition and (ii) the book value of the
property being Disposed of, together with the book value of all other property
disposed of in reliance on this clause (xii) during the fiscal year in which
such Disposition occurs, shall not exceed 10% of Consolidated Net Tangible
Assets as of the most recent Quarter End Date for which financial statements
have been delivered pursuant to Section 6.01(a) or 6.01(b).

66



--------------------------------------------------------------------------------



 



     (b) Notwithstanding the foregoing, the parties agree that Opco shall not
Dispose of any Equity Interest in WIC, and WIC shall continue to be a Wholly
Owned Subsidiary of Opco, either directly or through intermediate Wholly Owned
Restricted Subsidiaries of Opco.
     7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
     (a) on the Closing Date, the MLP may make a cash distribution to EPC and
its Subsidiaries to reimburse EPC and its Subsidiaries for capital expenditures,
all in accordance with the MLP Registration Statement;
     (b) (i) each Restricted Subsidiary may make Restricted Payments to a Loan
Party or a Restricted Subsidiary of a Loan Party, and (ii) any non-Wholly Owned
Restricted Subsidiary may make Restricted Payments to any other Person that owns
an Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;
     (c) so long as no Default which would become an Event of Default under
clauses (f) or (g) of Section 8.01 or an Event of Default shall have occurred
and be continuing or would result therefrom, the MLP may make distributions; and
     (d) so long as no Default which would become an Event of Default under
clauses (f) or (g) of Section 8.01 or an Event of Default shall have occurred
and be continuing or would result therefrom, the MLP may purchase, redeem or
otherwise acquire Equity Interests issued by it.
     7.07 Change in Nature of Business. Engage in any line of business other
than gathering, transporting, processing and storing natural gas or other
hydrocarbons or any businesses reasonably related or incidental thereto.
     7.08 Transactions with Affiliates. Sell, lease or otherwise transfer any
property to, or purchase, lease or otherwise acquire any property from, or
otherwise engage in any other transaction with, any Affiliate of the MLP,
whether or not in the ordinary course of business, except (a) transactions on
terms no less favorable to such Person as would be obtainable by such Person at
the time in a comparable arm’s-length transaction or series of transactions with
a person other than an Affiliate of the MLP, (b) transactions among the MLP and
the Restricted Subsidiaries (other than the GP LLCs), (c) transactions described
in the MLP Registration Statement, and (d) transactions the value of which are
de minimis in relation to the assets, liabilities or revenues of the Loan Party
or Restricted Subsidiary engaging in such transaction.
     7.09 Burdensome Agreements. Directly or indirectly, enter into or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition on (a) the ability of any Loan Party to create or permit to exist
any Lien on any of its property or (b) the ability of any Restricted Subsidiary
to pay dividends or other distributions with respect to any shares of its
capital stock or to make or repay loans or advances to the MLP or any Restricted
Subsidiary or to Guaranty Indebtedness of the MLP or any Restricted Subsidiary
or to otherwise transfer assets to or invest in the MLP or any Restricted
Subsidiary (any such prohibition, restriction or imposition of condition of the
type described in the forgoing clause (a) or (b) is herein called a “Burdensome
Restriction”); provided that
(1) clauses (a) and (b) of this Section shall not apply to restrictions and
conditions imposed by law or by any Loan Document,
(2) clauses (a) and (b) of this Section shall not apply to restrictions and
conditions existing on the date hereof and identified on Schedule 7.09, or any
extension, refinancing or renewal

67



--------------------------------------------------------------------------------



 



thereof on market terms and conditions, provided that the terms of any
Burdensome Restriction contained in such extension, refinancing or renewal is no
more restrictive than the Burdensome Restrictions being extended, refinanced or
renewed,
(3) clauses (a) and (b) of this Section shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary pending such sale, provided that such restrictions and
conditions apply only to the Restricted Subsidiary that is to be sold and such
sale is permitted hereunder,
(4) clause (a) of this Section shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property securing
such Indebtedness,
(5) clause (a) of this Section shall not apply to customary provisions in leases
and other contracts entered into in the ordinary course of business restricting
the assignment thereof,
(6) clauses (a) and (b) of this Section shall not apply to Indebtedness issued
by a Restricted Subsidiary that is otherwise permitted hereunder on
market-clearing terms, provided that the Burdensome Restrictions so imposed are
not any more restrictive than those applicable to the MLP pursuant to this
Agreement; and
(7) the foregoing clauses (a) of this Section shall not apply to the receivables
and related assets owned by a Restricted Subsidiary whose only activities are to
purchase receivables from the MLP or a Restricted Subsidiary and resell such
receivables, in each case pursuant to an Alternate Program.
     7.10 Amendment to Organization Documents. Amend, or permit any Subsidiary
to amend, any of its or their Organization Documents in any manner that could
reasonably be expected to adversely and materially affect the rights of the
Lenders under this Agreement or their ability to enforce any provisions of this
Agreement or that could reasonably be expected to have a Material Adverse
Effect.
     7.11 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
     7.12 Leverage Ratio.
     (a) Permit the Leverage Ratio of the MLP or the Leverage Ratio of Opco to
exceed 5.00 to 1.00 as of December 31, 2007 or as of any Quarter-End Date
thereafter; provided, that as of any Quarter-End Date that is during an
Acquisition Period, such ratio shall not exceed 5.50 to 1.00.
     (b) Permit the Leverage Ratio of any Subsidiary Borrower to exceed 5.00 to
1.00 as of December 31, 2007 or as of any Quarter-End Date thereafter.
     7.13 Unrestricted Subsidiaries.
     (a) Permit any Regulated Unrestricted Subsidiary to incur Indebtedness if
at the time of incurring such Indebtedness and after giving effect thereto, the
Leverage Ratio of such Regulated Unrestricted Subsidiary, determined on a pro
forma basis as of the most recent Quarter-End Date for which financial
statements have been delivered pursuant to Section 6.01(a) or Section 6.01(b),
as applicable, exceeds 5.00 to 1.00.

68



--------------------------------------------------------------------------------



 



     (b) Permit any Unrestricted Subsidiary to hold, directly or indirectly, any
Equity Interest in, or any Indebtedness of, the MLP, any Restricted Subsidiary,
CIG or SNG.
     (c) Permit the MLP, any Borrower or any Restricted Subsidiary to guarantee
or otherwise become liable in respect of any Indebtedness or other obligations
of, grant any Lien on any of its property to secure any Indebtedness of or other
obligation of, or provide any other form of credit support to, any Unrestricted
Subsidiary, unless in each case these are Non-Recourse.
     (d) Permit any Unrestricted Subsidiary to engage directly or indirectly in
any business or conduct any operations except as permitted under Section 7.07
for the Loan Parties.
     7.14 Swap Contracts. Enter into or permit to exist any obligations under
Swap Contracts other than Swap Contracts entered into by such Person in the
ordinary course of business for the purpose of mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view.”
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within five Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
any other amount payable hereunder or under any other Loan Document; or
     (b) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.04(a) (with respect
to the MLP, Opco, and any other Borrower), 6.10 or Article VII; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
     (d) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of the MLP, any Borrower or any other Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or
     (e) Cross-Default. (i) The General Partner, the MLP or any Restricted
Subsidiary
     (A) fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, required repurchase or redemption or
otherwise) in respect of any Indebtedness or Guaranty (other than Indebtedness
hereunder) having an aggregate outstanding principal amount of more than the
Threshold Amount, or
     (B) fails to observe or perform any other agreement or condition relating
to any such Indebtedness or Guaranty or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event (other than an
exercise of voluntary prepayment or voluntary purchase option or analogous right
or any issuance or Disposition of Equity Interests or other assets, or an
incurrence or issuance of Indebtedness or other obligations, giving rise to a
repayment or prepayment obligation in respect of such Indebtedness if such
repayment or prepayment is paid when due) occurs, the effect of which default or
other event is to cause, or to

69



--------------------------------------------------------------------------------



 



permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guaranty (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), prior
to its stated maturity, or such Guaranty to become payable or cash collateral in
respect thereof to be demanded; or
     (ii) there occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the General Partner, the MLP or any Restricted
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
General Partner, the MLP or any Restricted Subsidiary is an Affected Party (as
so defined) and, in either event, the Swap Termination Value owed by the General
Partner, the MLP or such Restricted Subsidiary as a result thereof is greater
than the Threshold Amount and is not paid when due; or
     (iii) The MLP or any Restricted Subsidiary fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
required repurchase or redemption or otherwise) in respect of Recourse Equity
Contribution Obligations having an aggregate outstanding principal amount of
more than the Threshold Amount; or
     (f) Insolvency Proceedings, Etc. The MLP, any other Loan Party, the General
Partner, or any Restricted Subsidiary (if such Restricted Subsidiary has total
Assets in excess of the Threshold Amount) (any of the foregoing, a “Material
Related Party”) shall (A) generally not pay its debts as such debts become due;
or (B) admit in writing its inability to pay its debts generally; or (C) make a
general assignment for the benefit of creditors; or (i) any proceeding shall be
instituted or consented to by any Material Related Party seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property; or (ii) any such proceeding shall have been instituted against
any Material Related Party and either such proceeding shall not be stayed or
dismissed for 60 consecutive days or any of the actions referred to above sought
in such proceeding (including the entry of an order for relief against it or the
appointment of a receiver, trustee, custodian or other similar official for it
or any substantial part of its property) shall occur; or (iii) any Material
Related Party shall take any corporate action to authorize any of the actions
set forth above in this paragraph (f); or
     (g) Judgments. Any judgment or order for the payment of money in an
aggregate amount in excess of the Threshold Amount (net of insurance coverage
which is reasonably expected to be paid by the insurer and as to which the
insurer has not denied coverage) shall be rendered against the General Partner,
the MLP or any Restricted Subsidiary or any combination thereof and either (i)
the same shall remain undischarged for a period of 45 consecutive days during
which execution shall not be effectively stayed, or (ii) enforcement proceedings
are commenced by a judgment creditor to attach or levy upon any property or
assets of the General Partner, the MLP or a Restricted Subsidiary to enforce any
such judgment or order; provided, however, that with respect to any such
judgment or order that is subject to the terms of one or more settlement
agreements that provide for the obligations thereunder to be paid or performed
over time, such judgment or order shall not be deemed hereunder to be
undischarged unless and until the General Partner, the MLP or the applicable
Restricted Subsidiary, as applicable, shall have failed to pay any amounts due
and owing thereunder (payment of which shall not have been stayed) after
expiration of all grace periods for payment provided in such settlement
agreement; or
     (h) ERISA. (1) Any Termination Event with respect to a Plan shall have
occurred and, 30 days after notice thereof shall have been given to the MLP by
the Administrative Agent, such

70



--------------------------------------------------------------------------------



 



Termination Event shall still exist; or (2) the MLP or any ERISA Affiliate shall
have been notified by the sponsor of a Multiemployer Plan that it has incurred
Withdrawal Liability to such Multiemployer Plan; or (3) the MLP or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is in reorganization, or is insolvent or is being
terminated, within the meaning of Title IV of ERISA; or (4) any Person shall
engage in a “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan; and in each case in clauses
(i) through (iv) above, such event or condition, together with all other such
events or conditions, if any, would result in an aggregate liability of the MLP
or any ERISA Affiliate that would have a Material Adverse Effect; or
     (i) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
     (j) Change of Control. There occurs any Change of Control.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
     (c) require that each Borrower Cash Collateralize the L/C Obligations
attributable to such Borrower (in an amount equal to the then Outstanding Amount
thereof); and
     (d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of each Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any payments made
by or on behalf of any Loan Party on the Obligations shall be applied by the
Administrative Agent in the following order:
     First, to payment of that portion of the Obligations of such Loan Party
constituting fees, indemnities, expenses and other amounts (including fees,
charges and disbursements of counsel to the

71



--------------------------------------------------------------------------------



 



Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations of such Loan Party
constituting fees, indemnities and other amounts (other than principal, interest
and Letter of Credit Fees) payable to the Lenders and the L/C Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations of such Loan Party
constituting accrued and unpaid Letter of Credit Fees and interest on the Loans,
L/C Borrowings and other Obligations, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Third
payable to them;
     Fourth, to payment of that portion of the Obligations of such Loan Party
constituting unpaid principal of the Loans, L/C Borrowings, and amounts owing to
Lender Swap Parties under Lender Swap Contracts, ratably among the Lenders, the
L/C Issuer and the Lender Swap Providers in proportion to the respective amounts
described in this clause Fourth owed to them;
     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of the Obligations of such Loan Party
constituting L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit; and
     Last, the balance, if any, after all of the Obligations of such Loan Party
have been indefeasibly paid in full, to such Loan Party or as otherwise required
by Law.
     Subject to Section 2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations of the applicable Loan Party, if any, in the order set
forth above.
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and no Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Loan Party or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

72



--------------------------------------------------------------------------------



 



     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.01 and Section 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by a
Borrower, a Lender or the L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for a Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

73



--------------------------------------------------------------------------------



 



     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender

74



--------------------------------------------------------------------------------



 



and the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or other agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the applicable Borrowers)
shall be entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04).
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer in any such proceeding.
     9.10 Guaranty Matters.
     (a) The Lenders and the L/C Issuer, and, by their acceptance of the
benefits of the Guaranty Agreements, the Lender Swap Providers, irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Guarantor (other than the MLP and Opco) from its obligations under
its Guaranty Agreement if such Person ceases to be a Restricted Subsidiary as a
result of a transaction permitted hereunder.

75



--------------------------------------------------------------------------------



 



     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release any
Guarantor from its obligations under its Guaranty Agreement pursuant to this
Section 9.10(a).
     (b) The benefit of the Guaranty Agreements shall also extend to and be
available to Lender Swap Providers on a pro rata basis as set forth in
Section 8.03 in respect of any obligations of the Loan Parties or any of their
Restricted Subsidiaries which arise under any Lender Swap Contract. For the
avoidance of doubt, for purposes of the definition of “Lender Swap Provider”, a
Person ceases to be a Lender hereunder if (a) pursuant to an assignment, such
Person ceases to have any Commitment, Loans and LC Credit Exposure hereunder or
(b) the Commitments of all of the Lenders hereunder have been terminated and all
principal, interest and other amounts outstanding under this Agreement have been
paid in full in cash (whether as a result of repayment at maturity, prepayment
in connection with the refinancing of this Agreement or otherwise). No Lender
Swap Provider shall have any voting rights under this Agreement or any other
Loan Document as a result of the existence of obligations owed to it under any
such Lender Swap Agreements. The Administrative Agent shall not be deemed to
have knowledge of any Lender Swap Contract unless it receives written notice
from the Loan Parties or the Lender Swap Provider that is a party thereto, such
notice to specify that such Lender Swap Provider is a “Lender Swap Provider” as
herein defined and to specify that such Lender Swap Contract is a “Lender Swap
Contract” as herein defined.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
     (e) change Section 2.13, Section 8.03 or the definition of “Applicable
Percentage” in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender;

76



--------------------------------------------------------------------------------



 



     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or
     (g) release a Guarantor from its Guaranty Agreement without the written
consent of each Lender, except to the extent the release of any Guarantor is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
If a Lender does not consent to a proposed amendment, consent, waiver or release
with respect to a Loan Document that requires the consent of each Lender, if
such amendment, consent, waiver or release has been approved by the Required
Lenders, Opco may replace such non-consenting Lender pursuant to Section 10.13;
provided that such amendment, consent, waiver or release can be effected as a
result of the assignment contemplated by such Section (together with all other
such assignments required by Opco to be made pursuant to this paragraph).
     10.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to any Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

77



--------------------------------------------------------------------------------



 



     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or any Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrowers, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrowers, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain

78



--------------------------------------------------------------------------------



 



material non-public information with respect to any Borrower or its securities
for purposes of United States Federal or state securities laws.
     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of a Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Each Borrower shall indemnify the Administrative Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of such Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent and the Arrangers), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. The liability of
each Subsidiary Borrower pursuant to this Section 10.04(a) shall be subject to
the limitations set forth in Section 2.18.
     (b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan

79



--------------------------------------------------------------------------------



 



Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the MLP or any of its Subsidiaries,
or any Environmental Liability related in any way to the MLP or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the MLP, any
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (y) result from a claim brought by the MLP, any
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the MLP, such Borrower or such Loan Party, as applicable, has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction, or (z) result from any dispute arising solely between
or among any Lenders, Agents, L/C Issuers or other Indemnitees which dispute is
not a direct or indirect result of any act or omission of any Loan Party or any
of its Subsidiaries. The liability of each Subsidiary Borrower pursuant to this
Section 10.04(b) shall be subject to the limitations set forth in Section 2.18.
     (c) Reimbursement and Indemnification by Lenders.
     (i) Each Lender severally agrees to indemnify on demand the Administrative
Agent (and any sub-agent thereof), the L/C Issuer, and each Related Party of any
of the foregoing Persons (each such Person being called an “Agent/Issuer-Related
Indemnitee”) (to the extent not reimbursed by or on behalf of the Borrowers and
without limiting any obligations of the Borrowers to do so), pro rata, according
to each such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), and hold
harmless each Agent/Issuer-Related Indemnitee from and against, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Agent/Issuer-Related
Indemnitee), incurred by or against the Administrative Agent (and any sub-agent
thereof) or an L/C Issuer acting in its capacity as such, or incurred by or
against any Related Party of any of the foregoing acting for the Administrative
Agent (and any sub-agent thereof) or an L/C Issuer in connection with such
capacity, arising out of arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the MLP or any of its Subsidiaries, or any Environmental Liability
related in any way to the MLP or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the MLP, any Borrower or any other Loan Party,
and regardless of whether any Indemnitee is a party thereto, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE

80



--------------------------------------------------------------------------------



 



AGENT/ISSUER-RELATED INDEMNITEE (all of the foregoing, collectively,
“Indemnified Liabilities”); provided, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity; and provided further
that such indemnity shall not be available to an Agent/Issuer-Related Indemnitee
to the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent/Issuer-Related Indemnitee; and provided, further, that no action
taken by the Administrative Agent in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section.
     (ii) To the extent that the MLP or any Borrower for any reason fails to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it to the Administrative Agent (or any sub-agent thereof), the L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the L/C
Issuer or such Related Party, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(e).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the MLP and each Borrower agrees not to assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required

81



--------------------------------------------------------------------------------



 



(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
          (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, each
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single

82



--------------------------------------------------------------------------------



 



Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.
          (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
          (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
     (A) the consent of each Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
     (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.
          (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
          (v) No Assignment to Borrowers. No such assignment shall be made to a
Borrower or any of the Affiliates or Subsidiaries of any Borrower.
          (vi) No Assignment to Natural Persons. No such assignment shall be
made to a natural person.
     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (as applicable and at its expense) shall
execute and deliver a

83



--------------------------------------------------------------------------------



 



Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or any Borrower or any of the Affiliates or
Subsidiaries of any Borrower) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Opco’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless Opco is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrowers,
to comply with Section 3.01(e) as though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures

84



--------------------------------------------------------------------------------



 



or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
     (h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Borrowers and
the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrower, resign as Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrowers shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrowers to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be. If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Committed
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.15(c) or (ii) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap or derivative
or similar transaction under which payments are to be made by reference to the
MLP or any Subsidiary and its obligations, this Agreement or payments hereunder,
(iii) any rating agency, or (iv) the CUSIP Service Bureau or any similar
organization, (g) with the consent of the Borrowers or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the MLP or a Subsidiary.

85



--------------------------------------------------------------------------------



 



     For purposes of this Section, “Information” means all information received
from the MLP or a Subsidiary relating to the MLP or a Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the MLP or a Subsidiary, provided that, in the case of
information received from the MLP or a Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the MLP or a Subsidiary, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Loan Party against any and all of the obligations of such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
Opco and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to each applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties

86



--------------------------------------------------------------------------------



 



hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if any Lender is unable to fund Eurodollar Rate Loans, if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
if any Lender is a Defaulting Lender or if any other circumstance exists
hereunder that gives the Borrowers the right to replace a Lender as a party
hereto, then Opco may, at the sole expense and effort of the Borrowers, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
     (a) the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

87



--------------------------------------------------------------------------------



 



     10.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN MANHATTAN COUNTY,
NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

88



--------------------------------------------------------------------------------



 



     10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger,
are arm’s-length commercial transactions between each Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arranger, on the other hand, (B) each Loan Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) each of the Administrative Agent and the
Arrangers is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for any Loan Party, or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent nor any Arranger has any obligation to any Loan Party or any of their
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Arrangers and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their Affiliates, and neither the
Administrative Agent nor any Arranger has any obligation to disclose any of such
interests to any Loan Party or any of its Affiliates. To the fullest extent
permitted by law, each Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent and the Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
     10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Borrower that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies such Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.
     10.18 ENTIRE AGREEMENT . THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

89



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                  BORROWERS:    
 
                EL PASO PIPELINE PARTNERS OPERATING
COMPANY, L.L.C.    
 
           
 
  By:
Name:   /s/ John J. Hopper
 
John J. Hopper    
 
  Title:   Vice President and Treasurer    
 
                WYOMING INTERSTATE COMPANY, LTD.    
 
           
 
  By:   WIC Holdings Company, L.L.C.    
 
      its general partner    
 
           
 
  By:
Name:   /s/ John J. Hopper
 
John J. Hopper    
 
  Title:   Vice President and Treasurer    
 
                MLP:    
 
                EL PASO PIPELINE PARTNERS, L.P.    
 
           
 
  By:   El Paso Pipeline GP Company L.L.C.,    
 
      its general partner    
 
           
 
  By:
Name:   /s/ John J. Hopper
 
John J. Hopper    
 
  Title:   Vice President and Treasurer    

Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as
Administrative Agent    
 
           
 
  By:
Name:   /s/ Ronald E. McKaig
 
Ronald E. McKaig    
 
  Title:   Senior Vice President    

Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as a Lender, L/C Issuer
and Swing Line Lender    
 
           
 
  By:
Name:   /s/ Ronald E. McKaig
 
Ronald E. McKaig    
 
  Title:   Senior Vice President    

Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., as a Lender    
 
           
 
  By:
Name:   /s/ Robert W. Traband
 
Robert W. Traband    
 
  Title:   Executive Director    

Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A., as a Lender    
 
           
 
  By:
Name:   /s/ Jim Reilly
 
Jim Reilly    
 
  Title:   Attorney-in-Fact    

Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  GOLDMAN SACHS CREDIT PARTNERS L.P., as a
Lender    
 
           
 
  By:
Name:   /s/ Mark Walton
 
Mark Walton    
 
  Title:   Authorized Signatory    

Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  LEHMAN BROTHERS COMMERCIAL BANK, as
a Lender    
 
           
 
  By:
Name:   /s/ Brian McNany
 
Brian McNany    
 
  Title:   Authorized Signatory    

Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA, as a Lender    
 
           
 
  By:
Name:   /s/ A. Ostrov
 
A. Ostrov    
 
  Title:   Director    

Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  THE ROYAL BANK OF SCOTLAND plc, as a
Lender    
 
           
 
  By:
Name:   /s/ Patricia Dundee
 
Patricia Dundee    
 
  Title:   Managing Director    

Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  UBS LOAN FINANCE LLC, as a Lender    
 
           
 
  By:
Name:   /s/ Irja R. Otsa
 
Irja R. Otsa    
 
  Title:   Associate Director    
 
           
 
  By:
Name:   /s/ Mary E. Evans
 
Mary E. Evans    
 
  Title:   Associate Director    

Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE, as a Lender    
 
           
 
  By:
Name:   /s/ James Moran
 
James Moran    
 
  Title:   Managing Director    
 
           
 
  By:
Name:   /s/ Nupur Kumar
 
Nupur Kumar    
 
  Title:   Associate    

Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  MORGAN STANLEY BANK, as a Lender    
 
           
 
  By:
Name:   /s/ Daniel Twenge
 
Daniel Twenge    
 
  Title:   Authorized Signatory    

Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Lender    
 
           
 
  By:
Name:   /s/ Shawn Young
 
Shawn Young    
 
  Title:   Vice President    

Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  ABN AMRO BANK N.V., as a Lender    
 
           
 
  By:
Name:   /s/ R. Scott Donaldson
 
R. Scott Donaldson    
 
  Title:   Director    
 
           
 
  By:
Name:   /s/ Todd D. Vaubel
 
Todd D. Vaubel    
 
  Title:   Vice President    

Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BAYERISCHE HYPO-UND VEREINSBANK AG,
NEW YORK BRANCH, as a Lender    
 
           
 
  By:
Name:   /s/ Yoram Dankner
 
Yoram Dankner    
 
  Title:   Managing Director    
 
           
 
  By:
Name:   /s/ Shannon Batchman
 
Shannon Batchman    
 
  Title:   Director    

Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BAYERISCHE LANDESBANK, NEW YORK
BRANCH, as a Lender    
 
           
 
  By:
Name:   /s/ John Gregory
 
John Gregory    
 
  Title:   First Vice President    
 
           
 
  By:
Name:   /s/ Gina Hoey
 
Gina Hoey    
 
  Title:   Vice President    

Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BNP PARIBAS, as a Lender    
 
           
 
  By:
Name:   /s/ Mark A. Cox
 
Mark A. Cox    
 
  Title:   Managing Director    
 
           
 
  By:
Name:   /s/ Larry Robinson
 
Larry Robinson    
 
  Title:   Director    

Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender    
 
           
 
  By:
Name:   /s/ Marcus Tarkington
 
Marcus Tarkington    
 
  Title:   Director    
 
           
 
  By:
Name:   /s/ Ming K. Chu
 
Ming K. Chu    
 
  Title:   Vice President    

Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  MERRILL LYNCH BANK USA, as a Lender    
 
           
 
  By:
Name:   /s/ Derek Befus
 
Derek Befus    
 
  Title:   Vice President    

Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  ROYAL BANK OF CANADA, as a Lender    
 
           
 
  By:
Name:   /s/ David A. McCluskey
 
David A. McCluskey    
 
  Title:   Authorized Signatory    

Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  SOCIETE GENERALE, as a Lender    
 
           
 
  By:
Name:   /s/ Kevin C. Joyce
 
Kevin C. Joyce    
 
  Title:   Vice President    

Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  UNION BANK OF CALIFORNIA, N.A., as a Lender    
 
           
 
  By:
Name:   /s/ Jonathan Bigelow
 
Jonathan Bigelow    
 
  Title:   Vice President    

Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, N.A., as a Lender    
 
           
 
  By:
Name:   /s/ Sushim Shah
 
Sushim Shah    
 
  Title:   Vice President    

Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NEW YORK, as a Lender    
 
           
 
  By:
Name:   /s/ Hussam S. Alsahlani
 
Hussam S. Alsahlani    
 
  Title:   Vice President    

Signature Page to
El Paso Pipeline Partners Operating Company, L.L.C.
Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS

          Lender   Commitment  
Bank of America, N.A.
  $ 47,500,000  
JPMorgan Chase Bank, N.A.
  $ 47,500,000  
Citibank, N.A.
  $ 47,500,000  
Goldman Sachs Credit Partners L.P.
  $ 47,500,000  
Lehman Brothers Commercial Bank, FSB
  $ 47,500,000  
The Bank of Nova Scotia
  $ 47,500,000  
The Royal Bank of Scotland plc
  $ 47,500,000  
UBS Loan Finance LLC
  $ 47,500,000  
Credit Suisse
  $ 38,000,000  
Morgan Stanley Bank
  $ 38,000,000  
Wachovia Bank, National Association
  $ 38,000,000  
ABN AMRO Bank N.V.
  $ 25,000,000  
Bayerische Hypo-UND Vereinsbank AG, New York Branch
  $ 25,000,000  
Bayerische Landesbank, New York Branch
  $ 25,000,000  
BNP Paribas
  $ 25,000,000  
Deutsche Bank AG New York Branch
  $ 25,000,000  
Merrill Lynch Bank USA
  $ 25,000,000  
Royal Bank of Canada
  $ 25,000,000  
Societe Generale
  $ 25,000,000  
Union Bank of California, N.A.
  $ 25,000,000  
Wells Fargo Bank, N.A.
  $ 25,000,000  
The Bank of New York
  $ 6,000,000  
Total
  $ 750,000,000.00  

Schedule 2.01 — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.09
ENVIRONMENTAL COMPLIANCE
     Matters described under the heading “Environmental Matters” in the MLP
Registration Statement.
Schedule 5.09 — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.12
SUBSIDIARIES AND
OTHER EQUITY INVESTMENTS
Part (a). Subsidiaries.
El Paso Pipeline Partners Operating Company, L.L.C.:100% owned by El Paso
Pipeline Partners, L.P.
WIC Holdings Company, L.L.C.: 100% owned by El Paso Pipeline Partners Operating
Company, L.L.C.
El Paso Wyoming Gas Supply Company, L.L.C.: 100% owned by El Paso Pipeline
Partners Operating Company, L.L.C.
EPPP SNG GP Holdings L.L.C.: 100% owned by El Paso Pipeline Partners Operating
Company, L.L.C.
EPPP CIG GP Holdings L.L.C.: 100% owned by El Paso Pipeline Partners Operating
Company, L.L.C.
Wyoming Interstate Company, Ltd.: 50% general partnership interest owned by WIC
Holdings Company, L.L.C. and 50% limited partnership interest owned by El Paso
Wyoming Gas Supply Company, L.L.C.
Unrestricted Subsidiaries.
None
Part (b). Other Equity Investments.
Colorado Interstate Gas Company: 10% general partner interest owned by EPPP CIG
GP Holdings L.L.C.; 90% general partner interest owned by El Paso Noric
Investments III, L.L.C.
Southern Natural Gas Company: 10% general partner interest owned by EPPP SNG GP
Holdings L.L.C.; 90% general partner interest owned by El Paso SNG Holding
Company, L.L.C.
Schedule 5.12 — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.01
EXISTING LIENS
Facilities Lease Agreement between WYCO Development LLC as Secured Party and
Wyoming Interstate Company, Ltd. as Debtor, dated as of December 1, 1999
(original amount of lease: $12,018,616.00 and outstanding amount as of
October 31, 2007: $8,403,365.29)
Schedule 7.01 — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.03
EXISTING INDEBTEDNESS
Facilities Lease Agreement between WYCO Development LLC as Secured Party and
Wyoming Interstate Company, Ltd. as Debtor, dated as of December 1, 1999
(original amount of lease: $12,018,616.00 and outstanding amount as of
October 31, 2007: $8,403,365.29)
Schedule 7.03 — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.09
BURDENSOME AGREEMENTS
None.
Schedule 7.09 — Page 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
LOAN PARTIES:
[Name of Loan Party]
c/o El Paso Pipeline Partners, L.P.
1001 Louisiana Street
Houston, TX 77002
Attention: John J. Hopper
Telephone: 713-420-2490
Facsimile: 713-420-2708
Electronic Mail: john.hopper@elpaso.com
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main Street, 14th Floor
Dallas, TX 75202-3714
Attention: Ms. Melissa Lopez
Telephone: (214) 209-2031
Facsimile: (214) 290-9485
Electronic Mail: melissa.lopez@bankofamerica.com
Account No.: 1292000883
Ref: El Paso Pipeline Partners LP — Melissa Lopez
ABA# 026009593
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management Services
901 Main Street, 14th Floor
Dallas, TX 75202-3714
Attention: Ms. Renita Cummings
Telephone: (214) 209-4130
Facsimile: (214) 290-8371
Electronic Mail: renita.m.cummings@bankofamerica.com
Schedule 10.02 — Page 1

 



--------------------------------------------------------------------------------



 



with a copy to:
Bank of America, N.A.
TX4-213-08-14
700 Louisiana, 8th Floor
Houston, TX 77002
Attention: Ronald E. McKaig
                 Senior Vice President
Telephone: (713) 247-7237
Facsimile: (713) 247-7286
Electronic Mail: ronald.e.mckaig@bankofamerica.com
L/C ISSUER:
Bank of America, N.A.
1000 West Temple Street, 7th Floor
Mail Code: CA9-705-07-05
Los Angeles, CA 90012-1514
Attention: Sandra Leon
                  Vice President
Telephone: (213) 580-8369
Facsimile: (213) 580-8440
Electronic Mail: sandra.leon@bankofamerica.com
SWING LINE LENDER:
Bank of America, N.A.
Credit Services
901 Main Street, 14th Floor
Mail Code: TX1-492-14-04
Dallas, TX 75202-3714
Attention: Melissa Lopez
Telephone: (214) 209-2031
Facsimile: (214-290-9485
Electronic Mail: melissa.lopez@bankofamerica.com
Account No.: 1292000883
Ref: El Paso Pipeline Partners LP — Melissa Lopez
ABA# 026009593
Schedule 10.02 — Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date:                     ,                     
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of
November 21, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among El Paso Pipeline Partners
Operating Company, L.L.C., a Delaware limited liability company (“Opco”),
Wyoming Interstate Company, Ltd., a Colorado limited partnership (“WIC”), the
Additional Borrowers from time to time party thereto (together with Opco and
WIC, the “Borrowers” and each individually, a “Borrower”), El Paso Pipeline
Partners, L.P., a Delaware limited partnership, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.
     The undersigned hereby requests (select one):
     o A Borrowing of Committed Loans                     o A conversion or
continuation of Loans

     
1.
  Name of Borrower:
                                                            .
 
   
2.
  On                                          (a Business Day).
 
   
3.
  In the amount of $                                        .
 
   
4.
  Comprised of                                         .
[Type of Committed Loan requested]
 
   
5.
  For Eurodollar Rate Loans: with an Interest Period of                     
months.

     The Committed Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01 of the Agreement.

                  [INSERT SIGNATURE BLOCK FOR OPCO OR
APPLICABLE BORROWER]    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

A-1
Form of Committed Loan Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date:                     ,                     

To:   Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of
November 21, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among El Paso Pipeline Partners
Operating Company, L.L.C., a Delaware limited liability company (“Opco”),
Wyoming Interstate Company, Ltd., a Colorado limited partnership (“WIC”), the
Additional Borrowers from time to time party thereto (together with Opco and
WIC, the “Borrowers” and each individually, a “Borrower”), El Paso Pipeline
Partners, L.P., a Delaware limited partnership, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.
     The undersigned hereby requests a Swing Line Loan:

     
1.
  Name of Borrower:                                                            .
 
   
2.
  On                                                              (a Business
Day).
 
   
3.
  In the amount of $                                         .

     The Swing Line Borrowing requested herein complies with the requirements of
the provisos to the first sentence of Section 2.04(a) of the Agreement.

                  [INSERT SIGNATURE BLOCK FOR OPCO OR
APPLICABLE BORROWER]    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

B-1
Form of Swing Line Loan Notice

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF NOTE
                                        
     FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay
to                                          or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Credit Agreement, dated as of November 21,
2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the other borrowers named
therein, El Paso Pipeline Partners, L.P., the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.
     The Borrower promises to pay interest on the unpaid principal amount of
each Loan made to such Borrower from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans, all payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Note is also entitled to the benefits of
the Guaranty Agreements. Upon the occurrence and continuation of one or more of
the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
C-1
Form of Note

 



--------------------------------------------------------------------------------



 



                  [INSERT SIGNATURE BLOCK FOR
APPLICABLE BORROWER]    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

C-2
Form of Note

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     ,
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement, dated as of
November 21, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among El Paso Pipeline Partners
Operating Company, L.L.C., a Delaware limited liability company (“Opco”),
Wyoming Interstate Company, Ltd., a Colorado limited partnership (“WIC”), the
Additional Borrowers from time to time party thereto (together with Opco and
WIC, the “Borrowers” and each individually, a “Borrower”), El Paso Pipeline
Partners, L.P., a Delaware limited partnership (the “MLP”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the
                                                            of the MLP, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the MLP, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
     1. The MLP has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the MLP ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
     1. The MLP has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the MLP ended as of
the above date.
     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and financial condition of the MLP and its
Subsidiaries during the accounting period covered by such financial statements.
     3. [select one:]
     [to the best knowledge of the undersigned, as of the date hereof, no
Default has occurred and is continuing.]
—or—
     [to the best knowledge of the undersigned, as of the date hereof, the
following is a list of each Default that has occurred and is continuing and its
nature and status:]
D-1
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



     4. The financial covenant analyses and information set forth on the
supporting documentation attached hereto are true and accurate in all material
respects on and as of the date of this Certificate.
[Insert the following paragraph for fiscal year-end financial statements]
     The MLP represents and warrants that the financial statements delivered in
connection herewith (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) (A) in the case of financial statements prepared for the
MLP and its Subsidiaries, fairly present the financial condition, results of
operations and cash flows of the MLP and its Subsidiaries in accordance with
GAAP as at such date and for such period, and (B) in the case of financial
statements prepared for any Subsidiary Borrower and its Subsidiaries, fairly
present the financial condition, results of operations and cash flows of such
Subsidiary Borrower and its Subsidiaries in accordance with GAAP as at such date
and for such period [, subject only to the absence of footnotes].1
[Insert the following paragraph for fiscal quarter-end financial statements]
     The MLP represents and warrants that the financial statements delivered in
connection herewith (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) (A) in the case of financial statements prepared for the
MLP and its Subsidiaries, fairly present the financial condition, results of
operations and cash flows of the MLP and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes, and (B) in the case of financial
statements prepared for any Subsidiary Borrower and its Subsidiaries, fairly
present the financial condition, results of operations and cash flows of such
Subsidiary Borrower and its Subsidiaries in accordance with GAAP as at such date
and for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                        ,                     .

                  EL PASO PIPELINE PARTNERS, L.P.
 
                By: EL PASO PIPELINE GP COMPANY, L.L.C., its general partner
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

 

1   Insert bracketed language if such financial statements are unaudited

D — 2
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



EXHIBIT E
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility identified below (including, without limitation, the Letters
of Credit and the Swing Line Loans included in such facility) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

         
1. Assignor[s]:
       
 
 
 
   
 
       
 
 
 
   
2. Assignee[s]:
       
 
 
 
   
 
       
 
 
 
        [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]

 

2   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   3   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   4   Select as appropriate.  
5   Include bracketed language if there are either multiple Assignors or
multiple Assignees.

E — 1
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



3. Borrowers: El Paso Pipeline Partners Operating Company, L.L.C. and Wyoming
Interstate Company, Ltd. and such Additional Borrowers, if any, as may be added
from time to time
4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement
5. Credit Agreement: Credit Agreement, dated as of November 21, 2007, among El
Paso Pipeline Partners Operating Company, L.L.C., a Delaware limited liability
company, Wyoming Interstate Company, Ltd., a Colorado limited partnership, and
the Additional Borrowers from time to time party thereto, as borrowers, El Paso
Pipeline Partners, L.P., a Delaware limited partnership, the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer, and Swing Line Lender
6. Assigned Interest[s]:

                              Aggregate       Percentage             Amount of  
Amount of   Assigned of             Commitment/Loans   Commitment/Loans  
Commitment/   CUSIP Assignor[s]6   Assignee[s]7   for all Lenders8   Assigned  
Loans9   Number         $                       $                      
                    %             $                       $                    
                      %             $                      
$                                           %    

[7. Trade Date:                     ]10
Effective Date:                     , 20___[TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

           
ASSIGNOR


[NAME OF ASSIGNOR]
      By:           Title:             

 

6   List each Assignor, as appropriate.   7   List each Assignee, as
appropriate.   8   Amounts in this column and in the column immediately to the
right to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.   9   Set forth,
to at least 9 decimals, as a percentage of the Commitment/Loans of all Lenders
thereunder.   10   To be completed if the Assignor and the Assignee intend that
the minimum assignment amount is to be determined as of the Trade Date.

E — 2
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



            ASSIGNEE


[NAME OF ASSIGNEE]
      By:           Title:             

[Consented to and]11 Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent

         
By:
       
 
 
 
Title:    

[Consented to:]12

         
By:
       
 
 
 
Title:    

 

11   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   12   To be added only if the consent of the
Borrower and/or other parties (e.g. Swing Line Lender, L/C Issuer) is required
by the terms of the Credit Agreement.

E — 3
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
     1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
E — 4
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
E — 5
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



EXHIBIT F-1
FORM OF CONTINUING GUARANTY
(MLP)
     This Guaranty Agreement (this “Guaranty”) is executed effective as of
November 21, 2007. FOR VALUE RECEIVED, the sufficiency of which is hereby
acknowledged, and in consideration of credit and/or financial accommodation
heretofore or hereafter from time to time made or granted to El Paso Pipeline
Partners Operating Company, L.L.C., a Delaware limited liability company
(“Opco”),Wyoming Interstate Company, Ltd., a Colorado limited partnership
(“WIC”), and each Additional Borrower (together with Opco and WIC, the
“Borrowers” and each individually, a “Borrower”) pursuant to that certain Credit
Agreement, dated as of November 21, 2007, by and among the Borrowers, El Paso
Pipeline Partners, L.P., a Delaware limited partnership, the financial
institutions party thereto (collectively, the “Lenders”), and Bank of America,
N.A., as administrative agent for the Lenders (“Administrative Agent”), L/C
Issuer, and Swing Line Lender (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), the
undersigned (the “Guarantor”) hereby furnishes in favor of the Administrative
Agent, for the benefit of the Administrative Agent, each L/C Issuer, the Swing
Line Lender, each Lender and each Lender Swap Provider (each a “Guaranteed
Party” and collectively, the “Guaranteed Parties”) its guaranty of the
Guaranteed Obligations (as hereinafter defined) as set forth below. All
capitalized terms used but not defined herein shall have the meaning assigned to
such term in the Credit Agreement.
     1. Guaranty. The Guarantor hereby, absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, the prompt payment in full in Dollars when due, whether
at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all existing and future
indebtedness and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees indemnities,
damages, costs, expenses or otherwise, of each Borrower and of each other Loan
Party arising under (i) the Credit Agreement or any other Loan Document, and
(ii) any Lender Swap Contract (in each case, including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by any Guaranteed Party in connection with
the collection or enforcement thereof), and whether recovery upon such
indebtedness and liabilities may be or hereafter become unenforceable or shall
be an allowed or disallowed claim under any proceeding or case commenced by or
against the Guarantor, any Borrower or any other Loan Party under the Bankruptcy
Code (Title 11, United States Code), any successor statute or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (collectively, “Debtor Relief Laws”), and including interest that
accrues after the commencement by or against any Borrower or any other Loan
Party of any proceeding under any Debtor Relief Laws whether or not the claim
for such interest is allowed in such proceeding (collectively, the “Guaranteed
Obligations”). This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of the Guarantor under
this Guaranty, and the Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.
Exhibit F-1 — Page 1
Form of Continuing Guaranty
(MLP)

 



--------------------------------------------------------------------------------



 



     2. No Setoff or Deductions; Taxes; Payments. The Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Guarantor is
compelled by law to make such deduction or withholding. If any such obligation
(other than one arising with respect to taxes based on or measured by the income
or profits of the Guaranteed Parties) is imposed upon the Guarantor with respect
to any amount payable by it hereunder, the Guarantor will pay to the
Administrative Agent, on behalf of the Guaranteed Parties, on the date on which
such amount is due and payable hereunder, such additional amount in U.S. dollars
as shall be necessary to enable the Guaranteed Parties to receive the same net
amount which the Guaranteed Parties would have received on such due date had no
such obligation been imposed upon the Guarantor. The obligations of the
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.
     3. Rights of Guaranteed Parties. The Guarantor consents and agrees that the
Guaranteed Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Guaranteed Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as the Guaranteed Parties in their sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guaranteed Obligations. Without
limiting the generality of the foregoing, the Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of the Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of the Guarantor.
     4. Certain Waivers. The Guarantor waives (a) any defense arising by reason
of any disability or other defense of any Borrower or any other Loan Party, or
the cessation from any cause whatsoever (including any act or omission of the
Guaranteed Parties) of the liability of any Borrower or any other Loan Party;
(b) any defense based on any claim that the Guarantor’s obligations exceed or
are more burdensome than those of any Borrower or any other Loan Party; (c) the
benefit of any statute of limitations affecting the Guarantor’s liability
hereunder; (d) any right to require the Guaranteed Parties to proceed against
any Borrower or any other Loan Party, proceed against or exhaust any security
for the Indebtedness, or pursue any other remedy in the Guaranteed Parties’
power whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by the Guaranteed Parties; (f) any defense
arising from any change in Law affecting any term of the Guaranteed Debt; and
(g) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. The Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.
     5. Obligations Independent. The obligations of the Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not any Borrower, any other Loan Party or any other person or entity
is joined as a party.
Exhibit F-1 — Page 2
Form of Continuing Guaranty
(MLP)

 



--------------------------------------------------------------------------------



 



     6. Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full in cash, the Commitments of the Lenders under the Credit
Agreement and the other Loan Documents are terminated, and all Letters of Credit
have terminated. If any amounts are paid to the Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Guaranteed Parties and shall forthwith be paid to the Administrative
Agent, on behalf of the Guaranteed Parties, to reduce the amount of the
Guaranteed Obligations, whether matured or unmatured.
     7. Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until (a) (i) all Guaranteed Obligations
are indefeasibly paid in full in cash; (ii) the Commitments of the Lenders under
the Credit Agreement and the other Loan Documents are terminated; and (iii) all
Letters of Credit have terminated or (b) this Guaranty is released by an
instrument in writing signed by the Administrative Agent as provided in the
Credit Agreement. Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of any Borrower or any other Loan Party is made, or a Guaranteed Party
exercises its right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Guaranteed Party in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not such Guaranteed Party is in possession of or has released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of the Guarantor under this paragraph shall survive termination of
this Guaranty.
     8. Subordination. The Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Borrower or any other Loan Party owing to
the Guarantor, whether now existing or hereafter arising, including but not
limited to any obligation of any Borrower or any other Loan Party to the
Guarantor as subrogee of a Guaranteed Party or resulting from the Guarantor’s
performance under this Guaranty, to the indefeasible payment in full in cash of
all Guaranteed Obligations. If the Guaranteed Parties so request, any such
obligation or indebtedness of any Borrower or any Loan Party to the Guarantor
shall be enforced and performance received by the Guarantor as trustee for the
Guaranteed Parties and the proceeds thereof shall be paid over to the
Administrative Agent, on behalf of the Guaranteed Parties, on account of the
Guaranteed Obligations, but without reducing or affecting in any manner the
liability of the Guarantor under this Guaranty. No payments on such obligations
or indebtedness shall be made to the Guarantor during the continuation of a
Default.
     9. Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against the Guarantor, any Borrower or any other Loan Party
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by the Guarantor immediately upon demand by the Guaranteed Parties.
     10. Expenses. The Guarantor shall pay on demand all out-of-pocket expenses
(including attorneys’ fees and expenses and the allocated cost and disbursements
of internal legal counsel) in any way relating to the enforcement or protection
of the Guaranteed Parties’ rights under this Guaranty or in respect of the
Guaranteed Obligations, including any incurred during any “workout” or
restructuring in respect of the Guaranteed Obligations and any incurred in the
preservation, protection or enforcement of any rights of the Guaranteed Parties
in any proceeding any Debtor Relief Laws. The obligations of the
Exhibit F-1 — Page 3
Form of Continuing Guaranty
(MLP)

 



--------------------------------------------------------------------------------



 



Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.
     11. Miscellaneous. No amendment or waiver of any provision of this
Guaranty, nor consent to any departure by the Guarantor herefrom, shall in any
event be effective unless the same shall be in writing and signed, in the case
of amendments, by the Guarantor and by Administrative Agent, and, in the case of
consents or waivers, by Administrative Agent, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which made or given. No failure by the Guaranteed Parties to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
Unless otherwise agreed by the Guaranteed Parties and the Guarantor in writing,
this Guaranty is not intended to supersede or otherwise affect any other
guaranty now or hereafter given by the Guarantor for the benefit of the
Guaranteed Parties or any term or provision thereof.
     12. Condition of Borrower. The Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrowers, the other Loan Parties and any other guarantor such information
concerning the financial condition, business and operations of the Borrowers,
the other Loan Parties and any such other guarantor as the Guarantor requires,
and that the Guaranteed Parties have no duty, and the Guarantor is not relying
on the Guaranteed Parties at any time, to disclose to the Guarantor any
information relating to the business, operations or financial condition of the
Borrowers or the other Loan Parties or any other guarantor (the Guarantor
waiving any duty on the part of the Guaranteed Parties to disclose such
information and any defense relating to the failure to provide the same).
     13. Setoff. If and to the extent any payment is not made when due
hereunder, the Guarantor authorizes each Guaranteed Party at any time and from
time to time, to the fullest extent permitted by law, to set-off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Guaranteed Party
to or for the credit or the account of the Guarantor against any and all of the
Guaranteed Obligations, without prior notice to the Guarantor or demand under
this Guaranty, all of which are hereby waived, and although such Guaranteed
Obligations may be contingent and unmatured. Each Guaranteed Party which
sets-off pursuant to this Paragraph 13 shall give prompt notice to the Guarantor
affected thereby following the occurrence thereof; provided that the failure to
give such notice shall not affect the validity of the set-off. Any payment
obtained pursuant to this Paragraph 13 (or in any other manner directly from the
Guarantor) by any Guaranteed Party shall be remitted to Administrative Agent and
distributed among the Guaranteed Parties in accordance with the provisions of
Paragraph 17 below.
     14. Representations and Warranties. The Guarantor represents and warrants
that (a) it is duly organized and in good standing under the laws of the
jurisdiction of its organization and has full capacity and right to make and
perform this Guaranty, and all necessary authority has been obtained; (b) this
Guaranty constitutes its legal, valid and binding obligation enforceable in
accordance with its terms; (c) the making and performance of this Guaranty does
not and will not violate the provisions of any applicable law, regulation or
order, and does not and will not result in the breach of, or constitute a
default or require any consent under, any material agreement, instrument, or
document to which it is a party or by which it or any of its property may be
bound or affected; and (d) all consents, approvals, licenses and authorizations
of, and filings and registrations with, any governmental authority required
under applicable
Exhibit F-1 — Page 4
Form of Continuing Guaranty
(MLP)

 



--------------------------------------------------------------------------------



 



law and regulations for the making and performance of this Guaranty have been
obtained or made and are in full force and effect.
     15. Indemnification and Survival. Without limitation on any other
obligations of the Guarantor or remedies of the Guaranteed Parties under this
Guaranty, the Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless each Guaranteed Party from and
against, and shall pay on demand, any and all damages, losses, liabilities and
expenses (including attorneys’ fees and expenses and the allocated cost and
disbursements of internal legal counsel) that may be suffered or incurred by
such Guaranteed Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of the
applicable Borrowers or other Loan Parties or enforceable against such Borrowers
or other Loan Parties in accordance with their terms. The obligations of the
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.
     16. Assignment. This Guaranty shall (a) bind the Guarantor and its
successors and assigns, provided that the Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment without such
consent shall be void), and (b) inure to the benefit of the Guaranteed Parties
and their respective successors and assigns and the Administrative Agent and
each Lender may, without notice to the Guarantor and without affecting the
Guarantor’s obligations hereunder, assign, sell or grant participations in the
Guaranteed Obligations and this Guaranty, in whole or in part. The Guarantor
agrees that each Guaranteed Party may disclose to any assignee of or participant
in, or any prospective assignee of or participant in, any of its rights or
obligations of all or part of the Guaranteed Obligations any and all information
in the Guaranteed Party’s possession concerning the Guarantor, this Guaranty and
any security for this Guaranty.
     17. Application of Payments. Any payment received by the Administrative
Agent from the Guarantor (or from any Lender pursuant to Paragraph 13 above),
shall be applied by the Administrative Agent in accordance with the Credit
Agreement.
     18. Further Assurances. The Guarantor agrees that at any time and from time
to time, at the expense of the Guarantor, to promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
to enable the Administrative Agent to protect and to exercise and enforce the
rights and remedies of the Guaranteed Parties hereunder.
     19. Notices. All notices, requests and other communications provided for
hereunder shall be in writing and given to the Administrative Agent as provided
in Section 10.02 of the Credit Agreement. All communications and notices
hereunder to the Guarantor shall be given to the Guarantor at their respective
addresses set forth on Schedule 10.02 of the Credit Agreement or at such other
address as shall be designated by the Guarantor in a written notice to the
Administrative Agent.
     20. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     21. SUBMISSION TO JURISDICTION. THE GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN MANHATTAN COUNTY,
NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY
Exhibit F-1 — Page 5
Form of Continuing Guaranty
(MLP)

 



--------------------------------------------------------------------------------



 



OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND THE
GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. THE GUARANTOR HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY
GUARANTEED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST THE GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     22. WAIVER OF VENUE. THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH 21 ABOVE. THE GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     23. SERVICE OF PROCESS. THE GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF THE GUARANTOR TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
     24. WAIVER OF JURY TRIAL. THE GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE GUARANTOR
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT THE ADMINISTRATIVE AGENT AND EACH LENDER HAVE BEEN INDUCED TO ENTER INTO
THE LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE FOREGOING WAIVER AND
CERTIFICATION.
     25. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
Remainder of Page Intentionally Blank.
Signature(s) Page to Follow.
Exhibit F-1 — Page 6
Form of Continuing Guaranty
(MLP)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

                  EL PASO PIPELINE PARTNERS, L.P.    
 
           
 
  By:   EL PASO PIPELINE GP COMPANY, L.L.C., its general partner    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Signature Page to Continuing Guaranty
(MLP)

 



--------------------------------------------------------------------------------



 



EXHIBIT F-2
FORM OF CONTINUING GUARANTY
(Opco)
     This Guaranty Agreement (this “Guaranty”) is executed effective as of
November 21, 2007. FOR VALUE RECEIVED, the sufficiency of which is hereby
acknowledged, and in consideration of credit and/or financial accommodation
heretofore or hereafter from time to time made or granted to Wyoming Interstate
Company, Ltd., a Colorado limited partnership (“WIC”), and each Additional
Borrower (together with WIC, the “Borrowers” and each individually, a
“Borrower”) pursuant to that certain Credit Agreement, dated as of November 21,
2007, by and among the Borrowers, El Paso Pipeline Partners Operating Company,
L.L.C., a Delaware limited liability company, El Paso Pipeline Partners, L.P., a
Delaware limited partnership, the financial institutions party thereto
(collectively, the “Lenders”), and Bank of America, N.A., as administrative
agent for the Lenders (“Administrative Agent”), L/C Issuer, and Swing Line
Lender (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), the undersigned (the
“Guarantor”) hereby furnishes in favor of the Administrative Agent, for the
benefit of the Administrative Agent, each L/C Issuer, the Swing Line Lender,
each Lender and each Lender Swap Provider (each a “Guaranteed Party” and
collectively, the “Guaranteed Parties”) its guaranty of the Guaranteed
Obligations (as hereinafter defined) as set forth below. All capitalized terms
used but not defined herein shall have the meaning assigned to such term in the
Credit Agreement.
     1. Guaranty. The Guarantor hereby, absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, the prompt payment in full in Dollars when due, whether
at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all existing and future
indebtedness and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees indemnities,
damages, costs, expenses or otherwise, of each Borrower and of each other Loan
Party arising under (i) the Credit Agreement or any other Loan Document, and
(ii) any Lender Swap Contract (in each case, including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by any Guaranteed Party in connection with
the collection or enforcement thereof), and whether recovery upon such
indebtedness and liabilities may be or hereafter become unenforceable or shall
be an allowed or disallowed claim under any proceeding or case commenced by or
against the Guarantor, any Borrower or any other Loan Party under the Bankruptcy
Code (Title 11, United States Code), any successor statute or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (collectively, “Debtor Relief Laws”), and including interest that
accrues after the commencement by or against any Borrower or any other Loan
Party of any proceeding under any Debtor Relief Laws whether or not the claim
for such interest is allowed in such proceeding (collectively, the “Guaranteed
Obligations”). This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of the Guarantor under
this Guaranty, and the Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing. Notwithstanding anything contained herein to the contrary, the
obligations of the Guarantor hereunder
Exhibit F-2 — Page 1
Form of Continuing Guaranty
(Opco)

 



--------------------------------------------------------------------------------



 



shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the Bankruptcy Code (Title 11, United States Code) or any comparable provisions
of any applicable state law.
     2. No Setoff or Deductions; Taxes; Payments. The Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Guarantor is
compelled by law to make such deduction or withholding. If any such obligation
(other than one arising with respect to taxes based on or measured by the income
or profits of the Guaranteed Parties) is imposed upon the Guarantor with respect
to any amount payable by it hereunder, the Guarantor will pay to the
Administrative Agent, on behalf of the Guaranteed Parties, on the date on which
such amount is due and payable hereunder, such additional amount in U.S. dollars
as shall be necessary to enable the Guaranteed Parties to receive the same net
amount which the Guaranteed Parties would have received on such due date had no
such obligation been imposed upon the Guarantor. The obligations of the
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.
     3. Rights of Guaranteed Parties. The Guarantor consents and agrees that the
Guaranteed Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Guaranteed Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as the Guaranteed Parties in their sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guaranteed Obligations. Without
limiting the generality of the foregoing, the Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of the Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of the Guarantor.
     4. Certain Waivers. The Guarantor waives (a) any defense arising by reason
of any disability or other defense of any Borrower or any other Loan Party, or
the cessation from any cause whatsoever (including any act or omission of the
Guaranteed Parties) of the liability of any Borrower or any other Loan Party;
(b) any defense based on any claim that the Guarantor’s obligations exceed or
are more burdensome than those of any Borrower or any other Loan Party; (c) the
benefit of any statute of limitations affecting the Guarantor’s liability
hereunder; (d) any right to require the Guaranteed Parties to proceed against
any Borrower or any other Loan Party, proceed against or exhaust any security
for the Indebtedness, or pursue any other remedy in the Guaranteed Parties’
power whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by the Guaranteed Parties; (f) any defense
arising from any change in Law affecting any term of the Guaranteed Debt; and
(g) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. The Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.
     5. Obligations Independent. The obligations of the Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations
Exhibit F-2 — Page 2
Form of Continuing Guaranty
(Opco)

 



--------------------------------------------------------------------------------



 



of any other guarantor, and a separate action may be brought against the
Guarantor to enforce this Guaranty whether or not any Borrower, any other Loan
Party or any other person or entity is joined as a party.
     6. Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full in cash, the Commitments of the Lenders under the Credit
Agreement and the other Loan Documents are terminated, and all Letters of Credit
have terminated. If any amounts are paid to the Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Guaranteed Parties and shall forthwith be paid to the Administrative
Agent, on behalf of the Guaranteed Parties, to reduce the amount of the
Guaranteed Obligations, whether matured or unmatured.
     7. Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until (a) (i) all Guaranteed Obligations
are indefeasibly paid in full in cash; (ii) the Commitments of the Lenders under
the Credit Agreement and the other Loan Documents are terminated; and (iii) all
Letters of Credit have terminated or (b) this Guaranty is released by an
instrument in writing signed by the Administrative Agent as provided in the
Credit Agreement. Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of any Borrower or any other Loan Party is made, or a Guaranteed Party
exercises its right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Guaranteed Party in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not such Guaranteed Party is in possession of or has released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of the Guarantor under this paragraph shall survive termination of
this Guaranty.
     8. Subordination. The Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Borrower or any other Loan Party owing to
the Guarantor, whether now existing or hereafter arising, including but not
limited to any obligation of any Borrower or any other Loan Party to the
Guarantor as subrogee of a Guaranteed Party or resulting from the Guarantor’s
performance under this Guaranty, to the indefeasible payment in full in cash of
all Guaranteed Obligations. If the Guaranteed Parties so request, any such
obligation or indebtedness of any Borrower or any Loan Party to the Guarantor
shall be enforced and performance received by the Guarantor as trustee for the
Guaranteed Parties and the proceeds thereof shall be paid over to the
Administrative Agent, on behalf of the Guaranteed Parties, on account of the
Guaranteed Obligations, but without reducing or affecting in any manner the
liability of the Guarantor under this Guaranty. No payments on such obligations
or indebtedness shall be made to the Guarantor during the continuation of a
Default.
     9. Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against the Guarantor, any Borrower or any other Loan Party
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by the Guarantor immediately upon demand by the Guaranteed Parties.
     10. Expenses. The Guarantor shall pay on demand all out-of-pocket expenses
(including attorneys’ fees and expenses and the allocated cost and disbursements
of internal legal counsel) in any
Exhibit F-2 — Page 3
Form of Continuing Guaranty
(Opco)

 



--------------------------------------------------------------------------------



 



way relating to the enforcement or protection of the Guaranteed Parties’ rights
under this Guaranty or in respect of the Guaranteed Obligations, including any
incurred during any “workout” or restructuring in respect of the Guaranteed
Obligations and any incurred in the preservation, protection or enforcement of
any rights of the Guaranteed Parties in any proceeding any Debtor Relief Laws.
The obligations of the Guarantor under this paragraph shall survive the payment
in full of the Guaranteed Obligations and termination of this Guaranty.
     11. Miscellaneous. No amendment or waiver of any provision of this
Guaranty, nor consent to any departure by the Guarantor herefrom, shall in any
event be effective unless the same shall be in writing and signed, in the case
of amendments, by the Guarantor and by Administrative Agent, and, in the case of
consents or waivers, by Administrative Agent, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which made or given. No failure by the Guaranteed Parties to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
Unless otherwise agreed by the Guaranteed Parties and the Guarantor in writing,
this Guaranty is not intended to supersede or otherwise affect any other
guaranty now or hereafter given by the Guarantor for the benefit of the
Guaranteed Parties or any term or provision thereof.
     12. Condition of Borrower. The Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrowers, the other Loan Parties and any other guarantor such information
concerning the financial condition, business and operations of the Borrowers,
the other Loan Parties and any such other guarantor as the Guarantor requires,
and that the Guaranteed Parties have no duty, and the Guarantor is not relying
on the Guaranteed Parties at any time, to disclose to the Guarantor any
information relating to the business, operations or financial condition of the
Borrowers or the other Loan Parties or any other guarantor (the Guarantor
waiving any duty on the part of the Guaranteed Parties to disclose such
information and any defense relating to the failure to provide the same).
     13. Setoff. If and to the extent any payment is not made when due
hereunder, the Guarantor authorizes each Guaranteed Party at any time and from
time to time, to the fullest extent permitted by law, to set-off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Guaranteed Party
to or for the credit or the account of the Guarantor against any and all of the
Guaranteed Obligations, without prior notice to the Guarantor or demand under
this Guaranty, all of which are hereby waived, and although such Guaranteed
Obligations may be contingent and unmatured. Each Guaranteed Party which
sets-off pursuant to this Paragraph 13 shall give prompt notice to the Guarantor
affected thereby following the occurrence thereof; provided that the failure to
give such notice shall not affect the validity of the set-off. Any payment
obtained pursuant to this Paragraph 13 (or in any other manner directly from the
Guarantor) by any Guaranteed Party shall be remitted to Administrative Agent and
distributed among the Guaranteed Parties in accordance with the provisions of
Paragraph 17 below.
     14. Representations and Warranties. The Guarantor represents and warrants
that (a) it is duly organized and in good standing under the laws of the
jurisdiction of its organization and has full capacity and right to make and
perform this Guaranty, and all necessary authority has been obtained; (b) this
Guaranty constitutes its legal, valid and binding obligation enforceable in
accordance with its terms; (c) the making and performance of this Guaranty does
not and will not violate the provisions of any
Exhibit F-2 — Page 4
Form of Continuing Guaranty
(Opco)

 



--------------------------------------------------------------------------------



 



applicable law, regulation or order, and does not and will not result in the
breach of, or constitute a default or require any consent under, any material
agreement, instrument, or document to which it is a party or by which it or any
of its property may be bound or affected; and (d) all consents, approvals,
licenses and authorizations of, and filings and registrations with, any
governmental authority required under applicable law and regulations for the
making and performance of this Guaranty have been obtained or made and are in
full force and effect.
     15. Indemnification and Survival. Without limitation on any other
obligations of the Guarantor or remedies of the Guaranteed Parties under this
Guaranty, the Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless each Guaranteed Party from and
against, and shall pay on demand, any and all damages, losses, liabilities and
expenses (including attorneys’ fees and expenses and the allocated cost and
disbursements of internal legal counsel) that may be suffered or incurred by
such Guaranteed Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of the
applicable Borrowers or the other Loan Parties or enforceable against such
Borrowers or the other Loan Parties in accordance with their terms. The
obligations of the Guarantor under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty.
     16. Assignment. This Guaranty shall (a) bind the Guarantor and its
successors and assigns, provided that the Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment without such
consent shall be void), and (b) inure to the benefit of the Guaranteed Parties
and their respective successors and assigns and the Administrative Agent and
each Lender may, without notice to the Guarantor and without affecting the
Guarantor’s obligations hereunder, assign, sell or grant participations in the
Guaranteed Obligations and this Guaranty, in whole or in part. The Guarantor
agrees that each Guaranteed Party may disclose to any assignee of or participant
in, or any prospective assignee of or participant in, any of its rights or
obligations of all or part of the Guaranteed Obligations any and all information
in the Guaranteed Party’s possession concerning the Guarantor, this Guaranty and
any security for this Guaranty.
     17. Application of Payments. Any payment received by the Administrative
Agent from the Guarantor (or from any Lender pursuant to Paragraph 13 above),
shall be applied by the Administrative Agent in accordance with the Credit
Agreement.
     18. Further Assurances. The Guarantor agrees that at any time and from time
to time, at the expense of the Guarantor, to promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
to enable the Administrative Agent to protect and to exercise and enforce the
rights and remedies of the Guaranteed Parties hereunder.
     19. Notices. All notices, requests and other communications provided for
hereunder shall be in writing and given to the Administrative Agent as provided
in Section 10.02 of the Credit Agreement. All communications and notices
hereunder to the Guarantor shall be given to the Guarantor at their respective
addresses set forth on Schedule 10.02 of the Credit Agreement or at such other
address as shall be designated by the Guarantor in a written notice to the
Administrative Agent.
     20. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Exhibit F-2 — Page 5
Form of Continuing Guaranty
(Opco)

 



--------------------------------------------------------------------------------



 



     21. SUBMISSION TO JURISDICTION. THE GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN MANHATTAN COUNTY,
NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND THE GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. THE GUARANTOR
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY GUARANTEED PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT AGAINST THE GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
     22. WAIVER OF VENUE. THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH 21 ABOVE. THE GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     23. SERVICE OF PROCESS. THE GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF THE GUARANTOR TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
     24. WAIVER OF JURY TRIAL. THE GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE GUARANTOR
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT THE ADMINISTRATIVE AGENT AND EACH LENDER HAVE BEEN INDUCED TO ENTER INTO
THE LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE FOREGOING WAIVER AND
CERTIFICATION.
Exhibit F-2 — Page 6
Form of Continuing Guaranty
(Opco)

 



--------------------------------------------------------------------------------



 



     25. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
Remainder of Page Intentionally Blank.
Signature(s) Page to Follow.
Exhibit F-2 — Page 7
Form of Continuing Guaranty
(Opco)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

                  EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Signature Page to Continuing Guaranty
(Opco)

 



--------------------------------------------------------------------------------



 



EXHIBIT F-3
FORM OF CONTINUING GUARANTY
(Subsidiary Guarantors)
     This Guaranty Agreement (this “Guaranty”) is executed effective as of
                    , 2007. FOR VALUE RECEIVED, the sufficiency of which is
hereby acknowledged, and in consideration of credit and/or financial
accommodation heretofore or hereafter from time to time made or granted to El
Paso Pipeline Partners Operating Company, L.L.C., a Delaware limited liability
company (“Opco”), Wyoming Interstate Company, Ltd., a Colorado limited
partnership (“WIC”), and each Additional Borrower (together with Opco and WIC,
the “Borrowers” and each individually, a “Borrower”) pursuant to that certain
Credit Agreement, dated as of November 21, 2007, by and among the Borrowers, El
Paso Pipeline Partners, L.P., a Delaware limited partnership (the “MLP”), the
financial institutions party thereto (collectively, the “Lenders”), and Bank of
America, N.A., as administrative agent for the Lenders (“Administrative Agent”),
L/C Issuer, and Swing Line Lender (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Credit Agreement”),
each of the Persons now or hereafter signatories hereto (each a “Guarantor,”
and, collectively, the “Guarantors”) hereby furnishes in favor of the
Administrative Agent, for the benefit of the Administrative Agent, each L/C
Issuer, the Swing Line Lender, each Lender and each Lender Swap Provider (each a
“Guaranteed Party” and collectively, the “Guaranteed Parties”) its joint and
several guaranty of the Guaranteed Obligations (as hereinafter defined) as set
forth below.
     1. Reference to Credit Agreement. Reference is hereby made to the
representations, warranties and covenants of the Loan Parties set forth in
Articles V, VI, and VII of the Credit Agreement. Each Guarantor (i) reaffirms
that each such representation and warranty is true and correct in every material
respect with respect to such Guarantor to the extent that such representation
and warranty refers to such Guarantor, and (ii) agrees, with respect to the
covenants, to take, or refrain from taking, as the case may be, each action that
is necessary to be taken or not taken, as the case may be, so that no Default or
Event of Default is caused by the failure to take such action or to refrain from
taking such action by such Guarantor or any of its Subsidiaries. If the Credit
Agreement shall cease to remain in effect for any reason whatsoever during any
period and any part of the Guaranteed Obligations (as hereinafter defined)
remain unpaid, then the terms, covenants, and agreements set forth therein
applicable to the Guarantors shall nevertheless continue in full force and
effect as obligations of each Guarantor under this Guaranty. All capitalized
terms used but not defined herein shall have the meaning assigned to such term
in the Credit Agreement.
     2. Guaranty. Each Guarantor hereby, jointly and severally, absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, the prompt payment in full in Dollars when
due, whether at stated maturity, by required prepayment, upon acceleration,
demand or otherwise, and at all times thereafter, of any and all existing and
future indebtedness and liabilities of every kind, nature and character, direct
or indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees indemnities,
damages, costs, expenses or otherwise, of each Borrower and of each other Loan
Party arising under (i) the Credit Agreement or any other Loan Document, and
(ii) any Lender Swap Contract (in each case, including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by any Guaranteed Party in connection with
the collection or enforcement thereof), and whether recovery upon such
indebtedness and liabilities may be or hereafter become unenforceable or shall
be an allowed or disallowed claim under any proceeding or case commenced by or
against such Guarantor, any Borrower or any other Loan Party under the
Exhibit F-3 — Page 1
Form of Continuing Guaranty
(Subsidiary Guarantors)

 



--------------------------------------------------------------------------------



 



Bankruptcy Code (Title 11, United States Code), any successor statute or any
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (collectively, “Debtor Relief Laws”), and including interest that
accrues after the commencement by or against any Borrower or any other Loan
Party of any proceeding under any Debtor Relief Laws whether or not the claim
for such interest is allowed in such proceeding (collectively, the “Guaranteed
Obligations”). This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of any Guarantor under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing. Notwithstanding anything contained herein to the contrary, the
obligations of each Guarantor hereunder shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance under Section 548 of the Bankruptcy Code (Title 11, United
States Code) or any comparable provisions of any applicable state law.
     3. No Setoff or Deductions; Taxes; Payments. Each Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless such Guarantor
is compelled by law to make such deduction or withholding. If any such
obligation (other than one arising with respect to taxes based on or measured by
the income or profits of the Guaranteed Parties) is imposed upon any Guarantor
with respect to any amount payable by it hereunder, such Guarantor will pay to
the Administrative Agent, on behalf of the Guaranteed Parties, on the date on
which such amount is due and payable hereunder, such additional amount in U.S.
dollars as shall be necessary to enable the Guaranteed Parties to receive the
same net amount which the Guaranteed Parties would have received on such due
date had no such obligation been imposed upon such Guarantor. The obligations of
each Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.
     4. Rights of Guaranteed Parties. Each Guarantor consents and agrees that
the Guaranteed Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Guaranteed Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as the Guaranteed Parties in their sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Guarantor consents to the taking
of, or failure to take, any action which might in any manner or to any extent
vary the risks of such Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of such Guarantor.
     5. Certain Waivers. Each Guarantor waives (a) any defense arising by reason
of any disability or other defense of any Borrower, any other Loan Party or any
other guarantor, or the cessation from any cause whatsoever (including any act
or omission of the Guaranteed Parties) of the liability of any Borrower or any
other Loan Party; (b) any defense based on any claim that such Guarantor’s
obligations exceed or are more burdensome than those of any Borrower or any
other Loan Party; (c) the benefit of
Exhibit F-3 — Page 2
Form of Continuing Guaranty
(Subsidiary Guarantors)

 



--------------------------------------------------------------------------------



 



any statute of limitations affecting such Guarantor’s liability hereunder;
(d) any right to require the Guaranteed Parties to proceed against any Borrower
or any other Loan Party, proceed against or exhaust any security for the
Indebtedness, or pursue any other remedy in the Guaranteed Parties’ power
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by the Guaranteed Parties; (f) any defense arising from any
change in Law affecting any term of the Guaranteed Debt; and (g) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties. Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Guaranteed Obligations, and all notices of acceptance of
this Guaranty or of the existence, creation or incurrence of new or additional
Guaranteed Obligations.
     6. Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against such Guarantor to enforce this Guaranty
whether or not any Borrower, any other Loan Party or any other person or entity
is joined as a party.
     7. Subrogation. Each Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full in cash, the Commitments of the Lenders under the Credit
Agreement and the other Loan Documents are terminated, and all Letters of Credit
have terminated. If any amounts are paid to a Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Guaranteed Parties and shall forthwith be paid to the Administrative
Agent, on behalf of the Guaranteed Parties, to reduce the amount of the
Guaranteed Obligations, whether matured or unmatured.
     8. Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until (a) (i) all Guaranteed Obligations
are indefeasibly paid in full in cash, (ii) the Commitments of the Lenders under
the Credit Agreement and the other Loan Documents are terminated, and (iii) all
Letters of Credit have terminated; or (b) this Guaranty is released by an
instrument in writing signed by the Administrative Agent as provided in the
Credit Agreement. Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of any Borrower or any other Loan Party is made, or a Guaranteed Party
exercises its right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Guaranteed Party in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not such Guaranteed Party is in possession of or has released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.
     9. Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Borrower or any other Loan Party owing to
such Guarantor, whether now existing or hereafter arising, including but not
limited to any obligation of any Borrower or any other Loan Party to such
Guarantor as subrogee of a Guaranteed Party or resulting from such Guarantor’s
performance under
Exhibit F-3 — Page 3
Form of Continuing Guaranty
(Subsidiary Guarantors)

 



--------------------------------------------------------------------------------



 



this Guaranty, to the indefeasible payment in full in cash of all Guaranteed
Obligations. If the Guaranteed Parties so request, any such obligation or
indebtedness of any Borrower or any Loan Party to such Guarantor shall be
enforced and performance received by such Guarantor as trustee for the
Guaranteed Parties and the proceeds thereof shall be paid over to the
Administrative Agent, on behalf of the Guaranteed Parties, on account of the
Guaranteed Obligations, but without reducing or affecting in any manner the
liability of such Guarantor under this Guaranty. No payments on such obligations
or indebtedness shall be made to any Guarantor during the continuation of a
Default.
     10. Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against any Guarantor, any Borrower or any other Loan Party
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by the Guarantors immediately upon demand by the Guaranteed Parties.
     11. Expenses. Each Guarantor shall pay, jointly and severally, on demand
all out-of-pocket expenses (including attorneys’ fees and expenses and the
allocated cost and disbursements of internal legal counsel) in any way relating
to the enforcement or protection of the Guaranteed Parties’ rights under this
Guaranty or in respect of the Guaranteed Obligations, including any incurred
during any “workout” or restructuring in respect of the Guaranteed Obligations
and any incurred in the preservation, protection or enforcement of any rights of
the Guaranteed Parties in any proceeding any Debtor Relief Laws. The obligations
of each Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.
     12. Miscellaneous. No amendment or waiver of any provision of this
Guaranty, nor consent to any departure by any Guarantor herefrom, shall in any
event be effective unless the same shall be in writing and signed, in the case
of amendments, by the Guarantor(s) affected thereby and by Administrative Agent,
and, in the case of consents or waivers, by Administrative Agent, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which made or given. No failure by the
Guaranteed Parties to exercise, and no delay in exercising, any right, remedy or
power hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy or power hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein. Unless otherwise agreed by the Guaranteed Parties
and each Guarantor in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by any Guarantor for
the benefit of the Guaranteed Parties or any term or provision thereof.
     13. Condition of Borrower. Each Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrowers, the other Loan Parties and any other guarantor such information
concerning the financial condition, business and operations of the Borrowers,
the other Loan Parties and any such other guarantor as such Guarantor requires,
and that the Guaranteed Parties have no duty, and such Guarantor is not relying
on the Guaranteed Parties at any time, to disclose to such Guarantor any
information relating to the business, operations or financial condition of the
Borrowers, the other Loan Parties or any other guarantor (such guarantor waiving
any duty on the part of the Guaranteed Parties to disclose such information and
any defense relating to the failure to provide the same).
     14. Setoff. If and to the extent any payment is not made when due
hereunder, each Guarantor authorizes each Guaranteed Party at any time and from
time to time, to the fullest extent permitted by law, to set-off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any
Exhibit F-3 — Page 4
Form of Continuing Guaranty
(Subsidiary Guarantors)

 



--------------------------------------------------------------------------------



 



time held and other indebtedness at any time owing by such Guaranteed Party to
or for the credit or the account of such Guarantor against any and all of the
Guaranteed Obligations, without prior notice to such Guarantor or demand under
this Guaranty, all of which are hereby waived, and although such Guaranteed
Obligations may be contingent and unmatured. Each Guaranteed Party which
sets-off pursuant to this Paragraph 14 shall give prompt notice to such
Guarantor affected thereby following the occurrence thereof; provided that the
failure to give such notice shall not affect the validity of the set-off. Any
payment obtained pursuant to this Paragraph 14 (or in any other manner directly
from the Guarantors, or any of them) by any Guaranteed Party shall be remitted
to Administrative Agent and distributed among the Guaranteed Parties in
accordance with the provisions of Paragraph 18 below.
     15. Representations and Warranties. Each Guarantor represents and warrants
that (a) it is duly organized and in good standing under the laws of the
jurisdiction of its organization and has full capacity and right to make and
perform this Guaranty, and all necessary authority has been obtained; (b) this
Guaranty constitutes its legal, valid and binding obligation enforceable in
accordance with its terms; (c) the making and performance of this Guaranty does
not and will not violate the provisions of any applicable law, regulation or
order, and does not and will not result in the breach of, or constitute a
default or require any consent under, any material agreement, instrument, or
document to which it is a party or by which it or any of its property may be
bound or affected; and (d) all consents, approvals, licenses and authorizations
of, and filings and registrations with, any governmental authority required
under applicable law and regulations for the making and performance of this
Guaranty have been obtained or made and are in full force and effect.
     16. Indemnification and Survival. Without limitation on any other
obligations of the Guarantors or remedies of the Guaranteed Parties under this
Guaranty, each Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless each Guaranteed Party from and
against, and shall pay, jointly and severally, on demand, any and all damages,
losses, liabilities and expenses (including attorneys’ fees and expenses and the
allocated cost and disbursements of internal legal counsel) that may be suffered
or incurred by such Guaranteed Party in connection with or as a result of any
failure of any Guaranteed Obligations to be the legal, valid and binding
obligations of the applicable Borrowers or other Loan Parties or enforceable
against such Borrowers or other Loan Parties in accordance with their terms. The
obligations of each Guarantor under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty.
     17. Assignment. This Guaranty shall (a) bind each Guarantor and its
successors and assigns, provided that such Guarantor may not assign its rights
or obligations under this Guaranty without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment without such
consent shall be void), and (b) inure to the benefit of the Guaranteed Parties
and their respective successors and assigns and the Administrative Agent and
each Lender may, without notice to any Guarantor and without affecting any
Guarantor’s obligations hereunder, assign, sell or grant participations in the
Guaranteed Obligations and this Guaranty, in whole or in part. Each Guarantor
agrees that each Guaranteed Party may disclose to any assignee of or participant
in, or any prospective assignee of or participant in, any of its rights or
obligations of all or part of the Guaranteed Obligations any and all information
in the Guaranteed Party’s possession concerning such Guarantor, this Guaranty
and any security for this Guaranty.
     18. Application of Payments. Any payment received by the Administrative
Agent from any Guarantor (or from any Lender pursuant to Paragraph 14 above),
shall be applied by the Administrative Agent in accordance with the Credit
Agreement.
Exhibit F-3 — Page 1
Form of Continuing Guaranty
(Subsidiary Guarantors)

 



--------------------------------------------------------------------------------



 



     19. Further Assurances. Each Guarantor agrees that at any time and from
time to time, at the expense of such Guarantor, to promptly execute and deliver
all further instruments and documents, and take all further action, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
to enable the Administrative Agent to protect and to exercise and enforce the
rights and remedies of the Guaranteed Parties hereunder.
     20. Addition of Guarantors. The initial Guarantor or Guarantors hereunder
shall be each of the Subsidiaries of the MLP that are signatories hereto and
that are listed on Schedule 1 attached hereto. From time to time subsequent to
the time hereof, additional Subsidiaries of the MLP may become parties hereto as
additional Guarantors (each an “Additional Guarantor”) by executing a
counterpart of this Guaranty Agreement in the form of Exhibit A attached hereto
(or such other form as may be satisfactory to the Administrative Agent). Upon
delivery of any such counterpart to Administrative Agent, notice of which is
hereby waived by Guarantors, each such Additional Guarantor shall be a Guarantor
and shall be a party hereto as if such Additional Guarantor were an original
signatory hereof. Each Guarantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Guarantor hereunder, or by any election by the Administrative Agent or any
Lenders not to cause any Subsidiary of the MLP to become an Additional Guarantor
hereunder. This Guaranty Agreement shall be fully effective as to any Guarantor
that is or becomes a party hereto regardless of whether any such other person
becomes or fails to become or ceases to be a Guarantor hereunder.
     21. Notices. All notices, requests and other communications provided for
hereunder shall be in writing and given to the Administrative Agent as provided
in Section 10.02 of the Credit Agreement. All communications and notices
hereunder to the Guarantors shall be given to the Guarantors at their respective
addresses set forth on Schedule 10.02 of the Credit Agreement or at such other
address as shall be designated by Guarantors in a written notice to the
Administrative Agent.
     22. Joint and Several Obligations. Each Guarantor acknowledges that
(i) this Guaranty is a master Guaranty pursuant to which other Subsidiaries of
the MLP now or hereafter may become parties, and (ii) the guaranty obligations
of each of the Guarantors hereunder are joint and several.
     23. Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Paragraph 7 above. The
provisions of this Paragraph 23 shall in no respect limit the obligations and
liabilities of any Guarantor to the Guaranteed Parties, and each Guarantor shall
remain liable to the Guaranteed Parties for the full amount guaranteed by such
Guarantor hereunder.
     24. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     25. SUBMISSION TO JURISDICTION. EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN MANHATTAN COUNTY,
NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY AGREES
Exhibit F-3 — Page 6
Form of Continuing Guaranty
(Subsidiary Guarantors)

 



--------------------------------------------------------------------------------



 



THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH GUARANTOR HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY GUARANTEED PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     26. WAIVER OF VENUE. EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH 25 ABOVE. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     27. SERVICE OF PROCESS. EACH GUARANTOR IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY GUARANTOR TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
     28. WAIVER OF JURY TRIAL. EACH GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH GUARANTOR
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT THE ADMINISTRATIVE AGENT AND EACH LENDER HAVE BEEN INDUCED TO ENTER INTO
THE LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE FOREGOING WAIVER AND
CERTIFICATION.
     29. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
Remainder of Page Intentionally Blank.
Signature(s) Page to Follow.
Exhibit F-3 — Page 1
Form of Continuing Guaranty
(Subsidiary Guarantors)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

          ,                 as a Guarantor    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
        [INSERT SIGNATURE BLOCKS FOR OTHER SUBSIDIARY GUARANTORS]    

Signature Page to Continuing Guaranty
(Subsidiary Guarantors)

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
INITIAL GUARANTOR(S)
Schedule 1 to Continuing Guaranty
(Subsidiary Guarantors)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
COUNTERPART TO CONTINUING GUARANTY
     The Counterpart to Continuing Guaranty is dated as of
                     and is made by                      (“Additional
Guarantor”) in favor of Bank of America, N.A., as Administrative Agent and the
other Guaranteed Parties as defined in the Guaranty Agreement hereinafter
referenced. All capitalized terms not defined herein shall have the meaning
ascribed to them in the Guaranty hereinafter referenced or in the Credit
Agreement hereinafter referenced.
Recitals
     WHEREAS, El Paso Pipeline Partners Operating Company, L.L.C., a Delaware
limited liability company, Wyoming Interstate Company, Ltd., a Colorado limited
partnership, and each Additional Borrower, as borrowers, El Paso Pipeline
Partners, L.P., a Delaware limited partnership (the “MLP”), Bank of America,
N.A., as administrative agent (“Administrative Agent”) and as L/C Issuer and
Swing Line Lender and certain financial institutions (collectively, the
“Lenders”) have entered in to that certain Revolving Credit Agreement dated as
of November 21, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”); and
     WHEREAS, in connection with the Credit Agreement, certain Subsidiaries of
the MLP (each a “Guarantor,” and, collectively, the “Guarantors”) entered into a
Continuing Guaranty agreement (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Guaranty Agreement”);
     WHEREAS, the Credit Agreement permits Additional Guarantor to become a
party to the Guaranty Agreement; and
     WHEREAS, Additional Guarantor has agreed to execute and deliver this
Counterpart to Continuing Guaranty in order to become a party to the Guaranty
Agreement;
NOW THEREFORE IT IS AGREED:
     By executing and delivering this Counterpart to Continuing Guaranty,
Additional Guarantor hereby becomes a party to the Guaranty Agreement as a
Guarantor thereunder with the same force and effect as if originally named
therein as a Guarantor and, without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities of a Guarantor
thereunder. Additional Guarantor hereby represents and warrants that each of the
representations and warranties contained in the Guaranty Agreement is true and
correct on and as of the date thereof (after giving effect to this Counterpart
to Continuing Guaranty) as if made on and as of such date.
Exhibit A to Continuing Guaranty
(Subsidiary Guarantors)

 



--------------------------------------------------------------------------------



 



     In witness whereof, the undersigned Additional Guarantor has caused this
Guaranty to be duly executed and delivered by its officer thereunto duly
authorized as of the date first set forth above.

                            [NAME OF ADDITIONAL GUARANTOR]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit A to Continuing Guaranty
(Subsidiary Guarantors)

 



--------------------------------------------------------------------------------



 



EXHIBIT G-1
FORM OF LEGAL OPINION
(Bracewell & Giuliani, LLP)
November 21, 2007
Bank of America, N.A., as Administrative Agent under
the Credit Agreement and the Lenders party to such thereto

     
Re:
  Credit Facility for El Paso Pipeline Partners Operating Company, L.L.C. and
Wyoming Interstate Company, Ltd.

Ladies and Gentlemen:
     We have acted as special counsel for (i) El Paso Pipeline GP Company,
L.L.C., a Delaware limited liability company (“GP”), (ii) El Paso Pipeline
Partners, L.P., a Delaware limited partnership (“MLP”), (iii) E1 Paso Pipeline
Partners Operating Company, LLC, a Delaware limited liability company (“Opco”),
(iv) Wyoming Interstate Company, Ltd., a Colorado limited partnership (“WIC”),
and (v) WIC Holdings Company, L.L.C., a Delaware limited liability company
(“Holdings” and together with GP, MLP, Opco, and WIC, the “Opinion Parties”), in
connection with the Credit Agreement dated as of November ___, 2007 (the “Credit
Agreement”) among Opco and WIC as borrowers (the “Borrowers”), MLP, as the
parent guarantor (the “Parent Guarantor”), Bank of America, N.A. (“BofA”), as
administrative agent for the Lenders, (in such capacity, the “Administrative
Agent”), BofA, as Swing Line Lender and L/C Issuer and the other lenders party
thereto from time to time (the “Lenders”). This opinion letter is delivered to
you pursuant to Section 4.01(a)(v) of the Credit Agreement.
     Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement. As used herein, (i)
“Opinion Documents” means (A) the Credit Agreement, (B) the Parent Guaranty,
(C) the Opco Guaranty, (D) the Notes and (E) the Fee Letters and (ii)
“Applicable Law” means, those laws, rules, and regulations of the States of New
York and Texas and of the United States of America as in effect on the date
hereof which in our experience are normally applicable to the Opinion Parties
and to transactions of the type provided for in the Opinion Documents; provided,
however, that Applicable Law does not include (i) except with respect to our
opinions in paragraphs 4 and 5 below, any federal or state securities,
commodities, insurance, or investment company laws and regulations; (ii) any
federal or state labor, pension, or other employee benefit laws and regulations;
(iii) any federal or state antitrust, trade or unfair competition laws and
regulations; (iv) any federal or state laws and regulations relating to the
environment, safety, health, or other similar matters; (v) building, zoning,
land use and subdivision laws and regulations; and (vi) any federal or state tax
laws or regulations.
     In connection with the opinions expressed herein, we have examined such
documents, records and matters of law as we have deemed necessary for the
purposes of such opinions. We have examined an executed copy of the Opinion
Documents.
     In all such examinations, we have assumed the legal capacity of all natural
persons executing documents, the genuineness of all signatures, the authenticity
of original and certified documents, and the conformity to original or certified
copies of all copies submitted to us as conformed or reproduction copies. As to
various questions of fact relevant to the opinions expressed herein, we have
relied upon, and
G-1 — 1
Form of Legal Opinion
(Bracewell & Giuliani, LLP)

 



--------------------------------------------------------------------------------



 



Bank of America, N.A., as Administrative Agent under
the Credit Agreement and the Lenders party to such thereto
November 21, 2007
Page 2
assumed the accuracy of, representations and warranties contained in the Opinion
Documents and certificates and oral or written statements and other information
of or from representatives of the Opinion Parties and others and assumed
compliance on the part of the Opinion Parties with its covenants and agreements
contained therein.
     Based upon the foregoing, and subject to the limitations, qualifications
and assumptions set forth herein, we are of the opinion that:
     1. Approvals; Other Required Actions. The execution and delivery by each of
the Opinion Parties of each Opinion Document to which it is a party and the
performance by each Opinion Party of its obligations thereunder, do not require
under Applicable Law any filing or registration by such Opinion Party with, or
notice to or approval, consent, authorization or order of, any Governmental
Authority that has not been made or obtained.
     2. Enforceability. Each Opinion Document constitutes a valid and binding
obligation of each Opinion Party party thereto, enforceable against such Opinion
Party in accordance with its terms.
     3. “No Violation.” The execution and delivery by each of the Opinion
Parties of each Opinion Document to which it is a party and the performance of
its obligations thereunder, do not violate or otherwise constitute a default
under (a) any Applicable Law or (b) any provision of any other Opinion Document.
     4. Margin Regulations. The borrowings by the Borrowers under the Credit
Agreement and the application of the proceeds thereof as provided in the Credit
Agreement will not violate Regulation U or X of the Board of Governors of the
Federal Reserve System (the “Margin Regulations”).
     5. Investment Company Act. To our knowledge after due inquiry, no Opinion
Party is required to register as an “investment company” (under, and as defined
in, the Investment Company Act of 1940, as amended (the “1940 Act”)).
     The opinions set forth above are subject to the following assumptions and
qualifications, and with your permission, all of the following assumptions and
statements of reliance have been made without any independent investigation or
verification on our part except to the extent, if any, otherwise expressly
stated, and we express no opinion with respect to the subject matter or accuracy
of the assumptions or items upon which we have relied. Further, whenever our
opinion is based on circumstances, matters or facts “to our knowledge after due
inquiry,” we have relied exclusively on certificates of certain officers of the
Opinion Parties as to the existence or non-existences of such circumstances,
matters or facts.
     (A) Our opinions are subject to (i) applicable bankruptcy, insolvency,
reorganization, fraudulent transfer and conveyance, voidable preference,
moratorium, receivership, conservatorship, arrangement or similar laws, and
related regulations and judicial doctrines, affecting creditors’ rights and
remedies generally, and (ii) general principles of equity (including, without
limitation, standards of materiality, good faith, fair dealing and
reasonableness, equitable defenses, the exercise of judicial discretion and
limits on the availability of equitable remedies), whether such principles are
considered in a proceeding at law or in equity.
     (B) Without limiting the generality of paragraph (A) above, we specifically
express no opinion as to the validity or enforceability of any provision in the
Opinion Documents:
G-1 — 2
Form of Legal Opinion
(Bracewell & Giuliani, LLP)

 



--------------------------------------------------------------------------------



 



Bank of America, N.A., as Administrative Agent under
the Credit Agreement and the Lenders party to such thereto
November 21, 2007
Page 2
          (i) relating to indemnification, contribution, exculpation or release
of liability in connection with violations of any securities laws or statutory
duties or public policy, or in connection with willful, reckless or unlawful
acts or gross negligence or strict liability of the indemnified, released or
exculpated party or the party receiving contribution;
          (ii) relating to choice of governing law to the extent that the
enforceability of any such provision is to be determined by any court other than
a court of the State of New York or may be subject to constitutional
limitations;
          (iii) purporting to confer, or constituting an agreement with respect
to, personal or subject matter jurisdiction of United States federal courts to
adjudicate any matter;
          (iv) specifying that provisions may be waived only in writing, to the
extent that an oral agreement or an implied agreement by trade practice or
course of conduct has been created that modifies any provision of such Opinion
Document;
          (v) giving any person or entity the power to accelerate obligations
without any notice to the Opinion Parties; or
          (vi) providing that decisions by a party are conclusive or may be made
in its sole discretion.
     (C) Our opinions as to enforceability are subject to the effect of
generally applicable rules of law that:
          (i) provide that forum selection clauses in contracts are not
necessarily binding on the court(s) in the forum selected; and
          (ii) may, where less than all of a contract may be unenforceable,
limit the enforceability of the balance of the contract to circumstances in
which the unenforceable portion is not an essential part of the agreed exchange,
or that permit a court to reserve to itself a decision as to whether any
provision of any agreement is severable.
     (D) We have assumed that (i) each Opinion Party is a limited partnership or
limited liability company, as the case may be, validly existing and in good
standing in its jurisdiction of organization or formation, has all requisite
power and authority, and has obtained all requisite limited partnership, limited
liability company, and governmental authorizations, consents and approvals, and
made all requisite filings and registrations, necessary to execute, deliver and
perform each Opinion Document (except to the extent noted in paragraph 1 above),
and that such execution, delivery, and performance will not violate or conflict
with any law, rule, regulation, order, decree, judgment, instrument or agreement
binding upon or applicable to it or its properties (except to the extent noted
in paragraph 3 above), and (ii) each Opinion Document has been duly executed and
delivered by it. To the extent it may be relevant to the opinions expressed
herein, we have assumed that (i) the parties to the Opinion Documents have the
power to enter into and perform such documents and to consummate the
transactions contemplated thereby and that such documents have been duly
authorized, executed and delivered by such parties, (ii) each Opinion Document
constitutes legal, valid and binding obligations of the parties thereto (other
than the Opinion Parties), and (iii) the execution and delivery of each Opinion
Document by each of the parties thereto (other than the Opinion Parties to the
extent expressly set forth in paragraph 3 above), and the
G-1 — 3
Form of Legal Opinion
(Bracewell & Giuliani, LLP)

 



--------------------------------------------------------------------------------



 



Bank of America, N.A., as Administrative Agent under
the Credit Agreement and the Lenders party to such thereto
November 21, 2007
Page 2
performance of such party’s obligations thereunder, do not violate and will not
violate or conflict with any law, rule, regulation, order, decree, judgment,
instrument or agreement binding upon or applicable to it or its properties.
     (E) For purposes of our opinion in paragraph 4 above, we have assumed that
(i) no Lender has or will have the benefit of any agreement or arrangement
(excluding the Opinion Documents) pursuant to which any extensions of credit to
the Borrowers are directly or indirectly secured by “margin stock” (as defined
under the Margin Regulations), (ii) neither any Lender nor any of its affiliates
has extended or will extend any other credit to the Borrowers directly or
indirectly secured by margin stock and (iii) no Lender has relied and will rely
upon any margin stock as collateral in extending or maintaining any extensions
of credit pursuant to the Opinion Documents, as to which we express no opinion.
     (F) Our opinions are limited to those expressly set forth herein, and we
express no opinions by implication.
     (G) We express no opinion as to the compliance or noncompliance, or the
effect of the compliance or noncompliance, of each of the addressees or any
other person or entity with any state or federal laws or regulations (including,
without limitation, the policies, procedures, guidelines, and practices of any
regulatory authority with respect thereto) applicable to each of them by reason
of their status as or affiliation with a federally insured depository
institution, a financial holding company, a bank holding company, a
state-chartered non-federally insured depository institution, a securities
dealer, an investment company or an insurance company, except as expressly set
forth in paragraphs 4 and 5 above.
     (H) We express no opinion as to the validity, binding effect or
enforceability of any provisions contained in the Opinion Documents which:
(i) purports to establish evidentiary standards; (ii) restricts access to courts
or to legal or equitable remedies or purporting to affect jurisdiction or venue
as to courts; (iii) relates to delay or omission of enforcement of remedies;
(iv) entitles any party to the appointment of a receiver, to the extent contrary
to applicable law; (v) purports to permit the Administrative Agent or any Lender
or any other person acting on behalf of the Administrative Agent or any Lender
to purchase, sell or otherwise dispose of any property subject thereto except in
compliance with applicable law; (vi) purports to provide standards for the care
of property in possession of any person other than as provided by applicable
law; (vii) purports to irrevocably appoint any person as attorney-in-fact for
the Opinion Parties, or (viii) purports to permit the transfer of securities
without compliance with applicable securities laws.
     (I) This opinion letter is limited in all respects to the Applicable Law.
We express no opinion with respect the federal income tax consequences,
financial accounting treatment, financial reporting or taxation matters related
to the Opinion Documents.
     (J) Insofar as our opinion in paragraph 2 above relates to the
enforceability under New York law of the choice-of-law provision of the Opinion
Documents choosing New York law as the governing law thereof, it is rendered in
reliance upon the Act of July 19, 1984, ch. 421, 1984 McKinney’s Sess. Law of
N.Y. 1406 (codified at N.Y. Gen. Oblig. Law §§ 5-1401, 5-1402 (McKinney 1989)
and N.Y. CPLR 327(b) (McKinney 1990) (the “Act”). Furthermore, the application
of New York law pursuant to the Act to a transaction that has no contact or only
insignificant contact with the parties and the transaction may raise
constitutional and comity issues. We direct your attention to Lehman Brothers
Commercial Corporation v. Minmetals International Non-Ferrous Metals Trading
Company, 2000 U.S. Dist. LEXIS
G-1 — 4
Form of Legal Opinion
(Bracewell & Giuliani, LLP)

 



--------------------------------------------------------------------------------



 



Bank of America, N.A., as Administrative Agent under
the Credit Agreement and the Lenders party to such thereto
November 21, 2007
Page 2
16445 (S.D.N.Y. 2000), in which the court analyzed the Act and noted that “[i]t
remains to be seen, however, whether a state with no connection to either of the
parties or the transactions could apply its own law, consonant with the Full
Faith and Credit Clause [of the U.S. Constitution], when doing so would violate
an important public policy of a more-interested state.”
     The opinions expressed herein are solely for the benefit of the addressees
hereof in connection with the transaction referred to herein and may not be
relied on by such addressees for any other purpose or in any manner or for any
purpose by any other person or entity other than any Person that may become a
Lender after the date hereof. This opinion letter is rendered as of the date set
forth above. We expressly disclaim any obligation to update this letter after
such date.
Very truly yours,
Bracewell & Giuliani LLP
G-1 — 5
Form of Legal Opinion
(Bracewell & Giuliani, LLP)

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2
FORM OF LEGAL OPINION
(General Counsel of General Partner)
[LETTERHEAD OF EL PASO PIPELINE GP COMPANY, LLC]
November 21, 2007
Bank of America, N.A., as Administrative Agent under the
Credit Agreement and the Lenders party thereto

     
Re:
  Credit Facility for El Paso Pipeline Partners Operating Company, L.L.C. and
Wyoming Interstate Company, Ltd.

Ladies/Gentlemen:
     This opinion letter is furnished to you in connection with the Credit
Agreement, dated as of November 21, 2007 (the “Credit Agreement”), among E1 Paso
Pipeline Partners Operating Company, LLC, a Delaware limited liability company
(“Opco”) and Wyoming Interstate Company, Ltd., a Colorado limited partnership
(“WIC”, together with Opco, the “Borrowers”), El Paso Pipeline Partners, L.P., a
Delaware limited partnership (“MLP”, together with Opco, the “Guarantors”), Bank
of America, N.A. (“BofA”), as administrative agent (in such capacity, the
“Administrative Agent”), BofA, as Swing Line Lender and L/C Issuer and the other
lenders party thereto from time to time (“Lenders”). Unless the context
otherwise requires, all capitalized terms used but not defined herein have the
meanings assigned to such terms in the Credit Agreement.
     I am the Executive Vice President and General Counsel of El Paso Pipeline
GP Company, L.L.C., a Delaware limited liability company (“GP”), the general
partner of MLP and I, or attorneys under my supervision and direction, have
acted as counsel for GP, MLP, Opco and WIC Holdings Company, L.L.C., a Delaware
limited liability company, the general partner of WIC (“Holdings”, and together
with GP, MLP and Opco, each a “Delaware Opinion Party”, and collectively, the
“Delaware Opinion Parties” and together with WIC, the “Opinion Parties”), in
connection with the preparation, execution and delivery of the Credit Agreement
and the other Opinion Documents (hereinafter defined).
     In that connection, I, or attorneys under my supervision and direction,
have examined:

  (1)   an executed counterpart of the Credit Agreement;     (2)   an executed
counterpart of the Parent Guaranty;     (3)   an executed counterpart of the
Opco Guaranty; (collectively with the Credit Agreement and the Parent Guaranty,
the “Opinion Documents”);     (4)   executed counterparts of the Notes;     (5)
  executed counterparts of the Fee Letters;     (6)   (a) true and correct
copies of the certificate of formation and the certificate of limited
partnership, and the limited partnership agreement and the limited liability
company agreement, as amended to date, of each Delaware Opinion Party, as the
case may be, and (b) a copy of the certificate of good standing of each Delaware
Opinion Party, dated as of a recent date, issued by the Secretary of State of
the State of Delaware; and

G-2 — 1
Form of Legal Opinion
(General Counsel of General Partner)

 



--------------------------------------------------------------------------------



 



Bank of America, N.A., as Administrative Agent under the
Credit Agreement and the Lenders party thereto
November 21, 2007
Page 2

  (7)   other documents furnished to me by the Delaware Opinion Parties pursuant
to or in connection with the Opinion Documents.

     I, or attorneys under my supervision and direction, have also examined the
originals, or copies, certified or otherwise identified to our satisfaction, of
the agreements, instruments and other documents, and all of the orders, writs,
judgments, awards, injunctions and decrees, which affect or purport to affect
each Delaware Opinion Party ‘s ability to enter into and to perform its
obligations under the Opinion Documents. In addition, I, or attorneys under my
supervision and direction, have examined the originals, or copies certified or
otherwise identified to our satisfaction, of such other corporate records of the
Delaware Opinion Parties, certificates of public officials and of officers of
the Delaware Opinion Parties, and such other agreements, instruments and other
documents, as I have deemed necessary or appropriate as a basis for the opinions
hereinafter expressed. In all such examinations, I, or such attorneys under my
supervision and direction, have assumed the legal capacity of all natural
persons executing agreements and documents, the genuineness of all signatures on
original, certified or reproduction copies of agreements and documents of all
parties (other than, with respect to the Opinion Documents, the Delaware Opinion
Parties), the authenticity of original and certified documents and the
conformity to original or certified copies of all copies submitted to such
attorneys or me as conformed or reproduction copies. As to various questions of
fact relevant to the opinions expressed herein, I have relied upon, and assumed
the accuracy of, representations and warranties contained in the Opinion
Documents and certificates and oral or written statements and other information
of or from public officials, officers and/or representatives of the Delaware
Opinion Parties and others.
     I have assumed that the parties to the Opinion Documents (other than the
Delaware Opinion Parties) have the power to enter into and perform such
documents and that each such document has been duly authorized, executed and
delivered by the parties thereto (other than the Delaware Opinion Parties), and
constitutes the legal, valid and binding obligation of each party thereto.
     The opinions expressed below are limited to the Federal laws of the United
States and, to the extent relevant hereto, the Delaware Limited Liability
Company Act and the Delaware Limited Partnership Act, each as currently in
effect. I assume no obligation to supplement this opinion if any applicable laws
change after the date hereof or if I become aware of any facts that might change
the opinions expressed herein after the date hereof.
     Based on the foregoing and upon such investigation as I, or attorneys under
my supervision and direction, have deemed necessary, and subject to the
limitations, qualifications and assumptions set forth herein, I am of the
following opinion:

  (1)   Each Delaware Opinion Party (i) is a limited partnership or limited
liability company, as the case may be, duly formed and validly existing in good
standing under the laws of the State of Delaware and (ii) possesses all the
limited partnership or limited liability company powers, as the case may be, and
all other authorizations and licenses necessary to engage in its business and
operations as now conducted, which the failure to obtain or maintain would have
a Material Adverse Effect.     (2)   The execution, delivery, and performance by
each Delaware Opinion Party of each Opinion Document to which it is a party:

  (a)   are within the each Delaware Opinion Party ‘s limited partnership or
limited liability company powers, as the case may be, and have been duly
authorized by

G-2 — 2
Form of Legal Opinion
(General Counsel of General Partner)

 



--------------------------------------------------------------------------------



 



Bank of America, N.A., as Administrative Agent under the
Credit Agreement and the Lenders party thereto
November 21, 2007
Page 2

      all necessary limited partnership or limited liability company action of
or by the Delaware Opinion Parties;     (b)   do not and will not contravene the
Delaware Opinion Party’s certificate of formation or certificate of limited
partnership and limited partnership or limited liability company agreements, as
the case may be, as amended to date;     (c)   do not and will not contravene
any U.S. federal law or regulation applicable to the Delaware Opinion Parties
(excluding provisions of U.S. federal law expressly referred to in and covered
by the opinion of Bracewell & Giuliani LLP dated the date hereof and delivered
to you in connection with the transactions contemplated hereby) or any provision
of the Delaware Limited Liability Company Act or the Delaware Limited
Partnership Act applicable to the Delaware Opinion Parties.

  (3)   Each Opinion Document has been duly executed and delivered by each
Delaware Opinion Party to which it is a party.     (4)   No authorization or
approval or other action by, and no notice to or filing with, any U.S. federal
governmental authority or regulatory body (including, without limitation, the
Federal Energy Regulatory Commission), or any Delaware governmental authority or
regulatory body pursuant to the Delaware Limited Liability Company Act or the
Delaware Limited Partnership Act, is required for the due execution, delivery
and performance by each Opinion Party of any Opinion Document to which it is a
party, except for:

  (a)   authorizations, approvals and other actions that have been obtained or
taken and notices and filings that have been made, in each case that are in full
force and effect; and     (b)   authorizations, approvals, other actions,
notices and filings required in the ordinary course of business in connection
with the performance by each Opinion Party of its obligations under certain
covenants and warranties contained in the Opinion Documents to which it is a
party and pursuant to securities and other laws that may be applicable to the
disposition of any collateral subject thereto.

  (5)   To the best of my knowledge, there is no action, suit or proceeding
pending or overtly threatened against or involving the Opinion Parties (a) that,
in my judgment (taking into account the exhaustion of all appeals), would have a
Material Adverse Effect (provided that this opinion does not address any
actions, suits, or proceedings that have been disclosed in the MLP Registration
Statement, filed by the MLP with the Securities and Exchange Commission) or
(b) that purports to affect the legality, validity, binding effect or
enforceability of the Opinion Documents.

     The opinions expressed herein are given as of the date hereof. The opinions
expressed herein are limited solely to those expressly set forth herein, and I
express no opinions by implication. The opinions expressed herein are solely for
the benefit of the addressees hereof and any other person or entity becoming an
Administrative Agent or Lender under the Credit Agreement in accordance
therewith, and
G-2 — 3
Form of Legal Opinion
(General Counsel of General Partner)

 



--------------------------------------------------------------------------------



 



Bank of America, N.A., as Administrative Agent under the
Credit Agreement and the Lenders party thereto
November 21, 2007
Page 2
any participant of any Lender in accordance with the Credit Agreement, in each
case above, in connection with the transactions referred to herein and may not
be relied on by such addressees for any other purpose or in any manner or for
any purpose by any other person or entity without my prior written consent.
Very truly yours,
Executive Vice President and General Counsel of El
Paso Pipeline GP Company, L.L.C.
G-2 — 4
Form of Legal Opinion
(General Counsel of General Partner)

 



--------------------------------------------------------------------------------



 



EXHIBIT G-3
FORM OF LEGAL OPINION
(Colorado Local Counsel)
[LETTERHEAD OC COLORADO COUNSEL]
November 21, 2007
To the Administrative Agent under the
Credit Agreement and to each
Lender party thereto
     Re: $750,000,000 Credit Agreement dated as of November 21, 2007
Ladies and Gentlemen:
     We have acted as special Colorado counsel to Wyoming Interstate Company,
Ltd., a Colorado limited partnership (“WIC”), in connection with that certain
Credit Agreement dated as of November 21, 2007 (the “Credit Agreement”), among
WIC, E1 Paso Pipeline Partners Operating Company, LLC, a Delaware limited
liability company (“OPCO”), El Paso Pipeline Partners, L.P., a Delaware limited
partnership (“MLP”), Bank of America, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”), and the Lenders party thereto.
Capitalized terms not otherwise defined herein shall have the respective
meanings assigned to them in the Credit Agreement. This opinion is being
delivered in accordance with the conditions set forth in Section 4.01(a)(v) of
the Credit Agreement.
     As such counsel and for purposes of our opinions set forth below, we have
examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments as we have deemed necessary or appropriate as a
basis for the opinions set forth herein, including, without limitation:

  (1)   the Credit Agreement;     (2)   the Notes;     (3)   the Fee Letters;  
  (4)   The Amended and Restated Certificate of Limited Partnership of WIC as
filed with the Colorado Secretary of State on November 2, 2005 (the “LP
Certificate”)     (5)   the limited partnership agreement, as amended to date,
of WIC (the “LP Agreement”);     (6)   Resolutions of the General Partner of WIC
adopted _________ ___, 2007 authorizing and approving the Credit Agreement,
Notes and the Fee Letters (collectively, the “Transaction Documents”) and the
transactions contemplated thereby;     (7)   A Certificate of the Colorado
Secretary of State dated November ___, 2007 as to the good standing of WIC under
the laws of the State of Colorado (the “Good Standing Certificate”); and     (8)
  A Certificate of the Secretary of the Company of even date herewith (the
“Secretary’s Certificate”).

G-3 — 1
Form of Legal Opinion
(Colorado Local Counsel)

 



--------------------------------------------------------------------------------



 



To the Administrative Agent under the
Credit Agreement and to each
Lender party to thereto
November 21, 2007
Page 2
     In such examination and in rendering the opinions expressed below, we have
assumed and relied upon, with your permission, the following:
     (a) the accuracy of all certificates and other statements (oral and
written), documents and records of public officials and representatives of WIC
reviewed by us, specifically including the Good Standing Certificate, and the
accuracy and completeness of all representations, warranties, schedules and
exhibits contained in the Transaction Documents and the Secretary’s Certificate
with respect to the factual matters set forth therein;
     (b) the authenticity and completeness of all documents, corporate records,
certificates and other instruments reviewed by us;
     (c) that photocopy, electronic, certified, conformed, facsimile and other
copies of original documents, corporate records, certificates and other
instruments reviewed by us conform to such original documents, records,
certificates and other instruments;
     (d) the genuineness of all signatures on all documents submitted to us
(other than, with respect to the Transaction Documents, WIC);
     (e) the legal capacity of all individuals executing the Transaction
Documents and other documents we have reviewed or which are otherwise necessary
to consummate the transactions contemplated by the Transaction Documents;
     (f) each of the parties to the Transaction Documents (other than WIC)
(i) is duly organized, validly existing and in good standing under the laws of
all jurisdictions where such party is formed and/or conducting its businesses or
otherwise required to be so qualified, (ii) has filed all required franchise tax
returns, if any, and paid all required taxes, under applicable laws, (iii) holds
all necessary licenses, authorizations, approvals and permits (governmental or
otherwise) required for the conduct of its business, the execution and delivery
of the Transaction Documents to which it is a party, and the consummation of the
transactions contemplated thereby, (iv) has full power and authority to execute,
deliver and perform its duties and exercise its rights under the Transaction
Documents to which it is a party, and (v) has duly authorized, executed and
delivered each of the Transaction Documents to which it is a party;
     (g) each Transaction Document constitutes the legal, valid and binding
obligation of each party thereto, enforceable against such party in accordance
with its terms; and
     (h) the Transaction Documents reflect the entire agreement of the parties
thereto with respect to the subject matter thereof, and there are no other
agreements (written or oral) between such parties which are at variance with the
Transaction Documents.
     Except as expressly set forth herein, we have not undertaken any
independent investigation, examination or inquiry to determine the existence or
absence of any facts (and have not caused the review of any court file or
indices) and no inference as to our knowledge concerning any facts should be
drawn as a result of our representation of the Company in connection with the
Transaction Documents.
     Based upon the foregoing, and in reliance thereon, and subject to the
limitations, qualifications and exceptions set forth herein, we are of the
following opinions:
G-3 — 2
Form of Legal Opinion
(Colorado Local Counsel)

 



--------------------------------------------------------------------------------



 



To the Administrative Agent under the
Credit Agreement and to each
Lender party to thereto
November 21, 2007
Page 2
     1. WIC (i) is a limited partnership that is validly existing under the laws
of the State of Colorado and (ii) possesses all the limited partnership powers
and all other authorizations necessary to execute and deliver the Transaction
Documents to which it is a party.
     2. The execution and delivery by or on behalf of WIC of each Transaction
Document to which it is a party:

  (i)   are within WIC’s limited partnership powers and have been duly
authorized by all necessary limited partnership action of or by WIC;     (ii)  
do not and will not contravene WIC’s LP Agreement;     (iii)   do not and will
not contravene any provision of the Colorado Uniform Limited Partnership Act of
1981, CRS § 7-62-101 et seq. (“CULPA”), as supplemented by the Uniform
Partnership Law of Colorado, CRS § 7-60-101 et seq.(“UPL”), applicable to WIC.

     3. Each Transaction Document to which WIC is a party has been duly executed
and delivered by or on behalf of WIC.
     4. No authorization or approval or other action by, and no notice to or
filing with, any Colorado governmental authority or regulatory body pursuant to
CULPA (as supplemented by the UPL) is required for the due execution, delivery
and performance by WIC of any of its obligations under the Transaction Documents
to which it is a party, except for:

  (a)   authorizations, approvals and other actions that have been obtained or
taken and notices and filings that have been made, in each case that are in full
force and effect; and     (b)   authorizations, approvals, other actions,
notices and filings required in the ordinary course of business in connection
with the performance by WIC of its obligations under certain covenants and
warranties contained in the Transaction Documents to which it is a party and
pursuant to securities and other laws that may be applicable to the disposition
of any collateral subject thereto.

     The opinions expressed herein are based on and are limited to the laws of
the State of Colorado and we express no opinion with respect to the laws of any
other state or jurisdiction. Furthermore, we express no opinion concerning any
matter respecting or affected by any laws other than laws that a lawyer in the
State of Colorado, exercising customary professional diligence, would reasonably
recognize as being directly applicable to the Company and/or the transactions
contemplated by the Transaction Documents.
     Our opinions set forth in this letter are based upon the facts in existence
and laws in effect on the date hereof and we expressly disclaim any obligation
to update our opinions herein, regardless of whether changes in such facts or
laws come to our attention after the delivery hereof.
G-3 — 3
Form of Legal Opinion
(Colorado Local Counsel)

 



--------------------------------------------------------------------------------



 



To the Administrative Agent under the
Credit Agreement and to each
Lender party to thereto
November 21, 2007
Page 2
     Our opinions contained herein are rendered solely in connection with the
transactions contemplated under the Transaction Documents and may not be relied
upon in any manner by any person other than the Administrative Agent and the
Lenders under the Credit Agreement, any successor or assignee of any such Lender
(collectively, the “Reliance Parties”), or by any Reliance Party for any other
purpose. Our opinions herein shall not be quoted or otherwise included,
summarized or referred to in any publication or document, in whole or in part,
for any purpose whatsoever, or furnished to any person other than a Reliance
Party (or a person considering whether to become a Reliance Party).
Very truly yours,
GREENBERG TRAURIG, LLP
G-3 — 4
Form of Legal Opinion
(Colorado Local Counsel)

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF ADDITIONAL BORROWER COUNTERPART
     This Additional Borrower Counterpart is dated as of ___ and is made by ___,
a ___ (“Additional Borrower”). All capitalized terms not defined herein shall
have the meaning ascribed to them in the Credit Agreement hereinafter
referenced.
Recitals
     WHEREAS, El Paso Pipeline Partners Operating Company, L.L.C., a Delaware
limited liability company, Wyoming Interstate Company, Ltd., a Colorado limited
partnership, and each Additional Borrower, as borrowers, El Paso Pipeline
Partners, L.P., a Delaware limited partnership, Bank of America, N.A., as
administrative agent (“Administrative Agent”) and as L/C Issuer and Swing Line
Lender, and certain financial institutions (collectively, the “Lenders”) have
entered in to that certain Revolving Credit Agreement dated as of November 21,
2007 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”); and
     WHEREAS, Additional Borrower desires to become a Borrower under the Credit
Agreement pursuant to Section 2.17 thereof;
NOW THEREFORE IT IS AGREED:
     By executing and delivering this Additional Borrower Counterpart,
Additional Borrower hereby agrees becomes a party to the Credit Agreement as a
Borrower thereunder with the same force and effect as if originally named
therein as a Borrower and, without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities of a Borrower
thereunder. Additional Borrower hereby represents and warrants that each of the
representations and warranties contained in Article V of the Credit Agreement is
true and correct in all material respects as to the Additional Borrower as of
the date hereof (except such representations and warranties which expressly
refer to an earlier date). The Additional Borrower Sublimit for such Additional
Borrower shall be $                    .
     Additional Borrower hereby irrevocably appoints El Paso Pipeline Partners
Operating Company, L.L.C (“Opco”) to act as its agent for all purposes of the
Loan Documents, including taking any action or receiving any communication on
behalf of Additional Borrower in connection with the Loan Documents. Each of the
Lenders and Agent shall be entitled to deal with Additional Borrower through
Opco and to rely on any instructions or other communications from Opco on behalf
of Additional Borrower. Notwithstanding the appointment of Opco as agent for
Additional Borrower, the Administrative Agent and the Lenders shall be entitled
to, but shall not be required to, deal directly with Additional Borrower for
purposes of the Loan Documents.
Remainder of Page Intentionally Blank.
Signature(s) Page to Follow.
H — 1
Form of Additional Borrower Counterpart

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Additional
Borrower Counterpart to be duly executed and delivered by its officer thereunto
duly authorized as of the date first set forth above.

                  ADDITIONAL BORROWER    
 
                                                                      
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                GUARANTORS    
 
                EL PASO PIPELINE PARTNERS, L.P.    
 
           
 
  By:   EL PASO PIPELINE GP COMPANY, L.LC., its general partner    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                [INSERT SIGNATURE BLOCK FOR EACH SUBSIDIARY GUARANTOR]    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

Signature Page to
Additional Borrower Counterpart

 



--------------------------------------------------------------------------------



 



          Acknowledged:    
 
        BANK OF AMERICA, N.A., as
Administrative Agent    
 
       
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   

Signature Page to
Additional Borrower Counterpart

 